UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 0-20486 COMPAÑIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant's name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, Twenty-Third Floor, Santiago, Chile (Address of principal executive offices) Felipe Dubernet, (562-24273536), fdubern@ccu.cl Vitacura 2670, Twenty-Third Floor, Santiago, Chile (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to section 12(b) of the Act. Name of each exchange Title of each class on which registered American Depositary Shares New York Stock Exchange Representing Common Stock Common Stock, without par value New York Stock Exchange* * Not for trading, but only in connection with the registration of American Depositary Shares which are evidenced by American Depositary Receipts Securities registered or to be registered pursuant to Section 12(g) of the Act. Not applicable Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not applicable Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. Common stock, with no par value: 369,502,872 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES X NO If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued Other by the International Accounting Standards Board X If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. ITEM 17 ITEM 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Table of Contents Page Introduction i Forward Looking Statements ii PART I 3 ITEM 1: Identity of Directors, Senior Management and Advisers 3 ITEM 2: Offer Statistics and Expected Timetable 3 ITEM 3: Key Information 3 ITEM 4: Information on the Company 16 ITEM 4A: Unresolved Staff Comments 61 ITEM 5: Operating and Financial Review and Prospects 61 ITEM 6: Directors, Senior Management and Employees 81 ITEM 7: Major Shareholders and Related Party Transactions 91 ITEM 8: Financial Information 97 ITEM 9: The Offer and Listing 99 ITEM 10: Additional Information 101 ITEM 11: Quantitative and Qualitative Disclosures about Market Risk 116 ITEM 12: Description of Securities Other than Equity Securities 120 PART II 122 ITEM 13: Defaults, Dividend Arrearages and Delinquencies 122 ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceeds 122 ITEM 15: Controls and Procedures 122 ITEM 16A: Audit Committee Financial Expert 123 ITEM 16B: Code of Ethics 123 ITEM 16C: Principal Accountant Fees and Services 123 ITEM 16D: Exemptions from the Listing Standards for Audit Committees 124 ITEM 16E: Purchases of Equity Securities by the Issuer and Affiliated Purchasers 124 ITEM 16F: Change in Registrant’s Certifying Accountants 124 ITEM 16G: Corporate Governance 124 ITEM 16H: Mine Safety Disclosure 127 PART III 127 ITEM 17: Financial Statements 127 ITEM 18: Financial Statements 127 ITEM 19: Exhibits 127 Introduction In this annual report on Form 20-F, all references to “we,” “us,” “Company” or “CCU” are to Compañía Cervecerías Unidas S.A., an open stock corporation ( sociedad anónima abierta ) organized under the laws of the Republic of Chile, and its consolidated subsidiaries. Chile is divided into regions, each of which is known by its roman number (e.g. “Region XI”). Our fiscal year ends on December 31st. The expression “last three years’’ means the years ended December 31, 2012, 2013 and 2014. Unless otherwise specified, all references to “U.S. dollars” “dollars” “USD” or “US$” are to United States dollars, and references to “Chilean pesos” “pesos” “Ch$” or “CLP” are to Chilean pesos. We prepare our financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). These are the Company’s sixth annual consolidated financial statements prepared in accordance with IFRS as issued by the IASB and IFRS 1 “First Time Adoption of International Financial Reporting Standards.” Until and including our financial statements for the year ended December 31, 2008, we prepared our consolidated financial statements in accordance with Chilean generally accepted accounting principles (“Chilean GAAP”), which differs in certain important respects from IFRS, and were required to reconcile our financial statements to U.S. generally accepted accounting principles (“US GAAP”). Following the Company’s adoption of IFRS, as issued by the IASB, we are no longer required to reconcile our financial statements to US GAAP. See the notes to our consolidated financial statements included in pages F-1 through F-104 of this annual report. We use the metric system of weights and measures in calculating our operating and other data. The United States equivalent units of the most common metric units used by us are as shown below: 1 liter 0.2642 gallons 1 gallon 3.7854 liters 1 liter 0.008522 US beer barrels 1 US beer barrel 117.34 liters 1 liter 0.1761 soft drink unit cases (8 oz cans) 1 soft drink unit case (8 oz cans) 5.6775 liters 1 liter 0.1174 beer unit cases (12 oz cans). 1 beer unit case (12 oz cans) 8.5163 liters 1 hectoliter 100 liters 1 liter 0.01 hectoliters 1 US beer barrel 31 gallons 1 gallon 0.0323 US beer barrels 1 hectare 2.4710 acres 1 acre 0.4047 hectares 1 mile 1.6093 kilometers 1 kilometer 0.6214 miles CCU has historically estimated its weighted volumes market shares in Chile, Rio de la Plata and Wines using different sources of information. When estimating weighted volume market share, we had previously decided to use internal estimates in some categories in order to account for relevant sales that were not captured by Nielsen as a result of its sampling methodology. We believe that Nielsen underestimates our market share in some categories and overestimates it in others. However, we recently concluded that our internal estimates have been gradually losing accuracy over time as a result of industry players providing less information to the market. The lack of information has made it difficult to check our internal estimates with real data from the industry. Accordingly, starting in 2014, for weighted volume market share we will use the following external sources of market share information: Nielsen for Chile, Domestic Wine and Argentina, ID Retail for Uruguay and Viñas de Chile for Export Wine. Figures are updated annually and weighted by internal market size estimates. i Forward Looking Statements This annual report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to as the “Securities Act,” and Section 21E of the Securities and Exchange Act of 1934, which we refer to as the “Exchange Act.” These statements relate to analyses and other information, which are based on forecasts of future results and estimates of amounts not yet determinable. They also relate to our future prospects, development and business strategies. These forward-looking statements are identified by the use of terms and phrases such as “anticipate;” “believes;” “could;” “expects;” “intends;” “may;” “plans;” “predicts;” “projects;” “will” and similar terms and phrases. We caution you that actual results could differ materially from those expected by us, depending on the outcome of certain factors, including, without limitation: · our success in implementing our investment and capital expenditure program; · the nature and extent of future competition in our principal marketing areas; · the nature and extent of a global financial disruption and its consequences; · political and economic developments in Chile, Argentina and other countries where we currently conduct business or may conduct business in the future, including other Latin American countries; and · other factors discussed under “Item 3: Key Information – Risk Factors,” “Item 4: Information on the Company” and “Item 5: Operating and Financial Review and Prospects.” You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this annual report. We undertake no obligation to publically update any of these forward-looking statements to reflect events or circumstances after the date of this annual report, including, without limitation, changes in our business strategy or planned capital expenditures, or to reflect the occurrence of unanticipated events. ii PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information Selected Financial Data The following table presents selected consolidated financial data as of and for the years ended December 31, 2014, 2013 and 2012 which has been derived from our consolidated financial statements prepared in accordance with IFRS and included elsewhere in this annual report, and as of and for the years ended December 31, 2011 and 2010 which has been derived from our consolidated financial statements prepared in accordance with IFRS and not included in this annual report. The financial data set forth below should be read in conjunction with the consolidated financial statements and related notes and “Item 5: Operating and Financial Review and Prospects” included elsewhere in this annual report. IFRS 1. Income Statement Data: (million of CLP ) Net sales 838,258 969,551 1,075,690 1,197,227 1,297,966 Gross margin 456,714 521,689 582,603 660,530 693,429 Operating Result 163,891 192,818 181,188 188,266 179,920 Other gains (losses) 6,136 3,010 -4,478 959 4,037 Net financing expenses -8,286 -7,324 -9,362 -15,830 -10,821 Results as per adjustment units -5,076 -6,728 -5,058 -1,802 -4,159 Foreign currency exchange differences -1,401 -1,079 -1,003 -4,292 -613 Income taxes -27,853 -45,196 -37,133 -34,705 -46,674 Net income for the year: Attributable to: Equity holders of the Parent Company 110,700 122,752 114,433 123,036 106,238 Non-controlling interests 9,237 12,051 9,544 9,869 14,553 Basic and Diluted Income per share 347.56 385.40 359.28 370.81 287.52 Basic and Diluted Income per ADS 695.12 770.80 718.57 741.61 575.04 Dividend per share (4) 173.8 192.7 179.6 166.5 161.8 Dividend per ADS in US$ 0.73 0.78 0.76 0.61 0.52 Weighed average shares outstanding (000) 318,503 318,503 318,503 331,806 369,503 3 IFRS 2. Balance Sheet Data: (million of CLP ) Total assets 1,151,689 1,298,365 1,328,710 1,727,720 1,768,901 Total non-current liabilities 299,657 251,026 303,662 234,347 242,070 Total Financial debt (5) 232,967 258,969 263,997 263,251 199,853 Capital stock 231,020 231,020 231,020 562,693 562,693 Subtotal Equity attributable to equity holders of the parent company 505,655 568,976 613,220 988,676 1,025,588 Total shareholders' equity 615,074 684,786 710,518 1,084,244 1,148,500 3. Other Data Sales volume (in millions of liters): Total volume Chile Operating segment 1,195.1 1,260.4 1,384.4 1,557.0 1,621.4 Rio de la Plata Operating segment 414.2 458.1 478.9 507.1 537.5 Wine Operating segment 120.5 121.2 127.6 127.4 130.6 (1) Except for the number of shares outstanding, per share and per ADS amounts and sales volume. (2) Defined, for management purposes, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. Please see “Item 5: Operating and Financial Review and Prospects—OPERATING RESULT” for more details regarding Operating Result and a reconciliation of the most directly applicable IFRS measure to Operating Result. (3) Per ADS amounts are determined by multiplying per share amounts by 2. As of December 20, 2012, there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. (4) Dividends per share are expressed in Chilean pesos as of payment dates, with charge to prior year's net income. Dividends per ADS are expressed in U.S. dollars at the conversion rate in effect on the date on which payment is made. (5) Includes short-term and long-term financial debt (mainly bank loans, bonds and financial leasing). (6) Includes sales of beer, non-alcoholic beverages and spirits in Chile. (7) Includes sales of beer, non-alcoholic beverages and spirits in Argentina, Paraguay and Uruguay. (8) Includes domestic and export sales to more than 80 countries. Excludes bulk wine sales. Exchange Rates. Prior to 1989, Chilean law permitted the purchase and sale of foreign currency only in those cases explicitly authorized by the Central Bank of Chile. The Central Bank Act, which was enacted in 1989, liberalized the rules that govern the ability to buy and sell foreign currency. Currently, pursuant to the Central Bank Act, the Central Bank of Chile has the authority to mandate that certain purchases and sales of foreign currency specified by law are to be carried out in the formal exchange market. The formal exchange market is formed by banks and other entities authorized by the Central Bank of Chile. All payments and distributions made to our holders of ADSs must be transacted in the formal exchange market. In order to keep fluctuations in the average exchange rate within certain limits, the Central Bank of Chile has in the past intervened by buying or selling foreign currency on the formal exchange market. In September 1999, the Central Bank of Chile decided to limit its formal commitment to intervene and decided to exercise it only under extraordinary circumstances, which are to be announced in advance. The Central Bank of Chile also committed to provide periodic information about the levels of its international reserves. On April 10, 2008, the Central Bank of Chile announced a program to buy US$8 billion in the local exchange market between April and December 2008. On March 24, 2009, the Central Bank of Chile published an agreement allowing the sale of dollars. On January 3, 2011, the Central Bank of Chile announced a program to buy US$12 billion starting January 5, 2011 with purchases of up to US$50 million per day. The observed exchange rate is the average exchange rate at which commercial banks conduct authorized transactions on a given date, as certified by the Central Bank of Chile. The Central Bank of Chile generally carries out its transactions at the spot market rate. Authorized transactions by banks are now generally conducted at the spot market rate. 4 Purchases and sales of foreign currencies effectuated outside the formal exchange market are carried out in the Mercado Cambiario Informal (the informal exchange market). The informal exchange market reflects the supply and demand for foreign currency. There are no limits imposed on the extent to which the rate of exchange in the informal exchange market can fluctuate above or below the observed exchange rate. On March 31, 2015, the U.S. dollar observed exchange rate was CLP626.87 per U.S. dollar, which is explained by the current excess of foreign currency. The following table sets forth the low, high, average and period-end observed exchange rates for U.S. dollars for each of the indicated periods starting in 2010 as reported by the Central Bank of Chile. The Federal Reserve Bank of New York does not report a noon buying rate for Chilean pesos. Daily Observed Exchange Rate (CLP per USD) Low High (2) Average Period-end 2010 468.01 549.17 510.21 468.01 2011 455.91 533.74 483.57 519.20 2012 469.65 519.69 486.58 479.96 2013 466.50 533.95 495.53 524.61 2014 524.61 621.41 570.50 606.75 October 2014 576.50 598.64 588.41 576.50 November 2014 580.62 605.46 593.91 605.46 December 2014 606.75 621.41 612.74 606.75 January 2015 612.47 632.03 622.11 632.03 February 2015 616.86 632.19 622.95 618.76 March 2015 617.38 642.18 628.86 626.58 Source: Bloomberg (1) Historical pesos. (2) Rates shown are the actual low and high, on a day-by-day basis for each period. (3) For yearly data, the average of monthly average rates during the period reported, and for monthly data, the average of daily average rates during the period reported. (4) Published on the first day after month(year) end. The exchange rate on April 23 , 2015, the latest practicable date, was CLP per U.S. dollar. Capitalization and Indebtedness Not applicable. Reasons for the Offer and Use of Proceeds Not applicable. 5 Risk Factors RISKS RELATING TO CHILE We are substantially dependent on economic conditions in Chile, which may adversely impact our results of operations and financial condition. We are predominantly engaged in business in Chile. 64 % of our sales revenues in 2014 was generated from our Chile Operating segment, 23 % came from the Rio de la Plata Operating segment and 13% came from the Wine Operating segment. Thus, our results of operations and financial condition are dependent to a large extent on the overall level of economic activity in Chile. The Chilean economy has experienced an average annual growth rate of % between 2010 and 2014, and % in 2014. In the past, slower economic growth in Chile has slowed down the rate of consumption of our products and adversely affected our profitability. Chile’s economic performance was affected in 2009 by the disruption in the global financial markets and in 2010 by an earthquake, and therefore the growth rate of the 2010-2014 period is not necessarily indicative of future performance. Furthermore, Chile, as an emerging market economy, is more exposed to unfavorable conditions in the international markets which can possibly have a negative impact on the demand for our products as well as products of third parties with whom we conduct business. Any combination of lower consumer confidence, disrupted global capital markets and/or reduced international economic conditions could have a negative impact on the Chilean economy and consequently on our business. The relative liquidity and volatility of Chilean securities markets may increase the price volatility of our ADSs and adversely impact a holder’s ability to sell any shares of our common stock withdrawn from our ADR facility. The Chilean securities markets are substantially smaller, less liquid and more volatile than major securities markets in the United States. For example, the Santiago Stock Exchange, which is Chile’s principal stock exchange, had a market capitalization of approximately US$ billion as of December 31, 2014, while The New York Stock Exchange (“NYSE”) had a market capitalization of approximately US$ trillion and the NASDAQ National Market (“NASDAQ”) had a market capitalization of approximately US$ trillion as of the same date. In addition, the Chilean securities markets can be materially affected by developments in other emerging markets, particularly other countries in Latin America. The lower liquidity and greater volatility of the Chilean markets relative to markets in the United States could increase the price volatility of the ADSs and may impair a holder’s ability to sell in the Chilean market shares of our common stock withdrawn from the ADR facility in the amount and at the price and time the holder wishes to do so. See “Item 9: The Offer and Listing.” We are subject to different corporate disclosure requirements and accounting standards than U.S. companies. Although the securities laws of Chile which govern open stock corporations and publicly listed companies such as us have as a principal objective promoting disclosure of all material corporate information to the public, Chilean disclosure requirements differ from those in the United States in certain important respects. In addition, although Chilean law imposes restrictions on insider trading and price manipulation, the Chilean securities market is not as highly regulated and supervised as the U.S. securities market. We have been subject to the periodic reporting requirements of the Exchange Act since our initial public offering of ADSs in September 1992. 6 RISKS RELATING TO ARGENTINA We have significant operations in Argentina, and economic conditions there have adversely affected our results of operations in the past and may do so in the future. As local demand for alcoholic and non-alcoholic beverages is usually correlated with economic conditions prevailing in the market, which in turn is dependent on the macroeconomic condition of the country, the financial condition and results of our operations in Argentina are, to a considerable extent, dependent upon political and economic conditions prevailing in Argentina. From 1999 through 2002, Argentina suffered a prolonged recession, which culminated in an economic crisis. Currently we have been observing a slowdown and accordingly cannot assure you that economic conditions in Argentina will improve or that our business will not be materially affected if Argentine economic conditions were to deteriorate. The Argentine peso is subject to volatility which could adversely affect our results. A devaluation of the Argentine peso may adversely affect our operating results. In 2014 Argentina experienced a devaluation of the Argentine peso of 31.2% year on year, while in the first quarter of 2014 devaluation peaked in January by 23.1% year on year. We cannot assure you that the Argentine economy will recover or that it will not face a recession, or predict what effect such a recession would have on our operations in Argentina. In 2009, the Company first reported its financial statements under IFRS, using the Argentine peso as the functional currency for our Argentine subsidiaries. Those results are calculated in said currency and then translated into Chilean pesos for consolidation purposes. Argentina’s legal regime and economy are susceptible to changes that could adversely affect our Argentine operations. The measures taken by the Argentine government to address the country’s economic situation severely affected the Argentine financial system’s stability and have had a materially negative impact on its reputation, as well as on the Company’s business. Recently, Argentina has been increasing restrictions on foreign exchange transactions. If Argentina were to experience a new fiscal and economic crisis, the Argentine government could implement economic and political measures, which could adversely impact our business. The unpredictability, timing and scope of possible measures adopted by the Argentine government, including higher taxes and exchange control measures, could adversely affect our operations in Argentina and our future results of operations. Since January 2006, the Argentine government has adopted different methods to directly and indirectly regulate the prices of various consumer goods, including bottled beer, in an effort to slow inflation. In 2013 formal measures were implemented to freeze prices in Argentina, and the government may continue to do so in the future. Additionally, measures taken by the Argentine government to control the country’s trade balance and to limit the access to foreign currencies have negatively impacted the free import of goods and royalty payments by the Company, and also the repatriation of profits. Formal and de facto measures that are purely based on economic governmental policies may continue affecting our operations in Argentina, as we need to regularly import raw materials and finished products into Argentina. We cannot assure you that these and other unpredictable measures adopted by the Argentine government will not have an adverse effect on our operations in Argentina. RISKS RELATING TO OUR BUSINESS Recent changes to Chilean tax rules may result in an increase in the prices of our products and a corresponding decline in sales volumes. 7 On October 1, 2014, new Chilean tax reforms became effective, bringing a series of changes to tax rates and tax schemes. There has been an increase in excise taxes for alcoholic and sugar-containing beverages in Chile. The new ad valorem excise taxes are as follows: Beer and Wine increased from 15.0% to 20.5%, Spirits increased from 27.0% to 31.5%, sugar containing nonalcoholic beverages containing more than 15 gr./240ml. of sugar increased from 13.0% to 18.0% and non-sugar containing non-alcoholic beverages with 15 gr./240ml. or less of sugar decreased from 13.0% to 10.0%. Accordingly, we have made price adjustments to some of the affected categories. Furthermore, the regarding tax reform introduces amendments, among others, to the Income tax system. The said Act provides that corporations will apply by default the "Partially Integrated System", unless a future Extraordinary Shareholders Meeting agrees to opt for the "Attributed Income Regime”. The Act provides for the "Partially Integrated System" a gradual increase in the First Category Income tax rate, going from 20% to 21% for the business year 2014, to 22.5% for the business year 2015, to 24% for the business year 2016, to 25.5% for the business year 2017 and to 27% starting 2018 business year. Implementation of these or similar reforms in Chile might adversely affect our businesses and accordingly, we cannot assure you that we will be able to maintain our current levels of sales or cash flows. Fluctuations in the cost of our raw materials may adversely impact our profitability if we are unable to pass those costs along to our customers. We purchase malt, rice and hops for beer, sugar for soft drinks, grapes for wine and pisco and packaging material from local producers or in the international market. The prices of those materials are subject to volatility caused by market conditions, and have experienced significant fluctuations over time and are determined by the global supply and demand for commodities as well as other factors, such as fluctuations in exchange rates, over which we have no control. Although we historically have been able to implement price increases in response to increases in raw material costs, we cannot assure you that our ability to recover increases in the cost of raw materials will continue in the future. In particular, where raw material price fluctuations do not keep pace with market conditions in the markets in which we operate, we may have limited capacity to raise prices to offset increases in costs. If we are unable to increase prices in response to increases in raw material costs, any future increases in raw material costs may reduce our margins and profitability if we are not able to offset such cost increases through efficiency improvements or other measures. Competition in the Chilean beer market may erode our market share and lower our profitability. Our largest competitor in the Chilean beer market by volume is Cervecería Chile S.A. (“Cervecería Chile”), a subsidiary of Anheuser-Busch InBev (“AB Inbev”). In the past, Cervecería Chile had engaged in aggressive pricing, through maintaining a consistent price gap, and several promotional activities. If Cervecería Chile were to amplify its aggressive price discounting practices in the future, we cannot assure you, that any such discounting or other competitive activities will not have a material adverse impact on our profitability or market share given the current environment. Additionally, if business conditions in the beer market continue to be relatively favorable in Chile, more enterprises may attempt to enter the Chilean beer market, either by producing beer locally or through imports. While we expect per capita beer consumption in Chile to continue to increase, mitigating the effect of competition, the entry into the market of additional competitors could further erode our market share or lead to price discounting. 8 Our beer brands in Chile may face increased competition from other alcoholic beverages such as wine and spirits, as well as from non-alcoholic beverages. Beer consumption in Chile may be influenced by changes in domestic wine, spirits and/or other non-alcoholic beverages’ relative prices. Increases in domestic wine prices have tended to lead to increases in beer consumption, while reductions in wine prices have tended to reduce or slow the growth of beer consumption. As a result of our lower market share in the Chilean wine, spirits and soft drinks markets as compared to our market share in the Chilean beer market, we expect that our profitability could be adversely affected if beverage consumers were to shift their consumption from beer to either wine, spirits or soft drinks. Quilmes dominates the beer market in Argentina and we may not be able to maintain our current market share. In Argentina, we face competition from Quilmes Industrial S.A. (“Quilmes”) and from Cervecería Argentina S.A. Isenbeck (“CASA Isenbeck”), a former subsidiary of Warsteiner Brauerei Hans Cramer GmbH & Co. (“Warsteiner”), which was acquired by SABMiller Plc on November 24, 2010. As a result of its dominant position in Argentina, Quilmes’ large size enables it to benefit from economies of scale in the production and distribution of beer throughout Argentina. Therefore, we cannot assure you that we will be able to grow or maintain our current market share of the Argentine beer market. Consolidation in the beer industry may impact our market share. In 2005, SABMiller Plc merged with Grupo Empresarial Bavaria, a Colombian brewer with operations in Colombia, Peru, Ecuador and Panama, forming the then second-largest brewer in the world. In 2010 SABMiller Plc acquired CASA Isenbeck, the third-largest brewer in Argentina. In March 2004, Compania de Bebidas das Américas (“AmBev”) and Interbrew announced an agreement to merge, creating the world’s largest brewer under the name InBev. Additionally, in January 2007, AmBev assumed control of Quilmes. Inbev and Anheuser-Busch Companies, Inc. (“Anheuser-Busch”) merged in November 2008, creating AB Inbev, the world’s global beer leader. In Chile, Quilmes sells its beer through Cervecería Chile S.A. (“Cervecería Chile”), a subsidiary of ABInbev. In 2013, AB Inbev finalized the acquisition of Grupo Modelo. Consolidation in the beer industry has resulted in larger and more competitive participants, which could change the current market conditions under which we operate. Restrictions in the gas supply from Argentina have increased our energy costs, and higher oil prices have increased our distribution expenses. Since 2005, the Argentine government has restricted gas exports to Chile due to domestic supply problems. This has increased the cost of operating our production plants in Chile and Argentina. Gas supplies are currently stable, reducing the risk of further cost increases. However, these restrictions have increased electrical power costs. Because our boilers can be operated with gas or with alternative fuels, such as diesel oil or butane gas, we do not anticipate the need for additional investments. The Chilean government is presently implementing a strategy to diversify the country’s energy supply. The construction in Quintero of the first plant to process imported LNG (liquefied natural gas), which started its operation in August 2009, brought relief to the gas supply. However, we cannot assure you that the supply of energy or the cost thereof will not experience further fluctuations as a result of these policies. Electric power costs in Chile have increased significantly in the last years mainly due to hydroelectric plants having lower water reservoir levels, which was exacerbated by the absence of new installed capacity at lower costs. Furthermore, the rise in oil prices have led to increases in our distribution costs. If these trends were to continue, the resulting increases in energy prices may reduce our margins if we are unable to improve efficiencies or increase our prices to offset them. 9 Changes in the labor market in the countries in which we operate may affect margins in our business. In 2014, Chile’s unemployment rate was relatively low, which had a direct impact on our salary expense given the resulting competition for workers. In Argentina, given labor unions pressures related to country’s high level of inflation, we have also faced pressure with respect to our salary expenses. On December 29, 2014 the executive branch of the Chilean government, led by President Michelle Bachelet, signed an extensive labor reform bill which was sent to the Chilean Congress for parliamentary proceedings and approval. In light of the executive branch of the Chilean government having majority support at both houses of the Chilean Congress, we expect that the proposed bill will be approved as drafted or under some amended form following debate of the bill in both houses. Under the current draft the proposed bill contemplates several amendments to the existing labor framework in Chile, including, among other points: · collective bargaining coverage is expanded to certain employees who were prevented from exercising this right, such as apprentices, temporary workers and others. · unions are recognized as the only party entitled to exercise the right to collectively bargain on behalf of the workers. · benefits obtained by a union in the course of a negotiation are extended for the benefit of any worker joining that union after the negotiation has concluded. The extension of said benefits to employees would be contingent to the assent of each union. · collective bargaining agreements currently in effect would constitute a floor for the negotiation of new conditions of employment. The financial situation of the company or business as of the date of discussions for a new agreement would not have any bearing on ongoing negotiations. · the employer's right to replace those workers participating in a strike with current or new employees while the strike is taking place is curtailed and replaced with an obligation from unions to provide the personnel required to comply with “minimum services” through “emergency teams.” · matters that may be subject to collective bargaining agreements are expanded, allowing the negotiation of more flexible workdays, adaptable systems and others. · unions may annually request from large companies information regarding the remunerations and duties associated with each category of employees. Approval and implementation of the proposed bill, which increases the collective bargaining power of labor unions, or similar reforms may have adverse effects on our overall employment and operating costs and may increase the likelihood of business disruptions on our various activities in Chile, which could negatively affect our financial results and our ability to grow our business. We depend upon the renewal of certain license agreements to maintain our current operations. Most of our license agreements include certain conditions that must be met during their term, as well as provisions for their renewal at their expiry date. We cannot assure you that such conditions will be fulfilled, and therefore that the agreements will remain in place until their expiration or that they will be renewed, or that any of these contracts will not undergo early termination. Termination of, or failure to renew our existing license agreements, could have an adverse impact on our operations. Consolidation in the supermarket industry may affect our operations. 10 The Chilean supermarket industry has gone through a consolidation process, increasing the importance and purchasing power of a few supermarket chains. As a result, we may not be able to negotiate favorable prices, which may adversely affect our sales and profitability. The importance of supermarkets to our business operations is disclosed in the discussion of each of our Operating segments. Additionally, and despite having insurance coverage, this supermarket chain consolidation has the effect of increasing our exposure to counterparty credit risk such that we have more exposure in the event one of these large customers fails to honor its payment obligations to us for any reason. Dependence on one supplier for some important raw materials. In the case of cans, both in Chile and Argentina we purchase from a single supplier, Rexam, which has production plants in each country. However, cans may also be imported from other Rexam plants or from alternative suppliers in the region. We have long term contracts for malt in Chile and in Argentina. While we have alternatives in procuring our supplies, if we experience disruptions in our supply chain we may not be able to obtain replacement supplies at favorable pricing or advantageous terms, which may adversely affect our results. In the case of one way polyethylene terephthalate resins (“ PET”), we purchase from several suppliers located in China, Mexico and the U.S. and in the past we have also bought from Argentina. Water supply is essential to the development of our businesses. Water is an essential component for beer, soft drinks, mineral and purified water. While we have adopted policies for the responsible and sustainable use of water, a failure in our water supply could negatively affect our sales and profitability. The Chilean Congress is currently discussing a bill that establishes, among others, a new regime of temporary entitlements for water rights on future rights to be granted, while introducing a system of revocation for those not in use. The bill is subject to revision during the course of its discussion, and it is currently unclear what final form it will take if enacted. The supply, production and logistics chain is key to the timely supply of our products to consumer centers. Our supply, production and logistics chain is crucial for the delivery of our products to consumer centers. An interruption or a significant failure in this chain may negatively affect our results, if the failure is not quickly resolved. An interruption in the chain could be caused by various factors, such as strikes, riots or other factors which are beyond our control. If we are unable to protect our information systems against data corruption, cyber-based attacks or network security breaches, our operations could be disrupted. We are increasingly dependent on information technology networks and systems, including the Internet, to process, transmit and store electronic information. In particular, we depend on our information technology infrastructure for digital marketing activities and electronic communications among us and our clients, suppliers and also among our subsidiaries. Security breaches of this infrastructure can create system disruptions, shutdowns or unauthorized disclosure of confidential information. If we are unable to prevent such breaches, our operations could be disrupted, or we may suffer financial damage or loss because of lost or misappropriated information. Possible restrictions on the sale and promotion of alcoholic beverages and other food products in Chile could adversely affect us. Senators and congressmen from different political parties have submitted to the Chilean Congress proposed bills to restrict the consumption, sale and promotion of alcoholic beverages. The principal modifications proposed in these bills are the incorporation of warnings on product labels of the possible dangers of excessive alcohol consumption on human health, similar to those required in the United States, restrictions on television and radio advertising and restrictions on advertising at sports, cultural or related events. 11 On March 15, 2012 Law N° 20,580 was enacted by the Chilean Congress. This law amended the limit for blood alcohol content while driving by reducing the limit from less than 0.5 gr/lt. to less than 0.3 gr/lt., which has already had an impact on the level of consumption of alcoholic beverages and consequently our business. On September 16, 2014, an amendment to Law N°20,580 was enacted. This amendment further decreased the maximum permissible blood alcohol level when driving and toughened the penalties and punishments when driving under the influence of alcohol. Also, subject to further health regulations, which have not yet been approved due to delays, new food labeling rules are expected to take effect. These new regulations, to be complied with by manufacturers, will gradually toughen rules and restrictions on the labeling, packaging information, and food advertising, among others. If further proposed bills are passed, or other regulations restricting the sale of non-alcoholic beverages or sweet snacks are enacted, this could affect consumption of our products and, as a consequence, negatively impact our business. New environmental regulations, may negatively affect our profitability and reputation. CCU’s operations are subject to environmental regulations at local, national and international levels. These regulations cover, among other things, emissions, noise, disposal of solid and liquid wastes, and other activities inherent to our industry. CCU places special care and dedicates constant efforts to the compliance with environmental regulations. Modifications to the existing regulation might involve new costs and investments by the Company. Our products are taxed with different duties, particularly with respect to excise taxes on the consumption of alcoholic and non-alcoholic beverages. The Argentine ad valorem excise tax is 8.7% for beer, and the Chilean ad valorem excise tax is 20.5% for beer and wine, 31.5% for spirits, 18% for non-alcoholic beverages containing more than 15 gr./240ml. of sugar and 10% for non-alcoholic beverages containing 15 gr./240ml. or less of sugar. An increase in the rate of these or any other tax could negatively affect our sales and profitability. Currency fluctuations may affect our profitability. Because we purchase some of our supplies at prices set in U.S. dollars, and export wine in U.S. dollars, euros and pounds, we are exposed to foreign exchange risks that may adversely affect our financial condition and results of operations. Therefore, any future changes in the value of the Chilean peso, or any other functional currencies in the geographies we operate, against said currencies would affect the revenues of our wine export business, as well as the cost of several of our raw materials, especially in the beer and soft drink businesses where raw materials are indexed to the U.S dollar price. The effect of the exchange rate variation on export revenues would have an inverse effect on the cost of raw materials expressed in Chilean peso terms. Catastrophic events in the markets in which we operate could have a material adverse effect on our financial condition. 12 Natural disasters, climate change, terrorism, pandemics, strikes or other catastrophic events could impair our ability to manufacture, distribute or sell our products. Failure to take adequate steps to mitigate the likelihood or potential impact of such events, or to manage such events effectively if they occur, could adversely affect our sales volume, cost of raw materials, earnings and financial results. For example, on February 27, 2010, an 8.8 magnitude earthquake struck central Chile, followed by a subsequent tsunami. The earthquake epicenter was located 200 miles southwest of Santiago and 70 miles north of Concepción, Chile’s second largest city. On April 1, 2014, an 8.2 magnitude earthquake struck the northern part of Chile, but did not have a significant effect on our operations. During March 2015, large floods and mudflows affected several towns of the Antofagasta, Atacama and Coquimbo regions, but did not have a significant effect on our operations. A future earthquake, tsunami or other natural disaster, however, could have a significant effect on our business, results of operations and financial condition. If we are unable to maintain the image and quality of our products our financial results may suffer. The image and quality of our products is essential for our success and growth. Problems with product quality could tarnish the reputation of our products and may adversely affect our revenues. If we are unable to finance our operations we may be adversely affected. A global liquidity crisis or an increase in financial interest rates may eventually limit our ability to obtain the cash needed to fulfill our commitments. Sales could also be affected by a global disruption if consumption decreases sharply, placing stress on our cash position. RISKS RELATING TO OUR ADSs We are controlled by one majority shareholder, whose interests may differ from those of holders of our ADSs, and this shareholder may take actions which adversely affect the value of a holder’s ADSs or common stock. As of March 31, 2015, Inversiones y Rentas S.A. (“IRSA”) a Chilean closed corporation, directly and indirectly owned 60.0% of our shares of common stock. Accordingly, IRSA has the power to control the election of most members of our board of directors and its interests may differ from those of the holders of our ADSs. IRSA also has significant influence in determining the outcome of any corporate transaction submitted to our shareholders for approval, including mergers, consolidations, the sale of all or substantially all of our assets and going-private transactions. In addition, actions by IRSA with respect to the disposal of the shares of common stock that it owns, or the perception that such actions may occur, may adversely affect the trading prices of our ADSs or common stock. Chilean economic policies, currency fluctuations, exchange controls and currency devaluations may adversely affect the price of our ADSs. The Chilean government’s economic policies and any future changes in the value of the Chilean peso relative to the U.S. dollar could adversely affect the dollar value and the return on any investment in our ADSs. The Chilean peso has been subject to large nominal devaluations and appreciations in the past and may be subject to significant fluctuations in the future. For example, in the period from December 31, 2013 to December 31, 2014, the daily average value of the Chilean peso relative to the U.S. dollar increased by 15% in nominal terms, whereas the year end value decreased by 16% based on the observed exchange rate for U.S. dollars on those dates. See “Item 3: Key Information – Selected Financial Data – Exchange Rates.” While our ADSs trade in U.S. dollars, Chilean trading in the shares of our common stock underlying our ADSs is conducted in Chilean pesos. Cash distributions to be received by the depositary for the shares of our common stock underlying our ADSs will be denominated in Chilean pesos. The depositary will translate any Chilean pesos received by it to U.S. dollars at the then-prevailing exchange rate with the purpose of making dividend and other distribution payments on the ADSs. If the value of the Chilean peso declines relative to the U.S. dollar, the value of our ADSs and any distributions to holders of our ADSs received from the depositary may be adversely affected. See “Item 8: Financial Information – Dividend Policy and Dividends.” 13 For example, since our financial statements are reported in Chilean pesos, a decline in the value of the Chilean peso against the dollar would reduce our earnings as reported in U.S. dollars. Any dividend we may pay in the future would be denominated in Chilean pesos. A decline in the value of the Chilean peso against the U.S. dollar would reduce the U.S. dollar equivalent of any such dividend. Additionally, in the event of a dividend or other distribution, if exchange rates fluctuate during any period of time when the ADS depositary cannot convert a foreign currency into dollars, a holder of our ADSs may lose some of the value of the distribution. Also, since dividends in Chile are subject to withholding taxes, which we retain until the following year when the exact amount to be paid is determined, if part of the retained amount is refunded to the shareholders, the amount received by holders of our ADSs would be subject to exchange rate fluctuations between the two dates. A holder of ADSs may be subject to certain risks due to the fact that holders of our ADSs do not hold shares of our common stock directly. In order to vote at shareholders’ meetings, if a holder is not registered on the books of the ADS depositary, the holder of our ADSs is required to transfer their ADSs for a certain number of days before a shareholders’ meeting into a blocked account established for that purpose by the ADS depositary. Any ADSs transferred to this blocked account will not be available for transfer during that time. If a holder of our ADSs is registered on the books of the ADS depositary, it must give instructions to the ADS depositary not to transfer its ADSs during this period before the shareholders’ meeting. A holder of our ADSs must therefore receive voting materials from the ADS depositary sufficiently in advance in order to make these transfers or give these instructions. There can be no guarantee that a holder of our ADSs will receive voting materials in time to instruct the ADS depositary on how to vote. It is possible that a holder of our ADSs will not have the opportunity to exercise a right to vote at all. Additionally, a holder of our ADSs may not receive copies of all reports from us or the ADS depositary. A holder of our ADSs may have to arrange with the ADS depositary’s offices to inspect any reports issued. In the past, Chile has imposed controls on foreign investment and repatriation of investments that affected investments in, and earnings from, our ADSs. Equity investments in Chile by persons who are not Chilean residents have historically been subject to various exchange control regulations that restrict the repatriation of the investments and earnings therefrom. In April 2001, the Central Bank eliminated most of the regulations that affected foreign investors, although foreign investors still have to provide the Central Bank with information related to equity investments and must conduct such operations within the formal exchange market. Additional Chilean restrictions applicable to holders of our ADSs, the disposition of the shares underlying them, the repatriation of the proceeds from such disposition or the payment of dividends may be imposed in the future, and we cannot advise you as to the duration or impact of such restrictions if imposed. If for any reason, including changes in Chilean law, the depositary for our ADSs were unable to convert Chilean pesos to U.S. dollars, investors would receive dividends and other distributions, if any, in Chilean pesos. The rights of a holder of our ADSs to force us to purchase its underlying shares of our common stock pursuant to Chilean corporate law upon the occurrence of certain events may be limited. In accordance with Chilean laws and regulations, any shareholder that votes against certain corporate actions or does not attend the meeting at which certain corporate actions are approved and communicates to the corporation its dissent in writing within the time period established by law may exercise a withdrawal right, tender its shares to the company and receive cash compensation for its shares, provided that the shareholder exercises its rights within the prescribed time periods. See “Item 10: Additional Information–Memorandum and Articles of Association–Rights, preferences and restrictions regarding shares.” In our case, the actions triggering a right of withdrawal include the approval of: 14 · our transformation into a different type of legal entity; · our merger with and/or into another company; · the transfer of 50% or more of our corporate assets, whether or not liabilities are also transferred, to be determined according to the balance sheet of the previous fiscal year, or the proposal or amendment of any business plan that contemplates the transfer of assets exceeding said percentage; the disposition of 50% or more of the corporate assets of a subsidiary, which represents at least 20% of the assets of the corporation, as well as any disposition of shares which results in the parent company losing its status as controller; · the granting of real or personal guarantees to secure third-party obligations exceeding 50% of the corporate assets except when the third party is a subsidiary of the company (in which case approval of the board of directors will suffice); · the creation of preferences for a series of shares or the increase, extension or reduction in the already existing ones. In this case, only dissenting shareholders of the affected series shall have the right to withdraw; · curing certain formal defects in our charter which otherwise would render it null and void or any modification of our bylaws that grant this right; and · other cases provided for by statute or in our bylaws, if any. In addition, shareholders may withdraw if a person becomes the owner of two-thirds or more of the outstanding shares of the corporation as a consequence of a share acquisition and such person does not make a tender offer for the remaining shares within 30 days from the date of such acquisition. Minority shareholders are also granted the right to withdraw when the controller acquires more than 95% of the shares of an open stock corporation. Our bylaws do not provide for additional circumstances under which shareholders may withdraw. Because of the absence of legal precedent as to whether a shareholder that has voted both for and against a proposal, such as the depositary of our ADSs, may exercise withdrawal rights with respect to those shares voted against the proposal, there is doubt as to whether a holder of ADSs will be able to exercise withdrawal rights either directly or through the depositary for the shares of our common stock represented by its ADSs. Accordingly, for a holder of our ADSs to exercise its appraisal rights, it may be required to surrender its ADRs, withdraw the shares of our common stock represented by its ADSs, and vote the shares against the proposal. Preemptive rights to purchase additional shares of our common stock may be unavailable to holders of our ADSs in certain circumstances and, as a result, their ownership interest in us may be diluted. 15 The Ley sobre Sociedades Anónimas N° 18,046 and the Reglamento de Sociedades Anónimas , which we refer to in this document collectively as the “Chilean Corporations Act”, requires us, whenever we issue new shares for cash, to grant preemptive rights to all holders of shares of our common stock, including shares of our common stock represented by ADSs, giving those holders the right to purchase a sufficient number of shares to maintain their existing ownership percentage. We may not be able to offer shares to holders of our ADSs pursuant to preemptive rights granted to our shareholders in connection with any future issuance of shares unless a registration statement under the Securities Act is effective with respect to those rights and shares, or an exemption from the registration requirements of the Securities Act is available. We intend to evaluate at the time of any future offerings of shares of our common stock the costs and potential liabilities associated with any registration statement as well as the indirect benefits to us of enabling U.S. owners of our ADSs to exercise preemptive rights and any other factors that we consider appropriate at the time, before making a decision as to whether to file such a registration statement. We cannot assure you that any such registration statement would be filed. To the extent that a holder of our ADSs is unable to exercise their preemptive rights because a registration statement has not been filed, the depositary will attempt to sell the holder’s preemptive rights and distribute the net proceeds of the sale, net of the depositary’s fees and expenses, to the holder, provided that a secondary market for those rights exists and a premium can be recognized over the cost of the sale. A secondary market for the sale of preemptive rights can be expected to develop if the subscription price of the shares of our common stock upon exercise of the rights is below the prevailing market price of the shares of our common stock. Nonetheless, we cannot assure you that a secondary market in preemptive rights will develop in connection with any future issuance of shares of our common stock or that if a market develops, a premium can be recognized on their sale. Amounts received in exchange for the sale or assignment of preemptive rights relating to shares of our common stock will be taxable in Chile and the United States. See “Item 10: Additional Information – Taxation – Chilean Tax Considerations – Capital Gains” and “– United States Federal IncomeTax Considerations – Taxation of Capital Gains.” If the rights cannot be sold, they will expire and a holder of our ADSs will not realize any value from the grant of the preemptive rights. In either case, the equity interest of a holder of our ADSs in us will be diluted proportionately. ITEM 4: Information on the Company A. History and Development of the Company Our current legal and commercial name is Compañía Cervecerías Unidas S.A. We were incorporated in the Republic of Chile in 1902 as an open stock corporation, following the merger of two existing breweries, one of which traces its origins back to 1850, when Mr. Joaquín Plagemann founded one of the first breweries in Chile in Valparaíso. By 1916, we owned and operated the largest brewing facilities in Chile. Our operations have also included the production and marketing of soft drinks since the beginning of the last century, the bottling and selling of mineral water products since 1960, the production and marketing of wine since 1994, the production and marketing of beer in Argentina since 1995, the production and marketing of pisco since 2003, the production and marketing of sweet snacks products since 2004 and the production and marketing of rum since 2007. We are subject to a full range of governmental regulation and supervision generally applicable to companies engaged in business in Chile, Argentina, Bolivia, Colombia, Paraguay and Uruguay. These regulations include labor laws, social security laws, public health, consumer protection and environmental laws, securities laws, and antitrust laws. In addition, regulations exist to ensure healthy and safe conditions in facilities for the production and distribution of beverages and sweet snacks products. 16 Our principal executive offices are located at Vitacura 2670, Santiago, Chile. Our telephone number in Santiago is (56-2) 2427-3000, our fax number is (56-2) 2427-3333 and our website is www.ccu.cl. Our authorized representative in the United States is Puglisi & Associates, located at 850 Library Avenue, Suite 204, Newark, Delaware 19715, USA, telephone number (302) 738-6680 and fax number (302) 738-7210. The information on our website is not incorporated by reference into this document. In 1986, IRSA, our current principal shareholder, acquired its controlling interest in us through purchases of common stock at an auction conducted by a receiver who had assumed control of us following the economic crisis in Chile in the early 80’s, which resulted in our inability to meet our obligations to our creditors. IRSA, at that time, was a joint venture between Quiñenco S.A. (“Quiñenco”) and the Schörghuber Group from Germany through its wholly owned subsidiary Finance Holding International B.V. (“FHI”) of the Netherlands. To our knowledge, none of our common stock is currently owned by governmental entities. Our common stock is listed and traded on the principal Chilean stock exchanges. See “Item 7: Major Shareholders and Related Party Transactions.” In September 1992, we issued 4,520,582 ADSs, each representing five shares of our common stock, in an international American Depositary Receipt (“ADR”) offering. The underlying ADSs were listed and traded on the NASDAQ, until March 25, 1999. Since that date, the ADSs have been listed and traded on the NYSE. After a capital increase approved by our shareholders in October 1996, we raised approximately US$196 million between December 1996 and April 1999. Part of this capital expansion was accomplished between December 1996 and January 1997 through our second ADR offering in the international markets. On December 20, 2012, the ratio of ADSs to shares of common stock was changed from 1 to 5, to a new ratio of 1 to 2. To increase our presence in the premium beer segment, in November 2000 we acquired a 50% stake in Cervecería Austral S.A., located in the city of Punta Arenas, with an annual production capacity of 6.1 million liters. Further, in May 2002, we acquired a 50% stake in Compañía Cervecera Kunstmann S.A., located in the city of Valdivia. On April 17, 2003, the Schörghuber Group, at the time an indirect owner of 30.8% of our ownership interest, gave Quiñenco, also at the time an indirect owner of 30.8% of our ownership interest, formal notice of its intent to sell 100% of its interest in FHI to Heineken Americas B.V., a subsidiary of Heineken International B.V. As a result of the sale, Quiñenco and Heineken Americas B.V., the latter through FHI, became the only two shareholders of IRSA, the owner of 61.6% of our equity at that time, each with a 50% interest in IRSA. Heineken International B.V. and FHI subsequently formed Heineken Chile Ltda., to hold the latter’s 50% interest in IRSA. Therefore, Quiñenco and Heineken Chile Ltda. are the only two current shareholders of IRSA, with a 50% equity each. On December 30, 2003, FHI merged into Heineken Americas B.V., which together with Heineken International B.V. remained as the only shareholders of Heineken Chile Ltda. At present IRSA owns, directly and indirectly, 60.0% of our equity. Prior to November 1994, we independently produced, bottled and distributed carbonated and non-carbonated soft drinks in Chile. We have produced and sold soft drinks in Chile since 1902 and spirits since 2003. In November 1994, we merged our soft drink and mineral water businesses with the one owned by BAESA (Buenos Aires Embotelladora S.A.) in Chile (PepsiCo’s bottler in Chile at that time) creating Embotelladoras Chilenas Unidas S.A. (“ECUSA”) for the production, bottling, distribution and marketing of soft drink and mineral water products in Chile. Through ECUSA, we began producing PepsiCo brands under license (currently Pepsi, Pepsi Light, Seven Up, Seven Up Light, Mirinda, Gatorade and Lipton Ice Tea). We have had control of ECUSA since January 1998, when the shareholders agreement was amended, and have owned 99.94% of ECUSA’s shares since our November 29, 1999 purchase of 45% of ECUSA’s shares owned by BAESA for approximately CLP54,118 million. In January 2001, ECUSA and Schweppes Holdings Ltd. signed an agreement to continue bottling Crush and Canada Dry brands. See “– Production and Marketing – Chile Operating segment.” 17 In October 2013, CCU, together with its subsidiary Embotelladoras Chilenas Unidas S.A. (“ECUSA”), executed a series of contracts and agreements with PepsiCo Inc. and affiliates, that allowed them to expand their current relationship in the non-alcoholic beverages segment with specific focus on carbonated soft drinks, as well as extending its long term duration. The performance of ECUSA as PepsiCo Inc.’s bottler has been recognized by the latter on several occasions including the award granted to ECUSA last June in Bangkok as Bottler of the Year for the Latin America Region. In 2014, ECUSA received the distinction of “PepsiCo Global Bottler of the Year” from over 200 bottlers worldwide. In January 2004, we entered the sweet snacks business by means of a joint venture between our subsidiary ECUSA and Industria Nacional de Alimentos S.A, a subsidiary of Quiñenco, with a 50% interest each in Calaf S.A. (which has been renamed Foods Compañía de Alimentos CCU S.A., or “Foods”), a corporation that acquired the trademarks, assets and know-how, among other things, of Calaf S.A.I.C. and Francisca Calaf S.A., traditional Chilean candy makers, renowned for more than a century. In August 2008, Foods bought 50% of Alimentos Nutrabien S.A., a company specializing in muffins and other high quality home-made products. The Nutrabien brand complements our sweet snacks portfolio which includes the Calaf and Natur brands, the latter acquired in 2007. Moreover, with this acquisition we expanded the sweet snacks business from the traditional candy category to the nutritional cereal bars, cookies and muffins categories. In December 2006, we signed a joint venture agreement with Watt’s S.A. (“Watt’s”), a local food related company, under which, as of January 30, 2007, we participate in equal parts in Promarca S.A. (“Promarca”). This new company owns, among others, the brands “Watt’s,” “Watt’s Ice Frut,” “Yogu Yogu” and “Shake a Shake” in Chile. Promarca granted both of its shareholders ( New Ecusa S.A., a subsidiary of ECUSA, and Watt´s Dos S.A, a subsidiary of Watt´s S.A), for an indefinite period, the exclusive licenses for the production and sale of the different product categories. In December 2007, we entered into an agreement with Nestlé Chile S.A. and Nestlé Waters Chile S.A., the latter of which acquired a 20% interest in our subsidiary Aguas CCU-Nestlé Chile S.A. (“Aguas CCU”), the company through which we develop our bottled water business in Chile. As part of this new association, Aguas CCU introduced in 2008 the Nestlé Pure Life brand in Chile. Nestlé Waters Chile S.A. had a call option to increase its ownership in Aguas CCU by an additional 29.9%, which expired on June 5, 2009. On June 4, 2009 ECUSA received a notification from Nestlé Waters Chile S.A. exercising its irrevocable option to buy 29.9% of Aguas CCU equity, within the scope of the association contract. The completion of the deal represented a profit before taxes for ECUSA of CLP24,439 million. On September 30, 2009 in extraordinary shareholders’ meetings, Aguas CCU and Nestlé Waters Chile S.A. approved the merger of Nestlé Waters Chile S.A. and Aguas CCU. The current shareholders of Aguas CCU are ECUSA (50.10%) and Nestlé Chile S.A. (49.90%). In December 2012, the subsidiary Aguas CCU-Nestlé Chile S.A. completed an acquisition of 51% of the company Manantial S.A., an “HOD,” Home and Office Delivery, business of purified water in bottles with the use of dispensers. The partnership enabled Aguas CCU-Nestlé Chile S.A. to participate in a new business category, of which until today the company has had a very small presence. In February 2003, we began the sale of a new product for our beverage portfolio, pisco, under the brand Ruta Norte. Pisco is a grape spirit very popular in Chile that is produced in the northern part of the country. Our pisco, at that time, was only produced in the Elqui Valley in Region IV of Chile and was sold throughout the country by our beer division sales force. In March 2005, we entered into an association with the second-largest pisco producer at that time, Cooperativa Agrícola Control Pisquero de Elqui y Limarí Ltda. (“Control”). This new joint venture was named Compañía Pisquera de Chile S.A. (“CPCh”), to which the companies contributed principally with assets, commercial brands and – in the case of Control – also some financial liabilities. Currently we own 80% of CPCh and Control owns the remaining 20%. In May 2007, CPCh entered the rum market with our proprietary brand Sierra Morena and later, in 2008, added new rum brand extensions and introduced various pisco based cocktails. Since 2011, our international strategy has focused on exports to Argentina, the United States and Asia, including Russia. In December 2011, our subsidiary Compañía Pisquera de Chile S.A. (“CPCh”) signed a licence agreement for the commercialization and distribution in Chile of the pisco brand Bauzá. In addition, CPCh acquired 49% of the licensor company Compañía Pisquera Bauzá S.A., owner of the brand in Chile. Furthermore, during 2011 CPCh began the distribution of Pernod Ricard products in Chile. 18 In December 1995, we entered into a joint venture agreement pursuant to which Anheuser-Busch Incorporated acquired a 4.4% interest in CCU Argentina. The agreement involved two different contracts: an investment and a licensing contract. In 2008, the licensing contract was extended until 2025 and grants Compañía Cervecerías Unidas Argentina S.A. (“CCU Argentina”) the exclusive right to produce, package, market, sell and distribute Budweiser beer in Argentina. After subsequent capital increases, the last one in June 2008, Anheuser-Busch Incorporated reduced its interest in CCU Argentina to 4.04% and we increased our participation to 95.96%. In December 2010, our subsidiary Inversiones Invex CCU Ltda. acquired a 4.04% equity stake in CCU Argentina from Anheuser-Busch Investment, S.L. After the acquisition, CCU, through its subsidiary Inversiones Invex CCU Ltda., became the sole equity holder of CCU Argentina. This transaction had no effect on the Budweiser brand production and distribution contract which expires in 2025 (in 2015 for the distribution of the brand in Chile).Currently, CCU´s subsidiaries Inversiones Invex CCU Ltda. and Inversiones Invex CCU Dos Ltda. own 95% and 5%, respectively, of CCU Argentina´s share capital. Through CCU Argentina, we began our expansion into Argentina by acquiring an interest in two Argentine breweries: 62.7% of the outstanding shares of Compañía Industrial Cervecera S.A. (“CICSA”), were acquired during January and February 1995 and 98.8% of the outstanding shares of Cervecería Santa Fe S.A. (“CSF”), were acquired in September 1995. In 1997, CCU Argentina increased its interest in CICSA to 97.2% and in CSF to 99.9% through the purchase of non-controlling interests. In January 1998, we decided to merge these two breweries into one company operating under the name of CICSA. Following the merger, CCU Argentina’s interest in CICSA was 99.2%. In April 1998, CCU Argentina completed the purchase of the brands and assets of Cervecería Córdoba S.A. for US$8 million. After the resolution of certain labor issues, we began the production of the Córdoba brand at our Santa Fe plant from the middle of 1998. In April 2008, we bought the Argentine brewer Inversora Cervecera S.A. (“ICSA”) after receiving the approval of the Argentine antitrust authorities. CICSA paid an aggregate amount of US$88 million to acquire ICSA. ICSA owns, among other assets, the Bieckert, Palermo and Imperial beer brands, which together represented approximately 5.8% of the Argentine beer market, and a brewery in Luján, Buenos Aires, with a nominal production capacity of 270 million liters per year. On December 27, 2010, CICSA acquired equity interests in Saénz Briones S.A. and Sidra La Victoria S.A. Through this transaction, CICSA became the controlling shareholder of these companies. These companies own the assets used in the production, packaging and marketing of cider and other spirits businesses in Argentina, which are marketed through several brands, including Sidra Real and Sidra La Victoria. In 2011, we started to export Schneider beer to Paraguay. In 2012 we signed an agreement by virtue of which we have the exclusive right to produce Heineken beer in Argentina and distribute it in Paraguay. Together, both brands represented 0.8% of the total beer sales volume of CCU Argentina in 2013. Exports to Paraguay represented 46.2% of CCU Argentina’s total exports in 2013. As of June 6, 2014, CICSA reached agreements with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, for the termination of the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. CICSA received compensation in respect of these agreements in the amount of ARS 277.2 million, equivalent to US$34.2 million. 19 In September 2012, CCU acquired 100% of the shares of the Uruguayan companies Marzurel S.A., Milotur S.A. and Coralina S.A. and, indirectly, of Andrimar S.A., a wholly-owned subsidiary of Milotur S.A. These companies own the assets of a business developed in Uruguay that engages in the production and marketing of bottled mineral waters under the Nativa brand, and carbonated soft drinks under the Nix brand. This acquisition is in line with the Company’s strategic plan, which seeks to expand its activities into new markets. Milotur, our afilliate in Uruguay, also commercializes Schneider and Heineken beer brands, the latter due to an amendment to the trademark license agreement in force with Heineken Brouwerijen BV. In December 2013, CCU S.A. acquired 50.005% of Bebidas del Paraguay S.A. and 49.96% of Distribuidora del Paraguay S.A., entering the Paraguayan market with the production, marketing and distribution of alcoholic and non-alcoholic beverages under various brands, both proprietary and licensed. In 1994 we purchased 48.4% of the equity of the Chilean wine producer Viña San Pedro S.A. (“VSP”, today, “VSPT” as described below) for approximately CLP17,470 million. During the first half of 1995, VSPT’s capital was increased by approximately CLP14,599 million, of which we contributed approximately CLP7,953 million. From August through October 1997, VSPT’s capital was increased again by approximately CLP11,872 million, of which we contributed approximately CLP6,617 million, plus approximately CLP191 million in additional shares bought during October 1997 in the local stock market. Furthermore, in October 1998 and during 1999, we purchased additional shares in VSPT through the local stock exchanges for an amount of approximately CLP5,526 million. From March through June 1999, VSPT’s capital was increased by approximately CLP17,464 million, of which we contributed approximately CLP10,797 million. During 2000, VSPT, through its subsidiary Finca La Celia S.A. (“FLC”), acquired the winery Finca La Celia in Mendoza, Argentina, initiating its international expansion, allowing VSPT to include fine quality Argentine wines into its export product portfolio. In December 2001, Viña Santa Helena (“VSH”) created its own commercial and productive winemaking operation, distinct from its parent, VSPT, under the Viña Santa Helena label in the Colchagua Valley. Between November 2000 and March 2001, VSPT’s capital was increased by approximately CLP22,279 million, of which we contributed approximately CLP13,402 million. In August 2003, VSPT formed Viña Tabalí S.A., a joint venture in equal parts with Sociedad Agrícola y Ganadera Río Negro Ltda., for the production of premium wines. This winery is located in the Limarí Valley, Chile’s northernmost winemaking region, which is noted for the production of outstanding wines. In October 2004, VSPT acquired the well-known Manquehuito Pop Wine brand, a sparkling fruit-flavored wine with low alcohol content, broadening its range of products. At VSPT’s extraordinary shareholders meeting held on July 7, 2005, the shareholders voted to increase the number of board members from 7 to 9 and approved a capital increase that was to be partially used for stock option programs. During October and November 2005, VSPT’s capital was increased by approximately CLP346 million. We did not participate in this capital increase. In January 2007, Viña Tabalí S.A. bought the assets of Viña Leyda, located in the Leyda Valley, a new winemaking region south of Casablanca Valley and close to the Pacific Ocean. Viña Leyda produces excellent wines that have won awards in different international contests. After this acquisition, Viña Tabalí S.A. changed its name to Viña Valles de Chile S.A. In September 2007, VSPT bought a 50% interest in Viña Altaïr S.A. which belonged to Château Dassault, in line with our strategy of focusing on premium wines. As a consequence, VSPT owns 100% of said company. Between April and June 2007, VSPT’s capital was increased by approximately CLP13,692 million, of which we contributed approximately CLP5,311 million. On November 2008, CCU and its affiliate VSP entered into a Merger Agreement with Compañía Chilena de Fósforos and its subsidiaries Terciados y Elaboración de Maderas S.A. and Viña Tarapacá S.A. (“VT”), in order to merge VT into VSP. Under the terms of the Merger Agreement, and prior to its execution, CCU had to acquire 25% of VT’s equity. On December 3, 2008, the extraordinary shareholders’ meetings of VSP and VT approved the merger of both companies. Once all the legal requirements were fulfilled, the merger by absorption of VT by VSP was completed on December 9, 2008, with an effective date for accounting purposes of October 1, 2008. The merged company was named “Viña San Pedro Tarapacá S.A.” (VSPT), which began consolidating its financial statements with ours starting on October 1, 2008, with operations commencing on December 9, 2008. VSPT’s capital was increased, as a consequence of the merger, by issuing 15,987,878,653 shares to be exchanged for the total number of shares issued by Viña Tarapacá at a ratio of 1,480.30828 new VSPT shares per each share of the absorbed company. 20 In August 2011, the board of directors of VSPT agreed to spin-offViña Valles de Chile S.A. (VDC), a corporation owned, in equal parts, by VSPT and Agrícola y Ganadero Río Negro Limitada (ARN). VDC had two major vineyards: Viña Tabalí and Viña Leyda. According to such agreement, VSPT would remain the 100% owner of Viña Leyda (whose net assets would remain within VDC) and ARN would remain the 100% owner of Viña Tabalí (whose net assets would be assigned to the spun off company). This transaction concluded on December 29, 2011, through a stock swap contract, whereby VDC became a subsidiary of VSPT that is, directly and indirectly, 100% owned by VSPT. Furthermore, in 2013, CCU, through its subsidiary CCU Inversiones S.A., increased its stake in VSPT to 64.72% by acquiring an additional stake of the outstanding shares of VSPT. As of December 2014, our total ownership interest in VSPT was 64.72%. VSPT is formed by the wineries San Pedro, Tarapacá, Santa Helena, Misiones de Rengo, Altaïr, Viña Mar, Casa Rivas, FLC, Bodega Tamarí, and Viña Valles de Chile (Viña Leyda). These are all important and renowned cellars in Chile and Argentina, each with its own distinctive brands. Since the merger, VSPT has become the second-largest Chilean wine exporter and one of the leaders in the domestic market. Furthermore, VSPT’s Viña San Pedro Tarapacá winery was awarded the “Winery of the Year 2014” distinction by Wines of Chile. On April 3, 2013, Andronico Luksic assumed the role of Chairman of the Board, after his brother, Guillermo Luksic passed away. On June 18, 2013 the extraordinary shareholders’ meeting approved the issuance of 51,000,000 of ordinary shares which were registered in the Securities Registry of the Superintendency of Securities and Insurance under N°980 dated July 23, 2013. On November 8, 2013 CCU successfully concluded this capital increase, the total number of shares issued pursuant to the capital increase having been subscribed and paid, raising a total amount of CLP331,718,929,410. This capital increase, representing our third ADR offering in the international markets, was made in order to continue our expansion plan, which includes organic and inorganic growth in Chile and the surrounding region. In September 2013, CCU developed its “Strategic Plan 2014-2016,” which aims to move decisively towards building a regional company, focusing on multi-category beers and soft drinks. In December 2013, twelve CCU managers retired early and were replaced by executives currently working in CCU, all of which was effective as of January 31, 2014. At the same time, by the end of 2013, CCU entered the Paraguayan market with the production, marketing and distribution of alcoholic and non-alcoholic beverages under various brands, both owned through licenses and imported. In May 2014, CCU entered into a partnership through which participates in the business of Bebidas Bolivianas BBO S.A. (“BBO”), which involves the production, marketing and multi-category sales of alcoholic beverages and soft drinks in Bolivia. CCU's initial stake in BBO is 34%, which was obtained by a capital injection, and which contemplates the right of CCU to acquire additional interests that would enable it to own 51% of the shares of BBO in a second stage. This transaction also includes contracts that will allow BBO to operate CCU’s brands in Bolivia. The Company has recorded this investment as joint venture and associates. In November 2014, CCU, directly and through its subsidiary CCU Inversiones II Ltda., signed a series of contracts and agreements with the Colombian entity Postobón S.A. (“Postobón”), by which we have agreed to initiate a joint venture for the manufacturing, commercialization and distribution of beer and malt based non-alcoholic beverages in Colombia. The joint venture is established through a company named Central Cervecera de Colombia S.A.S (“Central Cervecera”)., in which CCU and Postobón participate in as equal shareholders. This transaction included the following contracts and agreements: an Investment Framework Agreement; a Shareholders Agreement; a long-term logistics and distribution contract and a sales contract governing services to be provided by Postobón to the Central Cervecera de Colombia S.A.S.; a trademark license agreements granted to Central Cervecera by CCU and Postobon ; a shared services agreement governing services to be provided by Postobón to Central Cervecera de Colombia S.A.S; and an exclusive license granted by Heineken to Central Cervecera de Colombia S.A.S an exclusive contract for the import, production and distribution of Heineken products in Colombia. Central Cervecera de Colombia will be accounted for as a Joint venture and associates. 21 CAP ITAL EXPENDITURES The capital expenditure figures for the last three years shown below reconcile to the Cash Flow statement as shown in the Consolidated Statements of Cash Flows. Our capital expenditures for the last three years were CLP 117,645 million, CLP 124,559 million and CLP 230,080 million , respectively totaling CLP million of which CLP million was invested in the Chile Operating segment, CLP million in the Rio de la Plata Operating segment, CLP million in the Wine Operating segment and CLP million in the Others Operating segment. In recent years, our capital expenditures were made primarily for the expansion of our production capacities and bottling, improving the distribution chain, additional returnable bottles and boxes, marketing assets (mainly refrigerators), environmental improvements and the integration of new operations, among others. During 2012, 45 % of our capital expenditure was on our Chile Operating segment. These investments were required to support the increased sales volume of our categories experienced in 2011, with investments related to increasing bottling capacity, new packaging, and marketing assets. We also needed to invest in building new warehouses and stores throughout Chile in order to optimize the distribution of our products. During 2013 we invested 57% of our capital expenditures in our Chile Operating segment. These investments were required to support the increased sales volume experienced during 2012 and 2013. 22% of our capital expenditures were directed to increasing bottling capacity, new packaging, and marketing assets. It was also necessary to invest in the construction of new warehouses and stores throughout Chile in order to optimize the distribution of our products. During 2014, 37 % of our capital expenditure was on our Chile Operating segment. These investments were required to increase marketing assets, bottling capacity and new packaging, mostly in our soft drink and beer categories. Furthermore, we acquired an industrial site in the Santiago metropolitan area for future capacity expansions (shown under Others). Our major capital expenditures for the period 2012-2014 are shown in the following table. See “Item 5: Operating and Financial Review and Prospects –Liquidity and Capital Resources – Capital Expenditures Commitments” for the 2015-2018 period. 22 Operating segment (CLP Millions) Chile As a percentage of Total 44.8% 56.6% 37.3% Machinery and equipment 26,269 48,631 50,730 Packaging 14,748 12,611 15,987 Marketing assets 7,574 8,317 11,253 Software and hardware 40 49 256 Others 4,093 833 7,679 Rio de la Plata As a percentage of Total 22.9% 23.9% 14.6% Machinery and equipment 16,224 14,632 11,476 Packaging 7,720 11,438 14,070 Marketing assets 2,748 2,617 6,122 Software and hardware 67 441 512 Others 185 650 1,301 Wine As a percentage of Total 7.8% 3.9% 5.5% Machinery and equipment 6,461 1,735 4,139 Packaging 1,127 1,360 1,483 Marketing assets 20 15 36 Software and hardware 24 63 114 Others 1,505 1,668 6,914 Others As a percentage of Total 24.5% 15.7% 42.6% Total Business Overvie Summary CCU is a diversified beverage company operating principally in Chile, Argentina, Bolivia, Colombia, Paraguay and Uruguay. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia. The Company has licensing and / or distribution agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard, Compañía Pisquera Bauzá S.A. and Coors Brewing Company. 23 As mentioned in press releases during 2013, CCU determined that starting in 2014 it will report its consolidated results pursuant to the following Operating segments, essentially defined with respect to its revenues in the geographic areas of commercial activity: Chile, Río de la Plata and Wine. Corporate revenues and expenses are presented separately within the Other segment. These Operating segments mentioned are consistent with the way the Company is managed and how results will be reported by CCU. These segments reflect separate operating results which are regularly reviewed by each segment Chief Operating Decision Maker in order to make decisions about the resources to be allocated to the segment and assess its performance. We evaluate the performance of the segments based on several indicators, including OR (Operating Result), ORBDA (Operating Result Before Depreciation and Amortization), ORBDA margin (% of ORBDA of total revenues for the segment), volumes and sales revenues. Sales between segments are conducted using terms and conditions at current market rates. Overview. Chile Operating segment We estimate that our weighted volume market share for the Chile Operating segment was approximately 37.8%, 39.6% and 40.8% in 2012, 2013 and 2014 respectively. Weighted volume market share includes all categories in which CCU participates excluding wines and HOD, according to Nielsen figures. We carry a wide portfolio of products which includes premium, mainstream and convenience brands of alcoholic and non-alcoholic beer, which are primarily marketed under ten different proprietary brands and five licensed brands, with Cristal as our flagship brand in Chile. In addition, we are the exclusive producer and distributor of Heineken beer; the exclusive distributor of imported Sol beer and Budweiser beer (until December 2015) and we distribute and produce Kunstmann and Austral beer in Chile via distribution or license agreements. With our four production plants in Santiago, Temuco, Valdivia (Kunstmann) and Punta Arenas (Austral), we are the only brewery in Chile with a nationwide production and distribution network. We also produce and sell non-alcoholic beverages in Chile, which includes carbonated soft drinks (both cola and non-cola), nectars and juices, sports and energy drinks, ice tea and waters (including mineral, purified bottled water and home and office delivery or “HOD”) with proprietary and licensed brands across our categories. Our line of soft drink products includes proprietary brands, in addition to brands produced under license from PepsiCo (for soft drinks, functional drinks and iced teas), Schweppes Holdings (for soft drinks) and Promarca (nectars and fruit beverages), which are produced in three production plants: Santiago, Temuco and Antofagasta. We have been in the bottled mineral water business since 1960, under our two proprietary brand names, Cachantun and Porvenir, which are bottled and distributed nationally from our two natural sources located within the central region of Chile (Casablanca and Coinco). We also produce and distribute purified waters under license from Nestlé,and distribute the imported brand Perrier. In 2003, we added a new product to our beverage portfolio: pisco, which is produced by our subsidiary Pisconor S.A. who entered into an association agreement in 2005 with the second-largest pisco producer in Chile, Control, creating a new subsidiary, CPCh. In May 2007, CPCh entered the rum category through our proprietary brand “Sierra Morena.” In June 2010 CPCh purchased Fehrenberg, a small, but well-recognized spirits brand produced in Chile. In July 2011 CPCh began the distribution of Pernod Ricard products (Chivas Regal, Ballantine’s, Havana Club, Beefeater and Absolut among others) through the traditional channel, which excludes supermarkets with centralized distribution. Furthermore, during December 2011, CPCh acquired 49% of Compañía Pisquera Bauzá S.A., and signed a license agreement for the commercialization and distribution of the Bauzá brand of pisco in Chile. We operate five productive plants and own 80% of CPCh, while the remaining 20% is owned by Control. 24 Wholesale and retail prices of all the previously mentioned categories are not regulated in Chile. Wholesale prices are subject to negotiation between the producer and the purchaser; while retailers determine retail prices to the final consumer. We believe that the key factors determining retailers’ prices include: national and/or local price promotions offered by the manufacturer, the nature of product consumption (on-premises or take-out), the type of packaging (returnable or non-returnable), the applicable tax structure and the desired profit margins considering all related costs and expenditures such as sales, distribution, marketing, G&A and production. Rio de la Plata Operating segment We estimate that our weighted volume market share for the Río de la Plata Operating segment was approximately 15.9%, 17.2% and 17.3% in 2012, 2013 and 2014, respectively, including Beer and ciders in Argentina according to Nielsen, and CSD and Mineral water in Uruguay according to IDRetail. We entered the Argentine beer market in 1995 by acquiring two breweries and their brands, CICSA and CSF. Under a joint venture agreement entered into with Anheuser-Busch in 1995, we began importing, selling and distributing Budweiser beer in Argentina in March 1996. We began production and distribution of locally produced Budweiser beer in Argentina in December 1996. Additionally, in 1998, we bought the brands and assets of Cervecería Córdoba S.A. In April 2008, we bought ICSA and as a result added to our portfolio the brands Palermo, Bieckert and Imperial. In Argentina, we are the exclusive producer and distributor of Heineken, Amstel and Sol beers and the exclusive distributor in Argentina of import Kunstmann and Guinness beer brands. Additionally, we export beer under the Schneider, Heineken and Budweiser brands. We have beer operations located in Salta, Santa Fe and Luján. In December 2010, CICSA, our subsidiary in Argentina, acquired control of Sáenz Briones y Cía. S.A.I.C and Sidra La Victoria S.A., entering the cider and spirits businesses in that country. These two operations are the largest in a very fragmented market and own traditional, well-recognized brands, with operating plants in Neuquén (Allen), Mendoza (Chacras de Coria), and Buenos Aires (Pilar and Ciudadela). The most important cider and spirits brands are Real, La Victoria, Saenz Briones 1888 and in spirits, El Abuelo. We also produce and distribute the cider brand Apple Storm. In September 2012, CCU acquired 100% of the shares of the Uruguayan companies Marzurel S.A., Milotur S.A., and Coralina S.A., and indirectly Andrimar S.A., a wholly-owned subsidiary of Milotur S.A. These companies own the assets of a business developed in Uruguay engaged in the production and marketing of bottled mineral and flavored waters under the Nativa brand, and carbonated soft drinks under the Nix brand. We also distribute Heineken, Schneider and Kunstmann imported beers. By the end of 2013, CCU acquired 50.005% of Bebidas del Paraguay S.A. and 49.96% of Distribuidora del Paraguay S.A. and entered the Paraguayan market with the production, marketing and distribution of alcoholic and non-alcoholic beverages under various brands, both proprietary and under license. Bebidas del Paraguay S.A. is the owner of the brands Pulp for carbonated soft drinks, Puro Sol for juices and La Fuente for waters, and has been granted the license to produce and distribute nectars under the Watt’s brand. Additionally, Bebidas del Paraguay S.A. has the license to distribute beer under the Heineken, Coors, Paulaner, Schneider and Kunstmann brands. On June 6, 2014, CICSA reached agreements with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, for the termination of the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. Wine Operating segment Viña San Pedro Tarapacá S.A. (VSPT) produces and markets a full range of wine products for the domestic and mainly the export market, reaching over 80 countries. The weighted average volume 25 market share was 17.3%, 17.6% and 18.5% in 2012, 2013 and 2014, respectively. In 2014 VSPT’s sales amounted to approximately 28.8% of total measured domestic industry sales by volume in Chile, according to Nielsen, and 13.6% of total Chilean wine export sales by volume, when excluding bulk wine, according to Wines of Chile Association. VSPT’s main vineyards are located in all principal viticulture Chilean valleys, including productive plants in the cities of Lontué, Molina, San Fernando, Isla de Maipo and Casablanca, and also in Mendoza, Argentina. We believe that having entered into the Chilean wine business provided us with the opportunity to further leverage our nationwide distribution system through the expansion of our beverage portfolio. We also believe that the development of our domestic wine business helps to reduce the seasonality of our sales, as wine sales in Chile tend to be stronger during winter months when beer and soft drinks consumption decline. Others CCU participates in the sweet snacks business through Foods Compañía de Alimentos CCU S.A. (“Foods”) which produces candies, cookies, cereals and baked products under the Calaf, Natur and Nutrabien brands; CCU also has a strategic alliance with Fini. Foods has three production centers: Santiago, Talagante and Talca. Comercial CCU S.A. is responsible for the sale of all of the Company’s products through a unique sales force in those areas where this synergic sales model is more efficient. Additionally, product distribution is handled by our subsidiary Transportes CCU Ltda. (“TCCU”). To the south of Coyhaique, sales and distribution are performed by Comercial Patagona S.A. In Argentina, Uruguay and Paraguay these operations are carried out by our own sales force as well as distributors. PLASCO, a subsidiary of CCU, produces nearly all of the returnable and non-returnable plastic bottles used by the Chile operating segment. Inorganic Growth In May 2014, CCU entered the bolivian market through a partnership with Bebidas Bolivianas BBO S.A., which is engaged in the production, marketing and multi-category sales of alcoholic beverages and non-alcoholic beverages in Bolivia. Specifically, it produces soft drinks and beer in 3 plants located in the cities of Santa Cruz de la Sierra and Nuestra Señora de La Paz. In November 2014, CCU entered into a series of contracts and agreements with the Colombian entity Postobon S.A. by which the parties agreed to initiate a joint agreement for the manufacturing, commercialization and distribution of beer and malt based non-alcoholic beverages in Colombia. Heineken has granted Central Cervecera de Colombia an exclusive contract for the import, production and distribution of Heineken products in Colombia. The Beverage Market Chile Operating segment We estimate that annual beer consumption in Chile was 730 million liters in 2014 or approximately 41 liters per capita. The following table shows our estimates for total and per capita consumption levels for beer in Chile for the years 2010 - 2014: 26 Year Total Sales Volume Per Capita (in millions of liters) (liters) 2010 633 37 2011 667 39 2012 681 39 2013 723 41 2014 730 41 (1)Source: Canadean, Global Beverage Forecast of February 2015. Figures have been rounded The four major Chilean beer manufacturers are us, Cervecería Chile, Cervecería Kunstmann and Cervecería Austral, whose principal brands of beer in Chile are Cristal, Becker, Kunstmann and Austral, respectively. In November 2000, we acquired a 50% stake in Cervecería Austral, located in the city of Punta Arenas. In October 2001, Cervecería Austral entered into a license agreement with our subsidiary Cervecera CCU Chile Ltda. (“CCU Chile”) to produce and sell our brand Cristal, as well as any other brand owned by or licensed to CCU Chile in the southern part of Chile. During 2003, Cervecería Austral began the production and sale of our brands Cristal, Escudo and Dorada. In May 2002, we acquired a 50% ownership interest in Compañía Cervecera Kunstmann S.A., a microbrewery located in the southern city of Valdivia, with an annual production capacity of 3 million liters at that time. Since June 2003, our beer division began selling Kunstmann nationwide. In November 2006, we acquired additional shares of Kunstmann that allowed us to consolidate this subsidiary into our financial statements since that month. The non-alcoholic beverages market in Chile consists of both carbonated and non-carbonated beverages. The principal types of carbonated beverages are colas and non-colas. The principal non-carbonated beverages are fruit nectars and fruit based soft drinks. The table below sets forth our estimates of total and per capita consumption of non-alcoholic beverage in Chile during each of the last five years: Non-Alcoholic Beverage Sales Total Sales Volume liters Per Capita (in millions of liters) Year Carbonated Soft Drinks Nectar & Juices Waters Carbonated Soft Drinks Nectar & Juices Waters 2010 2,220 312 342 129 18 20 2011 2,285 358 371 132 21 21 2012 2,376 426 416 136 24 24 2013 2,411 469 464 137 27 26 2014 2,321 486 499 131 27 28 (1) Source: Canadean, Global Beverage Forecast of February 2015. (2) Includes HOD. The following table sets forth Nielsen estimates as to the percentage of total carbonated soft drinks sales in Chile, represented by each of the two principal categories of carbonated soft drinks during the last three years: Type Colas 58% 55% 55% Non-colas 42% 45% 45% Total 100% 100% 100% The bottled water market in Chile is comprised of both carbonated and non-carbonated mineral water, and purified water. As with the soft drink market, approximately 94.5% of all mineral water in Chile is processed and marketed by two entities, us and Vital Aguas S.A., a subsidiary of the two licensed companies of TCCC in Chile. Our mineral water products have been produced by ECUSA since November 1994. 27 Traditionally, beer, wine and pisco have been the principal alcoholic beverages consumed in Chile. Pisco, is a distilled wine spirit, produced exclusively in the III and IV Regions of Chile. We estimate that annual pisco consumption in Chile was 38.9 million liters, or approximately 2.2 liters per capita in 2014. Rum is the second most popular spirit in Chile, we estimate that annual rum consumption in Chile was 14.4 million in 2014. The table below sets forth our estimates of Spirits consumption in Chile during each of the last five years: Year Total Spirits Sales Volume Spirits per Capita (in millions of liters) (liters) 2010 76. 8 4.5 2011 87.5 5.1 2012 93.7 5.4 2013 96.8 5.5 2014 99.5 5.6 (1) Source: Canadean, Global Beverage Forecast of February 2015. On October 1, 2014, new Chilean Tax reforms became effective, bringing a series of changes to tax rates and tax schemes. There has been an increase in excise taxes for alcoholic and sugar containing beverages in Chile. The new excise taxes are as shown in the following table: Category Previous Tax Current Tax Beer 15.0% 20.5% Wine 15.0% 20.5% Spirits 27.0% 31.5% Sugar containing Softdrink 13.0% 18.0% No sugar containing Softdrink 13.0% 10.0% Flavored Water 13.0% 10.0% (1) More than 15 gr./240ml of sugar (2) With 15 gr./240ml. or less of sugar Rio de la Plata Operating segment The Argentine beer market is estimated by us to be almost 2.5 times the size of Chile’s. Traditionally, beer and wine have been the principal alcoholic beverages consumed in the country. We estimate that annual beer consumption in Argentina was 1,798 million liters in 2014 or approximately 43 liters per capita, reflecting a 2.5% industry decrease for 2014. The table below sets forth our estimates of beer consumption in Argentina during each of the last five years: 28 Argentina Total Sales Volume liters Per Capita (in millions of liters) (Liters) Year Beer Functional Drinks Spirits Cider Beer Functional Drinks Spirits Cider 2010 1, 79 115 81 45 2.0 2.8 2.0 2011 1,871 89 124 85 46 2.2 3.0 2.1 2012 1,870 98 128 94 46 2.4 3.1 2.3 2013 1,844 107 129 97 44 2.6 3.1 2.3 2014 1,798 107 130 94 43 2.6 3.1 2.3 Source: Canadean, Global Beverage Forecast of February 2015. Excise taxes for the beverage industry in Argentina have been subject to variations in the past. The last modification was in 1999 and has been applicable since January 2000. The following table shows current Argentine excise beverage taxes: Product Type 1999 Excise Taxes Current Excise Taxes Non-Alcoholic Beverages Flavored soft drinks, mineral water and juices 0% - 4% 4.17% - 8.7% Alcoholic Beverages Beer 4% 8. 7% Whisky 12% 25% 10-29% alcohol content 6% 25% 30% or more alcohol content 8% 25% Wine-cider 6% 0% The integration of the operations of Paraguay and Uruguay are progressing in line with plans, and we are expanding our portfolio of categories of soft drinks and beer. As of 2014, we participate in the production and marketing of bottled mineral and flavored waters, carbonated soft drinks, nectars and juices; and in the distribution of beer. The tables below set forth our estimates of beer and non-alcoholic categories consumption in Uruguay and Paraguay: Uruguay Total Sales Volume liters Per Capita (in millions of liters) (liters) Year Beer CSD Nectar & Juices Water Beer CSD Nectar & Juices Water 2010 93 367 29 198 28 109 9 59 2011 101 389 38 219 30 115 11 65 2012 100 392 47 240 29 116 14 71 2013 99 404 52 273 29 119 15 80 2014 99 409 54 283 29 120 16 83 Source: Canadean, Global Beverage Forecast of February 2015. (1) Includes HOD. 29 Paraguay Total Sales Volume liters Per Capita (in millions of liters) (liters) Year Beer CSD Nectar & Juices Water Beer CSD Nectar & Juices Water 2010 274 523 30 175 42 81 5 27 2011 283 534 54 186 43 81 8 28 2012 280 571 62 210 42 85 9 31 2013 277 555 60 224 41 82 9 33 2014 280 555 62 245 41 80 9 35 Source: Canadean, Global Beverage Forecast of February 2015. (1) Includes HOD. Wine Operating segment We estimate wine consumption in Chile was to approximately 13 liters per capita in 2014. Given that the Chilean wine industry is fragmented, no single wine producer accounts for the majority of production and/or sales. The leading wineries include, other than VSPT, Viña Concha y Toro S.A. (“Concha y Toro”), Viña Santa Rita S.A. (“Santa Rita”) and Bodegas y Viñedos Santa Carolina S.A. (“Santa Carolina”). In addition, there are numerous medium-sized wineries, including Viña Undurraga S.A. (“Undurraga”), Cousiño Macul S.A. (“Cousiño Macul”)and Viña Montes. Chile’s formal wine market includes all wineries, that sell wine products that comply with industry and tax regulations. VSPT is a member of the formal wine market, as are most other principal wineries in Chile. The informal wine market is composed of many small wine producers. The Agricultural and Livestock Service ( Servicio Agrícola Ganadero , or “SAG”) is the entity in charge of wine industry regulation and principally oversees inventory records and product quality. We estimate that the formal market wineries sold approximately 225 million liters of wine during 2014. The following chart shows our estimates for the formal wine market and per capita consumption levels for wine in Chile for the last five years: Year Total Volume (1) Per Capita (in millions of liters) (liters) 2010 237 14 2011 232 13 2012 226 13 2013 227 13 2014 225 13 (1)Source: Canadean, Global Beverage Forecast of February 2015. Wines in Chile can be segmented by product type. Chilean wineries produce and sell premium, varietal and popular-priced wines within the domestic market. Premium wines and many of the varietal wines are produced from high-quality grapes, aged and packaged in glass bottles. Popular-priced wines are usually produced using non-varietal grapes and are not aged. These products are generally sold in either cartons or jug packaging. Production and Marketing. Chile Operating segment The production, marketing and sales of beverages in Chile generated Net sales of CLP 676,529 million, CLP 765,196 million, and CLP 830,341 million, or 62.8%, 63.9% and 64.0% of our total Net sales, in 2012, 2013 and 2014, respectively. Our sales by volume in Chile increased 4.1% in 2014. 30 Under each license agreement, we have the exclusive right to produce, sell and distribute the respective licensed products in Chile. Generally, under our license agreements, we are required to maintain certain standards of quality with respect to the production of licensed products, to achieve certain levels of marketing and, in certain cases, to fulfill minimum sales requirements. We believe that we are in compliance with the quality of all of our license agreements. On April 28, 2003, through our subsidiaries CCU Chile and CCU Argentina, we and Heineken Brouwerijen B.V.signed license and technical assistance agreements providing us with the exclusive rights to produce, sell and distribute Heineken beer in Chile and Argentina commencing June 18, 2003. On October 12, 2011, we signed with Heineken International B.V. the Amended and Restated versions of the Trademark License Agreements, which provide us with the exclusive rights to produce, sell and distribute Heineken beer in Chile and Argentina, as of January 1, 2011. These agreements have an initial term of 10 years, and shall automatically be renewed each January 1 for a new period of ten years, unless either party gives notice of its decision not to renew, in which case the agreements will be in force until the last renewal period expires. Heineken beer is the leading brand in the premium segment, the beer segment with the highest growth in Chile in recent years. Cristal is our principal and best selling beer brand in Chile followed by Escudo, the second most popular beer in the country. Other relevant brands are: Royal Guard, our single, proprietary, premium brand; Morenita in the dark beers; Dorada as our convenience brand; and Lemon Stones a lemon flavored sweetened beer, with 2.5% alcohol content. From time to time, we introduce innovations in our most relevant brands. Some of these innovations include Cristal Cer0,0°, Cristal Light, the 1.2 liter returnable bottle, Escudo Negra and Escudo Triple X, amongst others. In October 2001, we signed a license agreement with Cervecería Austral S.A. for the production of the Austral brand by our beer division. This agreement is currently renewable for periods of two years, subject to compliance with the contract conditions. Our investment in Cervecería Austral S.A., the production of the Austral brand by our beer division; the investment in Compañía Cervecera Kunstmann S.A. (Kunstmann is a specialty beer produced in a variety of versions); and the production of Heineken beer since June 2003, among other initiatives, are part of our strategy to increase our presence in the premium segment of the Chilean beer market. On April 30, 2010, FEMSA announced the closing of the transaction pursuant to which FEMSA agreed to exchange 100% of its beer operations for a 20% economic interest in the Heineken Group. Since then, Heineken introduced the Sol brand to its portfolio, and during 2013 we launched the Sol brand in the north of Chile as a successful test plan to compete in the imported Mexican beer segment, and in 2014 we completed the national roll out of the brand. Similar to the Heineken brand, we have an exclusive 10 year, automatically renewable license on the same terms (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given for Chile and Argentina. During January 2015, we launched Coors and Coors Light in Chile. The license agreement with Coors Brewing Company considers after the initial termination date, the automatic renewal under the same conditions (Rolling Contract), each year for a period of 5 years, subject to the compliance with the contract conditions. The following table shows our proprietary beer brands, brands produced under license and brands imported under license for the Chilean Market: 31 Premium Mainstream Convenience beer brands beer brands beer brands Royal Guard Cristal Dorada Royal Guard Black Label Cristal Cer0,0° Heineken (1) Cristal Light Budweiser Escudo Austral Escudo Negra Kunstmann Escudo XXX D'olbek Morenita Sol Lemon Stones Coors (1) Produced under license (2) Imported Our beer products sold in Chile are bottled or packaged in returnable and non-returnable bottles, aluminum cans or stainless steel kegs at our production facilities in the Chilean cities of Santiago and Temuco. The Temuco plant commenced production in November 1999, replacing the closed Concepción and Osorno plants. During the last three years we sold our beer products in Chile in the following containers: Percentage of Total Beer Products Sold Container Returnable 49% 47% 44% Non-returnable 47% 50% 52% Returnable kegs 4% 3% 3% Total 100% 100% 100% (1) Returnable beer containers include glass bottles of various sizes. (2) Non-returnable beer containers include bottles and aluminum cans, both of assorted sizes. (3) Returnable kegs are stainless steel containers, which have a capacity of 20, 30 and 50 liters. The following table sets forth our beer sales volume breakdown in Chile by category, for each of the last three years: Category Premium 15% 16% 18% Mainstream 81% 80% 78% Convenience 4% 4% 4% Total 100% 100% 100% In 1994, our subsidiary ECUSA and Cadbury Schweppes plc (“Cadbury Schweppes”), the latter through its subsidiaries CS Beverages Ltd. and Canada Dry Corporation Ltd., entered into license agreements for all Cadbury Schweppes products. On December 11, 1998, TCCC announced an agreement with Cadbury Schweppes to acquire certain of the latter's international beverage brands, including those licensed to ECUSA, and in August 1999 the agreement was reported to have been consummated. In September 2000, after more than a year’s litigation, both in Chile (suits at civil courts and antitrust authorities) and England (arbitration under ICC rules), ECUSA and TCCC reached an agreement superseding ECUSA’s previous license contracts with CS Beverages Ltd. and Canada Dry Corporation Ltd. The new agreement, referred to as the “Bottler Contract,” was executed between ECUSA and Schweppes Holdings Ltd., concerning the Crush and Canada Dry brands, and was approved by the Chilean antitrust commission, thus putting an end to the proceeding regarding the Cadbury Schweppes brands issue and dismissing all complaints filed in consideration of the agreement. On January 15, 2009, the parties executed an amendment to the Bottler Contract which, among others, extended its duration until December 31, 2018, renewable for consecutive five-year periods provided that certain conditions are fulfilled. 32 In August, 2002, we began importing, selling and distributing Gatorade, the world’s number one isotonic drink. In March 2006, a new exclusive bottling agreement was executed between ECUSA and Stokely Van-Camp, Inc., a subsidiary of PepsiCo, Inc., authorizing ECUSA to bottle, sell and distribute Gatorade products in Chile, for an initial term ending on March 31, 2010, automatically renewable for successive two or three-year periods if certain conditions set forth in the contract are met. In 2012, this agreement was renewed until March 31, 2015. At this time the Gatorade license is set to expire in December 2018, renewable for an additional period equal to the duration of the Shareholders Agreement of Bebidas CCU-PepsiCo Spa, subject to the compliance with the contract conditions. Since October 2006, we have been producing Gatorade locally. In November 2007, ECUSA signed an exclusive bottling agreement with Pepsi Lipton International Limited, authorizing ECUSA to produce, sell and distribute ready to drink tea beverages in Chile. This agreement terminates on March 31, 2020. The license agreement for nectar products with Watt’s, which granted us exclusive production rights, was first signed in June 1977 and originally had a 33-year term. In February 1999, a new license agreement was signed allowing us to produce new flavors and bottle Watt’s nectars in non-returnable packaging (wide mouth glass and plastic bottles). A new license agreement between us and Watt’s S.A. was signed in July 2004. This new contract provided us with a ten-year license renewable automatically for three consecutive periods of three years if the conditions set forth in the contract are fulfilled at the date of renewal. In December 2006, we signed a joint venture agreement with Watt’s S.A., under which, as of January 30, 2007, we participate in equal parts in Promarca S.A. This new company owns the brands “Watt’s”, “Watt’s Ice Frut”, “Yogu Yogu”, “Shake a Shake” and “Frugo”, among others in Chile. Promarca S.A. granted both of its shareholders (New Ecusa S.A., a subsidiary of ECUSA, and Watt´s Dos S.A, a subsidiary of Watt´s S.A), , for an indefinite period, the exclusive licenses for the production and sale of the different product categories. In February 2005, we launched a new Cachantun product, under the trademark Mas, a sugar free product made of mineral water, calcium and citric flavor, creating a new category of flavored water. In December 2007, we entered into an agreement with Nestlé Chile S.A. and Nestlé Waters Chile S.A., the latter of which acquired a 20% interest in our subsidiary Aguas CCU, the company that owns the assets through which we develop our bottled water business in Chile. As part of this new association, Aguas CCU produces and sells the Nestlé Pure Life brand in Chile under a license contract of the same date, with an initial term of five years, renewable for successive periods of five years if certain conditions are met. Nestlé Waters Chile S.A. had a call option to increase its ownership in Aguas CCU by an additional 29.9%, which expired on June 5, 2009. On June 4, 2009 ECUSA received the notification from Nestlé Waters Chile S.A. exercising its irrevocable option to buy 29.9% of Aguas CCU equity, within the scope of the contract. Since the conclusion of the sale, ECUSA holds 50.10% of the ownership interests of Aguas CCU. CCU owns directly or indirectly 99.94% of ECUSA’s equity. In December 2012, the subsidiary Aguas CCU-Nestlé Chile S.A. acquired a 51% ownership interest in the company Manantial S.A. which carries out the business of home and office delivery of purified water in bottles with the use of dispensers. Additionally, a shareholder’s agreement with Manantial S.A. was entered into in connection with the acquisition. On October 2013, CCU together with its subsidiary ECUSA executed a series of contracts and agreements with PepsiCo Inc. and its affiliates that will allow the parties to expand their current relationship in the non-alcoholic beverages segment with specific focus on the carbonated soft drinks, as well as extending the duration of their long-term relationship. Pursuant to these agreements, which take into account the creation of an affiliate, Bebidas CCU-PepsiCo SpA, the licenses to produce, sell and distribute in Chile Pepsi, 7up and Mirinda (Pepsi brands) and Bilz Pap, Kem and Nobis (CCU brands) were granted to ECUSA until December 2043. 33 Aligned with our innovation process: during 2002 we launched Bilz Light, Pap Light, Agua Tónica Light and Gatorade. In April 2003, we introduced to the market Kem Xtreme, a soft drink with a high level of caffeine. In September 2004, we launched Canada Dry Ginger Ale Light, and in October 2004, we re-launched Nobis, a traditional proprietary soft drink brand, to be used strategically against discount brands. In September 2006, we launched Canada Dry Limón Soda Light. In January 2007, we introduced two new products into the market: (i) Slice by Kem, a tropical fruit flavored soft drink, and (ii) SoBe Adrenaline Rush, an energy drink sold under the PepsiCo license. In November 2007, we entered into a new product category, ice tea, with the brand Lipton Ice Tea, produced by us under the PepsiCo license. During 2008 we introduced Watt’s Soya from Promarca (50% owned by us), and Nestlé Pure Life from Aguas CCU, a well-known purified water brand, in order to place ourselves in a leading position in the healthy foods market. In 2009, the Company introduced Mas Woman by Cachantun, a beverage made from Cachantun mineral water, in a variety of flavors, targeted towards women. In addition, in the same year, the Company began to import the renowned mineral water Perrier. In 2011 we introduced several new product offerings including Pop from Bilz and Pap, Kem Xtreme Girl, the first zero calorie energy soft drink developed specifically for women, Slice by Kem, Lipton Feel Green in two flavors and powder Gatorade. During 2014 we continued our innovation strategy launching brands like Adrenaline Red, a locally produced energy drink that replaced SoBe Adrenaline Rush, Sobe Waters and Ocean Spray (all licensed by PepsiCo), Kem Rio Guaraná and Kem Xtreme Sugar Free. The following table shows the soft drink and water brands produced and/or sold by us through our non-alcoholic subsidiary ECUSA, during 2014: 34 Brand Product Category Affiliation (1) Bilz Soft Drink Non-Cola Proprietary CCU Proprietary Pap Soft Drink Non-Cola Proprietary CCU Proprietary Bilz Light Soft Drink Non-Cola Proprietary CCU Proprietary Bilz Zero Soft Drink Non-Cola Proprietary CCU Proprietary Pap Light Soft Drink Non-Cola Proprietary CCU Proprietary Pap Zero Soft Drink Non-Cola Proprietary CCU Proprietary Pop Candy Soft Drink Non-Cola Proprietary CCU Proprietary Kem Soft Drink Non-Cola Proprietary CCU Proprietary Kem Xtreme Soft Drink Functional CCU Proprietary Kem Xtreme Sugar Free Soft Drink Functional CCU Proprietary Kem Xtreme Ice Soft Drink Functional CCU Proprietary Kem Zero Soft Drink Non-Cola Proprietary CCU Proprietary Kem Rio Guaraná Soft Drink Non-Cola Proprietary CCU Proprietary Nobis Soft Drink Non-Cola Proprietary CCU Proprietary Canada Dry Ginger Ale Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Canada Dry Ginger Ale Light Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Canada Dry Agua Tónica Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Canada Dry Agua Tónica Light Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Canada Dry Limón Soda Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Canada Dry Limón Soda Light Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Crush Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Crush Light Soft Drink Non-Cola Licensed Schweppes Holdings Ltd. Pepsi Soft Drink Cola Licensed PepsiCo Pepsi Light Soft Drink Cola Licensed PepsiCo Seven-Up Soft Drink Non-Cola Licensed PepsiCo Seven-Up Light Soft Drink Non-Cola Licensed PepsiCo Lipton Ice Tea Ice Tea Non-Cola Licensed PepsiCo Mirinda Soft Drink Non-Cola Licensed PepsiCo Gatorade Isotonic Functional PepsiCo Ocean Spray Nectars Licenced Pepsico Adrenaline Red Energy Licensed PepsiCo SOBE LIFE WATER Functional Drink Licensed Pepsico Frugo Soft Drink Licensed Promarca Watt’s Nectars Licensed Promarca Watt’s Light Nectars Licensed Promarca Watt's Clear Nectars Licensed Promarca Cachantun Mineral Water Proprietary Aguas CCU-Nestlé Mas de Cachantun Mineral Water based beverage Proprietary Aguas CCU-Nestlé Mas Woman Mineral Water based beverage Proprietary Águas CCU-Nestlé Porvenir Mineral Water Proprietary Aguas CCU-Nestlé Perrier Mineral Water Licensed Nestlé Waters M&D Nestlé Pure Life Purified Water Licensed Nestlé S.A.&others Manantial HOD Proprietary Manantial S.A. (1) CCU owns directly or indirectly 50% of Promarca and 50.1% of Aguas CCU-Nestlé. (2) Aguas CCU-Nestlé owns 51% of Manantial S.A. 35 During the last three years, we sold our non-alcoholic beverage products in the following packaging formats: Carbonated Soft Drinks, Nectars and Juices Mineral and Purified Water Container Returnable 31% 29% 28% 5% 28% 28% Non-returnable 67% 69% 70% 95% 72% 72% “Post-Mix” 2% 2% 2% - - - Total 100% 100% 100% 100% 100% 100% (1) Returnable soft drink containers include both glass and plastic bottles of assorted sizes. Returnable water containers include glass bottles of assorted sizes and returnable 20-liter jugs and HOD. (2) Non-returnable soft drink containers include glass and plastic bottles, and aluminum cans of assorted sizes. Non-returnable water containers include plastic bottles and certain glass bottles of assorted sizes. (3) Post-mix cylinders are sold specifically to on-premise locations for fountain machines. The following table shows the sales mix of our non-alcoholic beverages by category during each of the last three years: Category Colas Licensed 15% 16% 16% Non-colas Proprietary 38% 36% 36% Licensed 28% 27% 27% Nectars Licensed 20% 21% 22% Soft drinks total 100% 100% 100% Mineral water Proprietary 85% 66% 64% Licensed 0% 0% 0% Purified water Proprietary 3% 0% 0% Licensed 9% 7% 8% HOD 3% 27% 28% Total Bottled Water 100% 100% 100% The following table shows the sales mix of our non-alcoholic beverages by affiliation during each of the last three years: 36 Affiliation Soft drinks Proprietary 29% 26% 25% Schweppes 18% 16% 15% PepsiCo 15% 15% 15% Promarca (1) 15% 16% 15% Water Proprietary 20% 25% 27% Nestlé Waters 2% 2% 2% Total 100% 100% 100% CCU owns 50% of the rights to the Watt’s brand (nectar), currently held through our affiliate Promarca. CCU owns 50.1% of the rights to all the water brands held through the affiliate Aguas CCU. Includes HOD. After the completion of the CPCh transaction with Control, we expanded our proprietary brand portfolio considerably, adding brands such as Campanario in the mainstream and cocktail categories, as well as Control C, Mistral Nobel, Mistral Gran Nobel, Horcón Quemado and Tres Erres MOAI in the ultra-premium segment, Mistral, Bauzá and 3RRR in the premium segment and La Serena in the popular-priced category. In the rum market, our proprietary brands are Cabo Viejo in the popular-priced segment, Sierra Morena Dorado and Sierra Morena Añejo in the medium-priced segment, Sierra Morena5 Años in the premium segment and Sierra Morena Imperial in the ultra-premium segment. Also, during 2011 CPCh began the distribution of Pernod Ricard products (Chivas Regal, Ballantine’s, Havana Club, Beefeater and Absolut among others) through the traditional channel. During 2014, our spirits were produced at four plants which are located in Regions III and IV of Chile. The bottling process was done in the Ovalle plant bottling facility. Horcón Quemado is produced and bottled in a third-party plant. Through our subsidiary CPCh (Compañía Pisquera de Chile) we produce and market ultra-premium, premium, medium-priced and popular-priced pisco brands in Chile, as well as rum. The following table shows our principal pisco brands: 37 Ultra premium Premium Medium-priced Medium-priced Popular-priced pisco brands pisco brands pisco brands RTD brands pisco brands Control C 3RRR Campanario Campanario Sour La Serena Mistral Nobel Mistral Mistral Ice Campanario Sour Light Mistral Gran Nobel Bauzá Bauza Ice Campanario Pica MOAI Campanario Chirimoya Horcón Quemado Campanario Cola de Mono Campanario Dulce de Leche Campanario Lúcuma Campanario Mango Campanario Piña Colada Ruta Sour Ruta Sour Light Ruta Sour Pica Ruta Mango Bauza Sour Bauza Mango (1) Distribution License Rio de la Plata Operating segment Our operation in Rio de la Plata generated Net sales of CLP 253,826 million, CLP 282,435 million and CLP 299,668 million, representing 23.6%, 23.6% and 23.1% of our total Net sales in the last three years, respectively. On April 28, 2003, CCU Argentina and Heineken Brouwerijen B.V., a subsidiary of Heineken International B.V., signed license and technical assistance agreements that provide us with the exclusive rights to produce, sell and distribute Heineken beer in Argentina commencing June 18, 2003. On October 12, 2011, we and Heineken Brouwerijen B.V. signed the Amended and Restated versions of the Trademark License Agreements which provide us with the exclusive rights to produce, sell and distribute Heineken beer in Chile and Argentina, in force as of January 1, 2011. These agreements have an initial term of 10 years, and shall automatically be renewed each year (January 1 st ) for a new period of ten years, unless any party gives notice of its decision not to renew, in which case the agreements will be in force until the last renewal period expires. Heineken beer is the second-largest brand in terms of volume in the premium segment in Argentina. In October 2006, we signed a long-term contract with ICSA to brew, bottle and package beer in the former AmBev plant in Luján, near Buenos Aires, that was purchased by ICSA. In January 2007, we began brewing our local brands in this plant, obtaining enough production capacity to ensure future growth. In April 2008, we acquired ICSA, including the Luján plant and the brands Imperial, Bieckert and Palermo. ICSA also had a brewing contract agreement with AmBev and, under such contract CICSA brewed beer for AmBev during the peak demand season of 2008-2009. The license agreement between CCU Argentina and Anheuser-Busch, which provides CCU Argentina with the exclusive right to produce, package, market, sell and distribute Budweiser beer in Argentina and Uruguay, had an initial term of 20 years commencing in December 1995, which in March 2008, was extended to December 2025. Among other things, the license agreement includes provisions for both technical and marketing assistance from Anheuser-Busch. Under the license agreement, CCU Argentina is obligated to purchase certain raw materials from Anheuser-Busch or from suppliers approved by Anheuser-Busch. We began distribution of our locally produced Budweiser in December 1996. See “– Sales, Transportation and Distribution.” In addition, the license agreement is subject to certain specified market share targets and marketing expenditures. In 2010, the license agreement was modified due to regulatory reasons under the context of the merger between Anheuser-Busch and Inbev. As a result, certain contractual restrictions were released, and rights granted to Anheuser-Busch waived, both in favor of CCU Argentina. During the third quarter 2000, we and Anheuser-Busch signed an export agreement to supply Budweiser from Argentina to Paraguay and Chile. At the end of 2011, the agreement to supply Budweiser from Argentina to Paraguay was ended. 38 In November 2011, we signed an addendum to the import and distribution contract with Cervecería Modelo S.A., including a clause that specifies the automatic renewal of the contract for a period of four years at the end of 2014 provided that CICSA meets certain minimum purchases goal. In that case, the agreement will last until December 31, 2018. In 2012, the Company began the migration process to its new proprietary returnable bottle in place of the generic container currently in the industry. The decision to implement this important project was based primarily on the change introduced by the main market player, who in 2011 started to replace the use of generic packaging by a proprietary container for one liter returnable products. The proprietary container’s use results in significant important changes in logistics processes, including the adaptation of the building structure of plants, the acquisition of specific equipment, the adaptation of production lines and agreements with glass bottles and crates suppliers in order to achieve the timely supply of the new bottling process required inputs. The introduction of these proprietary returnable bottles resulted in significant impacts on the industry’s value chain, with higher operating costs associated with the operation of recovery and classification of packaging that significantly affect the level of profitability and industry´s return on capital employed (ROCE). This transition process requires significant investments between 2012 and 2017 mainly in packaging, equipment and infrastructure. To partially finance these investments, bank loans were obtained in local currency with long repayment periods, mitigating the risk of exchange rate and interest rate fluctuations thereby minimizing the fluctuation risk. In September 2012, CCU acquired 100% shares of the Uruguayan companies Marzurel S.A., Milotur S.A., and Coralina S.A. and indirectly Andrimar S.A., a wholly- owned subsidiary of Milotur S.A. On November 29, 2012, CICSA and Heineken Brouwerijen B.V. executed a trademark license agreement by virtue of which we produce, sell and distribute, through Bebidas del Paraguay S.A., Heineken beer in Paraguay. This agreement has an initial term of 10 years, to be automatically renewed for 5 years. In 2013 the production of Budweiser beer started in Luján, in addition to Heineken which was already being brewed since 2009. Currently Santa Fe and Luján Plants produce both brands. Additionally, the production of Amstel beer was launched under the license of Amstel Brouwerijen BV, an affilliate of Heineken International. In June 2013 CICSA and Milotur S.A., our subsidiary in Uruguay, entered into a trademark license agreement with Heineken which provides (i) CICSA with the exclusive right to produce Heineken beer and export it to Uruguay; and (ii) Milotur S.A. with the exclusive right to commercialize the Heineken brand in Uruguay. The contract´s term is similar to those in force for Argentina and Chile. By the end of 2013, CCU executed various agreements and contracts with Cartes Group in Paraguay, in virtue of which acquired 50.005% of Bebidas del Paraguay S.A. (owner of productive assets and brands through which it develops the business consisting of the production, marketing and sale of alcoholic and non-alcoholic drinks, such as soft drinks, juices, water, beer and cane, under various brands, both proprietary and under licensees and imported) and 49.96% of Distribuidora del Paraguay S.A., a company which distributes the products of the above-mentioned company. In June 2014, our subsidiary Compañía Industrial Cervecera S.A. reached agreements with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, for the termination of the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. CICSA received compensation in respect of these agreements in the amount of ARS 277.2 million, equivalent to USD 34.2 million. 39 In September 2014, CICSA began with exclusive distribution in Argentina imported Sol brand, owned by Heineken, initiating local production in November 2014. For Sol brand in Argentina, we have the license for 10 years, automatically renewable on the same terms (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. Aligned with our innovation strategy, during 2014 we launched brand extentions such as Imperial Weissbier and Santa Fe Stout, and introduced the Kunstmann brand. Additionally, we began with the introduction of the 1 liter one way packaging for Heineken and Schneider in Uruguay as well as entering into the flavored mineral water categories through the Nativa brand. Escribe texto o la dirección de un sitio web, o bien, traduce un documento . At present we produce and market super-premium, premium, medium-priced and popular-priced beer brands in the Rio de la Plata Operating segment, which includes Argentina, Uruguay and Paraguay. The following table shows our principal brands produced and imported under license in Argentina in 2014: Super-premium Premium Medium-priced Popular-priced beer brands beer brands beer brands beer brands Guinness (2) Heineken (1) Budweiser Córdoba Negra Modelo Imperial Salta Palermo Corona Amstel Santa Fe Bieckert Sol Schneider Kunstmann Otro Mundo Produced under license Imported Up to June 2014 The following table sets forth our beer sales volume in Argentina by category during each of the last three years, including exports to other countries: Category Argentina Super-premium 2. 6% 2.1% 1.2% Premium 14.7% 15.6% 17.0% Medium-priced 61.8% 62.0% 61.7% Popular-priced 21.0% 20.3% 20.1% Total 100% 100% 100% Our beer products are bottled or packaged in returnable and non-returnable glass bottles, aluminum cans, or stainless steel kegs at our production facilities. During the last three years, we sold our beer products in Argentina, Uruguay and Paraguay in the following packaging formats: 40 Container Percentage of Total Beer Sold in Argentina Returnable 80% 79% 81% Non-returnable 19% 20% 18% Returnable kegs 1% 1% 1% Total 100% 100% 100% (1) Returnable beer containers include glass bottles of various sizes. (2) Non-returnable beer containers include glass bottles and aluminum cans, both of assorted sizes. (3) Returnable kegs refer to stainless steel containers in assorted sizes. Container Percentage of Total Beer Sold in Uruguay Returnable 83% 42% Non-returnable 17% 58% Total 100% 100% (1) Returnable beer containers include glass bottles of various sizes. (2) Non-returnable beer containers include glass bottles and aluminum cans, both of assorted sizes. Percentage of Total Beer Sold in Paraguay Container Returnable 10% Non-returnable 90% Total 100% (1) Returnable beer containers include glass bottles of various sizes. (2) Non-returnable beer containers include glass bottles and aluminum cans, both of assorted sizes. Wine Operating segment VSPT is one of Chile’s largest producers and distributors of wine in terms of sales volume and Net sales. Our wine Operating segment sales amounted to CLP 149,557 million, CLP 152,255 million and CLP 172,349 million, or 13.9%, 12.7% and 13.3% of our total Net sales, the last three years, respectively. VSPT is composed of seven different wineries in Chile and two in Argentina. Its principal vineyards are located in Molina, approximately 200 kilometers south of Santiago. The VSPT estate in Molina is one of the largest single-site vineyards in Chile with an area of 1,071 hectares. As of December 31, 2014, VSPT’s vineyards covered an aggregate of 3,515 hectares in Chile, distributed among ten different plantations. The winery also has 318 hectares under long-term leases. In Argentina, we have another 374 planted hectares located in the province of Mendoza. The following table indicates the breakdown of VSPT’s volume in the domestic and export markets, including sales from FLC and Tamarí in Argentina: 41 Year Domestic Volume Export Volume Total Volume (in millions of liters) 2010 60.0 70. 0 130.0 2011 60.0 67.1 127.1 2012 61.2 70.6 131.8 2013 61.8 69.6 131.4 2014 62.4 70.3 132.7 (1) Includes bulk sales exports in Chile and Argentina According to Nielsen, VSPT’s share by volume of Chile’s formal wine market was approximately 26.7% in 2012, 27.3% in 2013 and 28.8% in 2014. According to the Wines of Chile Association, VSPT’s share of Chile’s total wine export sales by volume was 13.1%, 13.1% and 13.6% in the last three years, respectively. Viña San Pedro, Viña Tarapaca, Viña Santa Helena, Viña Misiones de Rengo, Viña Mar, Viña Leyda and Finca La Celia and Tamarí in Argentina, produce and market premium, varietal and popular-priced wines. The principal brands are set forth below: 42 Brand Icon Premium Varietal Popular-Priced Viña San Pedro Tarapacá Altaïr X Sideral X Cabo de Hornos X Kankana del Elqui X Tierras Moradas X 1865 X Castillo de Molina X Épica X 35 South Reserva X 35 South X Urmeneta X Gato Negro X Gato X Manquehuito Pop Wine X Etiqueta Dorada X Viña Tarapacá Tarapakay X Gran Reserva Etiqueta Azul X Gran Reserva Etiqueta Negra X Tarapacá Gran Reserva X Gran Tarapacá X Tarapacá Terroir X Tarapacá Reserva X Tarapacá Varietal X León de Tarapacá X Viña Santa Helena Parras Viejas X Vernus X Selección del Directorio X Santa Helena Varietal X Siglo de Oro X Alpaca X Gran Vino X Santa Helena X Viña Misiones de Rengo Misiones de Rengo Cuvée X Misiones de Rengo Reserva X Misiones de Rengo Varietal X Viña Mar Viña Mar Reserva Especial X Viña Mar Reserva X Viña Mar Espumante X Casa Rivas Casa Rivas Reserva X Viña Leyda Leyda Lot X Leyda Reserva X Leyda Single Vineyard X Finca la Celia La Celia Supremo X La Celia X Tamari Tamarí Zhik X La Consulta X Tamarí Reserva X La Finca X 43 The following table presents our breakdown of total sales volume in thousands of liters by category of VSPT’s wines during 2014: Category Domestic Export Total (in thousands of liters) Premium 5, 6, 12,184 Varietal 6,889 6,146 13,035 Popular-Priced 49,926 52, 102,113 Bulk 0 Total Includes Icon category. As of December 31, 2014, VSPT’s storage capacity totaled 91.2 million liters and its peak bottling and packaging capacity totaled 77,000 liters per hour. Domestic Market . Our Chilean domestic wine is packaged in bottles, jugs, cartons, and bag-in-box containers at VSPT’s production facilities in Lontué, Molina and Isla de Maipo. The following chart shows our packaging mix for domestic wine sales for the last three years: Container Percentage of Total Domestic Wine Sold in Chile Carton 61% 56% 54% Glass Bottles 39% 44% 46% Bag-in-Box 0% 0% 0% Total 100% 100% 100% Beer is a substitute product for wine in Chile. In addition, our wine products may also compete with other alcoholic beverages, such as spirits (mainly pisco), and with non-alcoholic beverages, such as soft drinks and juices. The average price for our domestic wine customers was CLP1,911 and CLP 2,008 per liter in 2013 and 2014, respectively, experiencing a growth of 5.0%. Our wine price policy is mainly determined as a consequence of four factors: a) market prices, b) change in sales mix, c) inflation rate and d) desired profit margin in relation to costs of raw materials. Export Market . According to industry sources, exports of Chilean wine increased from approximately 43 million liters in 1990 to 801 million liters in 2014, at a compounded annual growth rate of 13.0%. During 2013 and 2014, Chilean wine exports reached 879 million liters and 801 million liters, respectively. We believe that Chilean wine exports have grown steadily due to their comparatively low prices and positive international image, as well as due to external factors, such as low wine production in the Northern Hemisphere in certain years. VSPT exported 71 million liters in 2012, 70 million liters of wine in 2013, and 70 million liters of wine in 2014. During 2014, VSPT exported wine to more than 80 countries worldwide. Exports accounted for Net sales of CLP85,937 million, CLP85,730 million and CLP 102,272 million, in the last three years, respectively. In 2014, VSPT’s primary export markets included the United States, Japan, Brazil, Finland, Paraguay, the Netherlands and China. Most exported wine is sold in glass bottles, except for a certain quantity of unbranded wine that is occasionally sold in bulk, as well as the amount that is sold in bag-in-box containers. The following chart shows our packaging mix for export Chilean wine volume in the last three years: 44 Container Percentage of Total Export Wine Volume from Chile Glass Bottles (1) 83% 81% 85% Bulk 4% 5% 3% Bag in box 12% 14% 13% Total 100% 100% 100% (1) Includes jugs. Raw Materials and other Supplies. The main raw materials we use are sugar, malt, rice, grapes, glass bottles, aluminum cans, PET bottles, hops and water. We purchase our sugar requirements both imported and local supply. We obtain our supply of malt through long term contracts with malt suppliers from Chile, Argentina and other sources. Rice is sourced from local and international suppliers in spot transactions as sugar. We pre-treat rice in order to ensure that it meets our standards of quality. Water is essential in our production. We obtain all of our water from wells located at our plants and/or from public utilities. The water is treated at facilities located at our plants to remove impurities and to adjust the characteristics of the water before it is used in the production process. We own two mineral water sources in Chile from which the Cachantun and Porvenir brand mineral water products are obtained. These water sources are located in two areas near Santiago: Coinco and Casablanca, respectively. All of our mineral water products are bottled at their respective sources and distributed throughout the country. Purified water is produced with water pumped from our wells located in the plant. We generally purchase all of the glass bottles used in our packaging from the main local glass suppliers, Cristalerías Chile S.A. in Chile, and Rigolleau/Cattorini and CristalerÍas Rosario in Argentina. During 2014, all of our requirements for aluminum cans were purchased from a global supplier, Rexam Chile S.A. and Rexam Argentina S.A., but if price and delivery conditions are favorable, cans can be imported. We obtain the labels for our products mainly from local suppliers. Plastic caps are mainly purchased from three suppliers in Chile (including PLASCO), and crowns are currently imported from Mexico. We maintain testing facilities at each of our plants and factories where raw materials are analyzed according to our standards. Additionally, the samples are analyzed at various stages of production to ensure product quality. For example, samples of Heineken, Cristal and Budwiser beer are periodically sent to Holland and to Anheuser-Busch facilities in the United States, respectively, to verify the quality of the product, samples of Nestlé Pure Life water are sent to France, and samples of Pepsi and Schweppes are analyzed by PepsiCo either at our plants or at the point of sale. Prices of our main raw materials used in the production are tied to the U.S. dollar, and have fluctuated in Chilean and Argentine peso terms due to general commodity price fluctuations in the international markets as well as to the variation of the Chilean and Argentine peso against the U.S. dollar. In addition, from time to time, prices of grapes and wine have varied depending on fluctuations in demand and supply factors. We believe that all of the contracts or other agreements between us and third-party suppliers, with respect to the supply of raw materials, contain standard and customary commercial terms and conditions. We do not believe we are dependent on any one supplier for a significant portion of our raw materials. During the past ten years, we have not experienced any material shortage or difficulties in obtaining adequate supplies of necessary raw materials, nor do we expect to do so in the future. 45 VSPT’s main raw materials and packaging materials are purchased and harvested grapes, purchased wine, bottles, carton containers, corks and cardboard boxes. VSPT obtained approximately 37% of the grapes used for export wines from its own vineyards during 2014. Of the wine sold in the domestic market, 8% are grapes from our vineyards . In 2014, approximately 81% of the wine used in domestic and export sales was purchased from ten local producers: Agricola y Comercial Bodegas de las Mercedes Ltda, Vinicola Patacón SPA, Vitivinicola Melior Ltda, Anatolio Segundo Albornoz Vargas, Aguilera y Barrios Ltda, Cooperativa Agrícola y Pisquera Elqui Ltda, Sociedad Agroindustrial Cerrillos Ltda, Sociedad Viña Santa Blanca Ltda, Viña Ventisquero Ltda, and Montes S.A. VSPT has various alternative sources of supply, which can be used when they are attractive. VSPT’s bottles are mainly purchased from Cristalerías Chile and Saint Gobain; however, when prices have been favorable, VSPT has purchased bottles from other local and international suppliers. Carton containers are purchased either from Tetra Pak de Chile Comercial Ltda. or from SIG Combibloc Inc. and are assembled in VSPT’s own automated packing lines. Sales, Transportation and Distribution. Chile Operating segment We distribute all of our products in Chile directly to retail, supermarket and wholesale customers. This system enables us to maintain a high frequency of contact with our customers, obtain more timely and accurate marketing-related information, and maintain good working relationships with our retail customers. After production, bottling and packaging, our beverages are either stored at one of our production facilities or transported to a network of 39 owned or leased warehouses that are located throughout Chile. Products are generally shipped from the region of production to the closest warehouse, allowing us to minimize our transportation and delivery costs. In July 2002, Comercial Patagona Limitada began selling all of our beer products in the Chile’s Region XII. Comercial Patagona Limitada is a subsidiary of Cervecera Austral S.A. and is responsible for the sales and distribution of our products and those of Cervecera Austral S.A. in Chile’s extreme south. In October 2005, we launched Comercial CCU, a subsidiary responsible for a single sales force dedicated to selling our beverage and sweet snack products, in order to capture synergies and focus on sales execution. Originally, this plan was piloted in rural areas and small cities in southern Chile. As of 2008, the territory covered by Commercial CCU S.A. has expanded to include the north of Chile from Arica to Copiapó/Vallenar, and the south, from Curicó to Coyhaique except for the city of Concepción. In 2014, we had a dedicated sales force of approximately 554 salespeople, responsible for sales of our products in the territories not covered by Comercial CCU or Comercial Patagona Limitada. This sales force uses a pre-sell system, like the rest of CCU’s sales platform, and covers approximately 38,959 clients, including 73 supermarket chains, which represent 1,433 points of sales. As of December 31, 2014, we had more than 116,606 customers in Chile for our products None of our customers accounted for more than 1.2% of our total sales by volume, with the exception of three large supermarket chains that represented in the aggregate 11.6% of our total sales by volume. During 2014, the Chilean supermarket industry continued to consolidate, increasing the importance and purchasing power of a few supermarket chains. Our customers make payment for our products either in cash at the time of delivery or in accordance with one of several types of credit arrangement we offer. Payment on credit sales for the Chile Operating segment are generally due 30 days from the date of delivery. Credit sales accounted for 39%, 39% and 40% of our sales in Chile during 2012, 2013 and 2014, respectively. Losses on credit sales in Chile have not been significant. 46 Beginning in October 2001, all of the warehouses and transportation companies used to store and deliver all of our products are managed on a consolidated basis by our subsidiary Transportes CCU Ltda. We distribute our products throughout Chile to: · off-premises retail: small and medium-sized retail outlets, which in turn sell beer to consumers for take-out consumption; · on-premises retail: retail establishments such as restaurants, hotels and bars for on-premises consumption; · wholesalers; and · supermarket chains. In the last three years, the percentage mix of the above distribution channels for our products in Chile was as follows: Percentage of Total Products Sold Distribution Channels Off-premise retail 38% 41% 41% On-premise retail 15% 14% 10% Wholesalers 14% 13% 14% Supermarkets 33% 32% 35% Total 100% 100% 100% Rio de la Plata Operating segment After production, bottling and packaging, our beer is either stored at the production facilities or transported to a network of six warehouses leased or owned by us. Beer products are generally shipped to warehouses which are located within the region in which the beer products are sold. We have the capacity to reach 300,000 points of sale in Argentina with our direct and indirect sales force. Half of our beer in Argentina is sold and distributed through third-party sales and distribution chains. As of December 31, 2014, we had a direct sales force which sold our beer products to approximately 132,000 customers within the Salta, Santa Fé, Córdoba, Rosario, the Federal Capital and its outlying metropolitan area, in addition to 81 regional and national supermarket chains throughout the country. None of our customers individually accounted for more than 3% of our total beer sales by volume, with the exception of Coca Cola bottlers that represented in the aggregate 18.8% of our total sales by volume. In Argentina, though most beer is sold to wholesalers, we also sell our products to retailers and supermarket chains. In the last three years, the percentage mix of the above distribution channels for our beer products in Argentina was as follows: Argentina Distribution Channels Wholesalers 52% 54% 50% Retailers 32% 31% 33% Supermarkets 16% 16% 17% Total 100% 100% 100% Our Rio de la Plata customers either make payments for our products in cash at the time of delivery or through one of our various credit arrangements. In Argentina, payment on credit sales is currently due 7 days from the date of delivery to wholesalers, and an average of 60 days of delivery to supermarkets. Credit sales in Argentina accounted for 87% of total sales during 2014, while in Uruguay and Paraguay they accounted for 93% and 55% of total sales, respectively. 47 Wine Operating segment Domestic. After production, bottling, and packaging, wine is either stored at the production facilities or transported to one of our 39 warehouses located throughout Chile. VSPT wines are distributed and sold in Chile through our sales and distribution network, under the same system and payment terms as all our other products. We distribute our wine products throughout Chile in the territories not covered by Comercial CCU or Comercial Patagona Limitada, with our own sales force, to: · off-premises retail: small and medium-sized retail outlets, which in turn sell wine to consumers for take-out consumption; · on-premises retail: retail establishments such as restaurants, hotels and bars for on-premises consumption; · wholesalers; and · supermarket chains. For the last three years, the percentage mix of the above distribution channels for our wine products in Chile was as follows: Distribution Channels Off-premise retail 33% 34% 34% On-premise retail 5% 5% 5% Wholesalers 26% 24% 22% Supermarkets 36% 37% 39% Total 100% 100% 100% We sell our wine products directly to approximately 7,900 customers, none of which accounted for more than 10% of our total wine sales by volume, with the exception of four supermarket chains that represented in the aggregate 28% of our total wine sales by volume. We do not maintain any long-term contractual arrangements for the sale of wine with any of our customers. Export. VSPT has a presence in more than 80 countries. In order to increase its presence in the international market, VSPT has distribution agreements with key distributors, such as Pernod Ricard in Sweden, Finland, Norway and Estonia; Shaw Ross International in the U.S. ; Asahi in Japan; Interfood in Brasil; DGS and Baarsma in Holland and Denner in Switzerland. In Canada we have distribution agreements with Phillipe Dandurand wines, in Korea with Keumyang, as well as agreements with other distributors. Seasonality. Chile Operating segment As a result of the seasonality of our different beverages, our sales and production volumes are normally at their lowest in the second and third calendar quarters and at their highest in the first and fourth calendar quarters (i.e., those months corresponding to the holidays as well as the summer vacation season in Chile). The following table shows our annual sales volume of beer, non-alcoholic beverages and spirits in Chile, excluding exports, by quarter in the last three years: 48 Seasonality Chile Operating segment Year Quarter Sales Volume % of Annual (millions of liters) Sales Volume 1 st quarter 389.5 28% 2 nd quarter 281.2 20% 3 rd quarter 296.7 21% 4 th quarter 30% Total 100% 1 st quarter 427.3 27% 2 nd quarter 314.1 20% 3 rd quarter 341.5 22% 4 th quarter 30% Total 100% 1 st quarter 455.4 28% 2 nd quarter 334.7 21% 3 rd quarter 354.7 22% 4 th quarter 29% Total 100% Rio de la Plata Operating segment As a result of the seasonality of the beverage industry with respect to the categories in which we participate, our sales and production volumes are normally at their lowest in the second and third calendar quarters and at their highest in the first and fourth quarters (i.e., those months corresponding to the summer and holiday seasons in the region).The following table shows the annual sales volume for the Rio de la Plata operating segment, including exports, during each quarter in the last three years: 49 Seasonality Rio de la Plata Operating segment Year Quarter Sales Volume(*) % of Annual (millions of liters) Sales Volume 1 st quarter 126.3 26.4 2 nd quarter 77.9 16.3 3 rd quarter 101.4 21.2 4 th quarter Total 1 st quarter 142.4 28.1 2 nd quarter 87.3 17.2 3 rd quarter 109.1 21.5 4 th quarter Total 1 st quarter 149.5 27.8 2 nd quarter 96.7 18.0 3 rd quarter 114.9 21.4 4 th quarter Total (*) Includes Uruguay since September 2012 and Paraguay since January 2014 Geographical Markets. Our principal beverages production facilities in Chile are located in Santiago. Santiago and the surrounding areas (referred to as the Metropolitan Region) account for approximately 40% of the population of Chile and accounted for approximately 41% of our sales in Chile by volume in 2014. We also have one additional beer and non-alcoholic production facility in Temuco and two other beer facilities, in Valdivia (Kuntsmann) in Punta Arenas (Austral), all of which are located in the southern region of Chile. We also have a non-alcoholic production and bottling facility in Antofagasta. Currently most of our brands are primarily supplied and distributed from these production facilities. The following table provides the distribution of VSPT’s exports from Chile during 2014 by geographical markets: Market Volume Percentage of Total Exports (thousands of liters) Europe 23, 36% Latin America 18,668 29% USA and Canada 9,216 14% Others 21% Total 100% (1) Excludes bulk exports The Metropolitan Region represented approximately 41 % of total domestic sales of VSPT products by volume in 2014. 50 Competition. Chile Operating segment The beer market in Chile is driven by the competitive environment of locally produced and imported beers, promoting among other factors an estimated average industry volume growth rate of 6% over the last ten years. Our largest competitor in the beer business is Cervecería Chile (a subsidiary of Anheuser Busch InBev), which commenced operations in Chile during the second half of 1991. Cervecería Chile, has one production facility located in Santiago and also imports products from various beer operations abroad. They distribute their products throughout Chile using a mix of direct distribution and third party distributors. Other relevant players in the beer market in Chile include DESA, which, in addition to Cervecería Chile, distributes the Corona beer brand in Chile, and Viña Concha y Toro through its subsidiary Distribuidora Peumo, which imports and distributes the Miller beer brand along with a number of local craft beers. In addition, a number of small direct importers of several international brands compete in the beer market in Chile. Our principal competitors in the non-alcoholic beverages business are companies which produce, bottle and distribute soft drinks in Chile under licenses from The Coca-Cola Company (“TCCC”) and its affiliates. The two principal soft drinks players in Chile are the licensees of TCCC and us. TCCC operates through Embotelladora Andina S.A. and Coca-Cola Embonor S.A. In October 2012, Embotelladora Andina S.A. merged with Coca-Cola Polar S.A., where Embotelladora Andina S.A. absorbed Coca-Cola Polar S.A. Fruit nectars under the trade name “Watt’s” face competition from other soft drinks, which are sold by a number of local companies. Our principal competitor in the mineral water business is Vital S.A. (a subsidiary of Embotelladora Andina S.A., one of TCCC licensees in Chile). TCCC’s products are produced, bottled and distributed in Chile through two separate licensees which market soft drinks under the Coca-Cola, Coca-Cola Light, Coca-Cola Zero, Fanta, Fanta Light, Sprite, Sprite Zero, Quatro Light, Nordic Mist, Taí, Andina nectars and juices, and Kapo juice brand names. Our domestic competitors in the soft drinks business have benefited from both internationally recognized brand labels (especially with regard to the Coca-Cola product line) and a large number of local bottling companies distributing their products throughout Chile. As a result of the formation of ECUSA, we also similarly benefited from the internationally recognized Pepsi brand as well as our competitive strengths, which include a portfolio of nationally well-known brands and a nationwide distribution system. Given the high percentage of soft drink sales volumes in returnable containers coupled with the high cost of transportation to Chile, the market for imported soft drinks in Chile is not significant in 2014. While there are no legal barriers to entry, we believe that the existing returnable bottle system and high transportation costs may continue to deter potential competitors from exporting soft drinks to Chile. With respect to pisco, our competitor Capel has nine production facilities located in Regions III and IV of Chile and distributes its products throughout the country. Capel uses its own sales force, as well as third-party distributors. While there are currently no significant legal or regulatory barriers to entering the Chilean beverages market, substantial investment would be required to establish or acquire production and distribution facilities and bottles for use in Chile’s proprietary returnable bottling system, and to establish a critical mass in sales volumes. Nevertheless, if long-term economic conditions in Chile continue to be favorable, other enterprises may be encouraged to attempt to enter the Chilean market. In addition, our brands in Chile may face increased competition from other beverages, produced or marketed by other parties. 51 The following chart shows estimates of our Chile market share for the last five years based on store audits conducted by Nielsen. Year Chile Operating segment Volume market share 2010 37. 5% 2011 37.8% 2012 37.8% 2013 39.6% 2014 40.8% Rio de la Plata Operating segment Since 2003, after the agreement between Quilmes and AmBev, the Argentine beer market consisted of three principal brewing groups: AmBev-Quilmes, us and Warsteiner (owner of CASA Isenbeck, subsidiary of SABMiller). The principal proprietary brands of these companies are Quilmes, Schneider and Isenbeck, respectively. In December 2006, ICSA, a new competitor, entered the Argentine beer market. ICSA began its operations at the former AmBev brewery in Luján producing three beer brands: Palermo, Bieckert and Imperial, which had previously belonged to Quilmes. These assets were sold by AmBev-Quilmes in response to requirements of the antitrust authorities in Argentina. In 2008, these assets were bought by CCU Argentina and subsequently merged into CICSA. In November 2010, SABMiller acquired CASA Isenbeck. The following table shows estimates of the market share of our Rio de la Plata Operating segment (including Beer and Cider (since 2011) in Argentina, CSD and Mineral Water in Uruguay) for the last five years based on ID Retail sources for Uruguay and Nielsen source for Argentina. Year Rio de la Plata Operating segment Volume market share 2010 16. 3% 2011 16.8% 2012 15.9% 2013 17.2% 2014 17.3% Quilmes, the beer market leader in Argentina and our principal competitor, also has beer operations in Chile, Paraguay, Uruguay and Bolivia. As of December 31, 2014, Quilmes had five breweries in Argentina with an estimated total annual production capacity of 1600 million liters. Quilmes’ large size enables it to benefit from economies of scale in the production and distribution of beer throughout Argentina. In 1994, Companhia Cervejaria Brahma, one of the two largest beer producers in Brazil, commenced production at its new brewery in Luján, near Buenos Aires, which at present belongs to CCU Argentina. In addition, Warsteiner (today SABMiller), a large German brewer, commenced production at its new brewery in Zárate, also near Buenos Aires, with an annual production capacity estimated to be approximately 140 million liters. Prior to commencing production in Argentina, Companhia Cervejaria Brahma and Warsteiner competed in the Argentine market with imported beer. In July 1999, the merger of Companhia Cervejaria Brahma and Companhia Antarctica Paulista was announced, creating AmBev. This merger was finally approved in March 2000, creating one of the largest beverage producers in the world. In May 2002, AmBev and Quilmes announced that pursuant to an agreement between both parties, AmBev would transfer all of its beer assets in Argentina, Bolivia, Paraguay and Uruguay to Quilmes in exchange for 26.4 million new B shares of Quilmes. Additionally, according to that announcement, AmBev would purchase from the controlling shareholders of Quilmes 230.92 million class A shares for US$346.4 million. The agreement further stipulated that AmBev can purchase at the end of a seven-year period the remaining Quilmes shares owned by the current controlling group, the Bemberg family, with AmBev shares. The Bemberg family had the option to sell to AmBev their remaining class A shares during a period beginning with the end of the first year and ending with the seventh year after the agreement was announced. This option was exercised in April 2006. This transaction was approved by the Argentine antitrust authorities on January 13, 2003, subject to the condition that AmBev and Quilmes divest themselves of certain brands and the AmBev plant in Luján, near Buenos Aires, to a company currently not present in the Argentine beer market. On February 14, 2003, through our subsidiary CICSA, we filed a complaint before the Argentine federal courts in order to be eligible to participate in the acquisition of these assets. In February 2006, the Argentine Supreme Court of Justice ruled against our complaint. In December 2006, the Argentine authorities approved the sale of these assets to ICSA, a company owned by local investors. On March 3, 2004, AmBev and Interbrew announced an agreement to merge the two companies, creating the world’s largest brewer under the name InBev. This merger was closed in August 2004. On November 18, 2008 Anheuser Busch and Inbev merged creating the global beer leader. Consolidation in the beer industry has resulted in larger and more competitive participants, which could change the current market conditions under which we operate. 52 In 2010 SABMiller bought Casa Isenbeck (Isenbeck, Warsteiner and La Diosa brands) and launched Miller Genuine Draft and Miller Lite beer in Argentina. Our beer brands in Argentina also face competition from other alcoholic beverages, such as wine and spirits, as well as from non-alcoholic beverages, such as soft drinks. Wine Operating segment The wine industry is highly competitive in both the domestic and the export markets. In Chile, VSPT competes directly against all other Chilean wineries. We believe that VSPT’s primary domestic competitors, Concha y Toro and Santa Rita, derive their relative competitive strengths from their wide portfolio of products, well-recognized brand names and established distribution networks. In 2014, Concha y Toro and Santa Rita had a market share of approximately 27% and 31%, respectively. VSPT also competes with Santa Carolina and numerous medium-sized wineries, including Undurraga and Cousiño Macul, and many small wine producers that make up Chile’s informal wine market. Internationally, VSPT competes against Chilean producers as well as with wine producers from other parts of the world. According to information compiled by the Wineries of Chile Association, VSPT is the second-largest exporter of Chilean wines with a market share of approximately 14% in 2014, excluding bulk wine. Our other principal Chilean competitors, namely Concha y Toro, Santa Rita and Santa Carolina had market shares of 32%, 4% and 5%, respectively. The following table shows estimates of the volume market share of our Wine Operating segment (including export and domestic sales, excluding bulk wine sales) for the last five years according to Nielsen figures for domestic wine sales volumes and Viñas de Chile figures for export sales volumes. Year Wine Operating segment Volume market share 2010 16. 5% 2011 16.0% 2012 17.3% 2013 17.6% 2014 18.5% Other 53 Distribution Network . In Chile, we have an extensive and integrated distribution network for the sale and distribution of beer, soft drinks, mineral water, purified water, functional beverages, nectars, wine, pisco, rum, whiskey, vodka and sweet snacks products with capacity to reach approximately 116,606 points of sale. The network includes a total of 39 owned or leased warehouses and a network of independent transportation companies handled by Transportes CCU. Sales are performed by category-specific sales forces and by Comercial CCU S.A. (“Comercial CCU”) which has a sales force of approximately 427 people who sell our products to approximately 37,189 customers in the northern area of Chile from Arica to Copiapó/Vallenar and in the mid-south area from Curicó/Talca through Coyhaique, except for Concepción. In the far south of Chile, in Punta Arenas, Comercial Patagona Limitada does the selling for all our products, reaching 590 customers. In the central parts of the country and in the City of Concepción, there are dedicated sales forces that focus on single lines of products. Product distribution is carried out by Transportes CCU throughout the country or by Comercial Patagona Limitada in its territory. In Argentina we have the capacity to reach 300,000 points of sale. Our network of sales and distribution for our products consists of 6 owned or leased warehouses, a direct sales force and 10 logistics operators serving approximately 132,000 customers and more than 80 supermarket chains stores. Approximately 19% of beer sales volume is served by two independent Coca Cola bottlers (mainly in the north and south of the country). Plastic Bottles. Through our subsidiary Fábrica de Envases Plásticos S.A., or PLASCO, we own and operate a plastic factory in Renca which supplies most of the pre-forms, returnable and non-returnable bottles and caps, primarily used by us in the packaging of our soft drinks and water products. Additionally, PLASCO has three blowing bottle machines in ECUSA at Santiago facilities and two in Antofagasta. The manufacturing of both returnable and non-returnable plastic bottles involves a two-step process. The first step consists of an injection molding process, which manufactures pre-forms from PET resin. The second step involves blowing plastic bottles from the molded pre-forms. We purchase resin and complete the two-step process in order to fulfill the majority of our bottling requirements. In some cases, we purchase pre-forms manufactured by third party suppliers and complete only the bottle-blowing step at our own facilities. The manufacturing of plastic caps for carbonated soft drinks and water also involves a two-step process. The first consists of a compress molding process, which manufactures caps from PP resin. The second step is the decoration of plastic caps with an offset printing process. For juices and Gatorade we produce caps in a one step process with another raw material (HDPE). Sweet Snacks. In January 2004, we entered the sweet snacks business by means of a joint venture between our subsidiary ECUSA (currently, this investment belongs to our subsidiary CCU Inversiones S.A.) and Empresas Lucchetti S.A. (currently, Industria Nacional de Alimentos S.A.), a subsidiary of Quiñenco, with a 50% interest each in Calaf S.A. (today, Foods), a corporation that acquired the trademarks, assets and know-how, among other things, of Calaf S.A.I.C. and Francisca Calaf S.A., traditional Chilean candy makers, renowned for more than a century. In August 2005, Calaf S.A. acquired the assets and know-how of Bortolaso S.A., a cookie factory with more than 50 years of existence in the country, enabling Calaf S.A. to increase its presence in the most important segment of the sweet snacks business. In October 2007, Calaf acquired the traditional cereal brand Natur, allowing Calaf S.A. to enter and commence growing in the quickly developing healthy foods category. In August 2008, Foods bought 50% of Alimentos Nutrabien S.A. the leading company in home-made sweet snacks products. The three brands–Calaf, Natur and Nutrabien–have niche products aimed at specific market segments. This niche segmentation along with enhancement in formula and raw materials is expected to improve the company’s brand equity. As of January 13, 2015, we informed the “Superintendencia de Valores y Seguros” that we were negotiating the sale of the assets associated with the Calaf and Natur confectionery and cereal businesses, which includes trademarks, machines and inventories, to Empresas Carozzi S.A. As of March 2015, we are still undergoing negotiations with Empresas Carozzi S.A. 54 Government Regulation Government Regulation in Chile We are subject to the full range of governmental regulation and supervision generally applicable to companies engaged in business in Chile. These regulations include labor laws, social security laws, public health, consumer protection, environmental laws, securities laws, and antitrust laws. In addition, regulations exist to ensure healthy and safe conditions in facilities for the production, bottling, and distribution of beverages. For a more detailed discussion of environmental laws, see “– Environmental Matters.” Regulations specifically concerning the production and distribution of “alcoholic beverages” are contained in Chilean Law N°18,455 and its Ordinance, which set the standards for human consumption of such beverages, by minutely describing the different types of alcohol; the minimum requirements that must be met by each class of beverage; raw materials and additives that may be used in their manufacture; their packaging and the information that must be provided by their labels; and the procedure for their importation, among others. Additional regulations concerning wine origin denominations are contained in Executive Decree N° 464 of the Ministry of Agriculture, dated December 14, 1994, which also laid out the wine-growing regions and set rules regarding grape varieties, vintage year, labeling and selling requirements. Pisco origin denominations, also applicable to us, are regulated in Executive Decree N° 521 dated May 27, 2000 of the Ministry of Agriculture and likewise contains provisions relating to pisco producing regions, raw material standards, manufacturing procedures, packaging and labeling. The large-scale production of alcoholic beverages does not need any licenses or permits other than those required for the general run of commercial and industrial enterprises engaged in the manufacture of consumer commodities. On January 19, 2004 Law N°19,925 was published, which amended and restated the Act on Sale and Consumption of Alcoholic Beverages (former Law N°17,105). All establishments dealing in alcoholic beverages, whether wholesale or retail, require a special municipal license, the cost of which is fixed by the law and varies according to the nature of the outlet or point of sale (i.e. liquor store, tavern, restaurant, hotel, warehouse, etc.). We are in possession of all licenses necessary for our wholesale operations. Law N°19,925 set new opening and closing hours; limited geographical areas for the sale of alcohol; reduced the maximum number of licenses to be granted by zones and population; increased criminal liability for selling alcohol to persons under eighteen years of age; and tightened the restrictions, imposing prison sentences and higher fines, for violations formerly deemed lighter. One of its most important innovations is to forbid the sale of alcohol to minors at all outlets, and not just for on-premises drinking (the only exception retained is the case of children who are served meals when accompanied by their parents). The regulatory agency for alcoholic beverages is the Servicio Agricola y Ganadero (“SAG”). The production, bottling and marketing of non-alcoholic beverages is subject to applicable sanitary legislation and regulations, particularly the Sanitary Code and the Food Ordinance (the Reglamento Sanitario de los Alimentos ). 55 Law N°19,937, which was enacted in February 2004, established a new structure and powers for the Sanitary Authority, and became effective on January 1, 2005 and was fully operative by February 2006. The Servicios de Salud (“Health Services”)were replaced by the Ministry of Health’s Regional Offices, which constitute the new Sanitary Authorities, which inspect plants on a regular basis, taking samples for analysis, directing the adoption of new safety procedures and applying fines and other penalties for infringement of regulations. The production and distribution of mineral water is also subject to a special regulation. Mineral water may only be bottled directly from sources, which have been designated for such purpose by a Supreme Decree signed by the President of Chile. The competent Sanitary Authority provides a certification of the data necessary to achieve such a designation. All of our facilities have received the required designation. Independently of the products manufactured or services provided in each plant or facility, the premises are also regularly inspected by the Sanitary Authorities, regarding sanitary and environmental conditions, labor safety, and related matters. There are currently no material legal or administrative proceedings pending against us in Chile with respect to any regulatory matter. We believe that we are in compliance in all material respects with all applicable statutory and administrative regulations with respect to our businesses in Chile. Government Regulation in Argentina We are subject to the full range of governmental regulation and supervision generally applicable to companies engaged in business in Argentina, including social security laws, public health, consumer protection and environmental laws, securities laws and antitrust laws. National Law N° 18,284 (the Argentine Food Code, or the “Food Code”) regulates the manufacturing and packaging of food and beverages. The Food Code provides specific standards with which manufacturing plants must comply and regulates the production of food and beverages mentioned in the Food Code. The Food Code also specifies the different methods in which beer may be bottled as well as the information to be provided on labels. National Law N° 24,788, enacted in March 1997, established the national minimum age requirements for the purchase of alcoholic beverages. Under this law the sale of alcoholic beverages is not permitted to persons under 18 years of age, and the health authorities of each province undertake the enforcement of the Food Code. In the Federal Capital and many provinces of Argentina, local law restricts the sale of alcoholic beverages, particularly between the hours of 11 p.m. and 8 a.m., and establishes harsh penalties for infringement. There are currently no material legal or administrative proceedings pending against us in Argentina with respect to any regulatory matter. We believe that we are in compliance in all material respects with all applicable statutory and administrative regulations with respect to our business in Argentina. 56 B. Organizational Structure Ownership Structure as of March 31, 2014 We are controlled by IRSA, which owns directly and indirectly 60.0% of the shares of our common stock. IRSA, since 1986, was a joint venture between Quiñenco and the Schörghuber Group through its wholly owned subsidiary FHI of the Netherlands. On April 2003, the Schörghuber Group sold FHI to Heineken Americas B.V., a subsidiary of Heineken International B.V. FHI and Heineken International B.V. formed Heineken Chile Ltda., through which 50% of IRSA shares are held. On December 30, 2003, FHI merged into Heineken Americas B.V. Currently, Quiñenco and Heineken Chile Ltda., a Chilean limited corporation controlled by Heineken Americas B.V., are the only shareholders of IRSA, each with a 50% equity interest. Quiñenco is the holding company of one of the largest and most diversified business conglomerates in Chile, with investments in various sectors of the Chilean economy. Quiñenco’s principal holdings include Banco de Chile (the second-largest bank in Chile), Invexans S.A. (the largest shareholder of the French cable producer Nexans and Techpack S.A., a leading manufacturer of flexible packaging and aluminum-based products), ENEX (the second-largest retail fuel distributor), CSAV (the largest shipping company in America and fourth largest worldwide), and SM SAAM (largest port operator in Latin America and fourth largest tugboat operator worldwide). Heineken, the Dutch brewer, is one of the largest brewers in the world with over 165 breweries in more than 70 countries and 76,136 employees worldwide. Heineken group’s beer volume was 181.3 million hectoliters during 2014, and its principal brands are Heineken and Amstel. The following table provides our significant subsidiaries as of December 2014: Subsidiaries Country Ownership Interest CCU Chile Chile 100.00% CCU Argentina Argentina 100.00% ECUSA Chile 99.94% Aguas CCU-Nestlé Chile 50.10% VSPT Chile 64.72% CPCh Chile 80.00% 57 C. Property, Plant and Equipment Set forth below is information concerning our production facilities as of December 31, 2014, all of which are owned and operated by us or our subsidiaries. For the Chile Operating segment, we had an aggregated Supply Capacity per month 1 of 322 .8 million liters with a Utilized Capacity during peak month 2 of 54.9%.The annual Nominal Installed Capacity for our two main businesses in Chile (beer and soft drinks) is 25 .0 million hectoliters. Our Chile Operating segment total facilities size is 587,765 square meters (total built area including warehousing logistics activities). Set forth below is a list of our principal production facilities. Chile Operating segment Plant Type of Plant Santiago Beer Santiago Non-alcoholic beverages Temuco Mixed Valdivia Beer Punta Arenas Beer Antofagasta Non-alcoholic beverages Coinco Non-alcoholic beverages Casablanca Non-alcoholic beverages Pisco Elqui Spirits Sotaquí Spirits Monte Patria Spirits Salamanca Spirits Ovalle Spirits bottling (1) Production in the Punta Arenas facility is under licensing agreements and, accordingly, we do not consolidate this facility. For the Rio de la Plata Operating segment, we had an aggregated Supply Capacity per month of 79.1 million liters with a Utilized Capacity during peak month of 76.1%. Our Rio de la Plata Operating segment total facilities size is 232,194 square meters (total built area including warehousing logistics activities). 1 Supply Capacity per month is defined as nominal installed production capacity for the current product/packaging mix during 25 days per month and 3 shifts per day.The calculated slack (spare) capacity does not necessarily indicate real slack capacity. The real production capacity is less than the nominal installed production capacity as adjustments are required for real machinery performance, packaging mix, availability of raw materials and bottles, seasonality within the months and other factors. As a result, we believe that the peak monthly capacity utilization rates shown above understate real capacity utilization and that slack capacity is overstated. 2 Utilized Capacity During Peak Month is equal to production output as a percentage of Nominal Installed Production Capacity during our peak month for each respective plant 58 Set forth below is a list of our principal production facilities. Rio de la Plata Operating segment Plant Type of Plant Santa Fe Beer Salta Beer Lujan Beer Mendoza Cider Pilar Cider Ciudadela Cider For the Wine Operating segment, we had an aggregated Nominal Filing Capacity of 77,000 liters per hour and an Storage Capacity in Tanks and Barrels of 91.2 million liters. The total facilities size is 150,946 square meters. Set forth below is a list of our principal production facilities. Wi ne Operating segment Plant Type of Plant Lontué Wine Production Molina Wine Production Tarapacá Wine Production Viña Mar Wine Storage Finca la Celia Wine Production D. Environmental Matters Chile Our operations are subject to both national and local regulations in Chile relating to the protection of the environment. Regarding human health, the fundamental law in Chile is the Health Code, which establishes minimum health standards and regulates air and water quality, as well as sanitary landfills. The local Sanitary Authority is the governmental entity in charge of the enforcement of these rules and has the authority to impose fines. The environmental framework is governed by Law N°19,300, enacted in 1994, as amended, which includes not only environmental protection rules but also rules concerning the preservation of natural resources. Among other matters, it creates the environmental impact assessment system which requires any future project or major amendment of an existing activity that may affect the environment to evaluate its possible environmental impact, in order to fulfill related regulations and to implement mitigation, compensation and restoration measures. Our latest executed projects have been successfully submitted to this system and the environmental public entity has given the respective authorizations. Law N°19,300 also creates a mechanism of point sources emission limits and environmental quality standards that are developed and detailed by specific regulations. In this sense, there is a special regulation for wastewater discharges into sewage systems, and another regulation for wastewater discharges into superficial water bodies, in both cases pursuant to a schedule of deadlines. Over the years, CCU implemented specific action plans in each operation, optimizing those emissions and, based on the location and wastewater quality, invested in highly efficient treatment plants. Such plants are also designed to generate boiler-suitable biogas. We are in compliance with this law and related regulations in all material respects, having fulfilled at each relevant stage all requirements prescribed by them. 59 Through the enactment of Law N°20,417 in 2010 and Law N°20,600 in 2012 (amending Law N°19,300), the Ministry of Environment and the three governmental bodies (Environmental Superintendency, Environmental Assessment Service and specific Environmental Courts) were established, replacing all former activities of the CONAMA, the National Environmental Commission (or Comision Nacional del Medio Ambiente, or “CONAMA”). Those new governmental bodies are now responsible for the development, implementation and enforcement of various regulations regarding environmental management in relation to environmental standards, protection of natural resources, environmental education and pollution control, among other responsibilities. Due to the high levels of air pollution in the Santiago metropolitan area, the relevant authorities have implemented a decontamination plan, which includes different levels of air quality, and certain measures that can be imposed on industries. In the case of emergency situations, those companies comprising the industries classified as producing the highest levels of particle and gas emissions must suspend their activities. We are in compliance with current regulations applicable to both our beer and soft drink facilities in the Santiago metropolitan area in all material respects. There are currently no material legal or administrative proceedings pending against us in Chile with respect to any environmental matter. We believe that we are in compliance in all material respects with all applicable environmental regulations. Argentina New laws and regulations are being enacted in Argentina as a result of heightened community concerns for environmental issues. Consequently, there are several statutes imposing obligations on companies regarding environmental matters at the municipal, provincial and federal levels in accordance with the General Environmental Protection Framework (Law 25,675), which establishes the Basic Environmental Protection Budgets, forming the fundamentals to develop all legislation and national environmental policy. In many cases, private entities operating public utilities such as water supply and sewage are in charge of controlling and enforcing those regulations. Many of these regulations have been recently enacted and little precedent exists as to their scope. Another important federal environmental legislation in Argentina is the Hazardous Waste Act (Law N°24,051), which is supplemented by additional provincial legislation, to enforce the provisions of the Hazardous Waste Act when specific federal tests indicate the need to do so. The application of the provisions of the Hazardous Waste Act depends upon the magnitude of the public health risk and whether those conditions exist in more than one province. Hazardous waste is defined broadly and includes any residue that may cause harm, directly or indirectly, to human beings that may pollute the soil, water, atmosphere or the environment in general. Generally, claims involving hazardous waste give rise to strict liability in the event of damage to third parties. In addition, each province in which we operate facilities has enacted environmental legislation with broad and generic goals, as well as water codes and related agencies to regulate the use of water and the disposal of effluents in the water. Over the last several years CCU Argentina has implemented a complete program for the treatment of its industrial waste, which involves the separation, collection, transportation and reusing of the generated solid waste, in compliance with the Industrial Waste Act (Law N° 25,612), as well as wastewater treatment plants. The waste program is part of our constant effort to improve environmental conditions. The main features of our wastewater treatment plants are their production of biogas which is used as boiler fuel, their minimum space requirements and its low electric power consumption. Also, all of CCU’s major operations facilities have been awarded the Certificado de Aptitud Ambiental (Environmental Aptitude Certificate) which is the main document endorsing the company’s environmental management in each provincial state. 60 Notwithstanding the foregoing, the regulation of matters related to environmental protection is not as well developed in Argentina as in the United States and certain other countries. Accordingly, we anticipate that additional laws and regulations will be enacted over time with respect to environmental matters. While we believe that we will continue to be in compliance with all applicable environmental regulations, we cannot assure you that future legislative or regulatory developments will not impose restrictions on us, which could result in material adverse effects on our businesses, results of operations and our financial condition. There are currently no material legal or administrative proceedings pending against us in Argentina with respect to any regulatory matter. We believe that we are in compliance in all material respects with all applicable statutory and administrative regulations with respect to our business in Argentina. ITEM 4A: Unresolved Staff Comments Not applicable. ITEM 5: Operating and Financial Review and Prospects Overview CCU is a diversified beverage company operating principally in Chile, Argentina, Bolivia, Colombia, Paraguay and Uruguay. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia. The Company has licensing and/or distribution agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A. We face certain key challenges and risks associated with our business. These risks include competition within the marketplace, managing operating costs and the integration and expansion of new products. We are the leading brewery in Chile; however, competitors are investing in this market and launching new products, and therefore, we must concentrate on competitive pricing and marketing strategies to maintain our market share. Operating costs are subject to variations depending on plant efficiency, product mix and production cycles, and also on U.S. dollar commodities prices and the rate of exchange from Chilean pesos to U.S. dollars or Euros. Our principal costs include the cost of raw and packaging materials, distribution and marketing costs. We continue to sell and deliver new products to our customers, including products through new licensing agreements and new products through internal development. The analysis of our results is based on financial statements prepared in accordance with IFRS as issued by the IASB. The three most recent years are considered in the discussion below. In 2014, we reached new historical records in sales volumes and Net sales revenues, obtaining consolidated Net sales of CLP1,297,966 million, of which 64% was accounted for from the Chile Operating segment; the Rio de la Plata Operating Segment accounted for 23%; 13% was accounted for by sales of our Wine Operating Segment, and the remainder was accounted for by sales of other products and/or consolidation eliminations. Our Net sales revenues increased 8.4% over the prior year as we increased sales of existing products and had a higher average price per product. 61 Changes in Consolidation Scope and Circular Letter N° 856 As of 2012, CCU has adopted the application of the International Financial Reporting Standards (IFRS) No. 11 Joint Arrangements. This change in accounting policy implies that investments held in joint agreements with Promarca S.A. and Compañía Pisquera Bauzá S.A., in which we have 50% and 49% ownership interests, respectively, are changed from the equity method to accounting for assets, liabilities, revenues and expenses relating to our ownership share in a joint operation. The effects of this accounting change in the consolidation scope have had an impact at the Operating Result level, but no effect on Net income or Equity. On September 29, 2014 Act No. 20,780 was published in Chile, regarding the so called “Tax reform” which introduces amendments, among others, to the Income tax system. The said Act provides that corporations will apply by default the "Partially Integrated System", unless a future extraordinary shareholders´ meeting agrees to opt for the "Attributed Income Regime”. The difference between assets and liabilities for deferred taxes which occur as a direct effect of the increase in the First Category Income tax rate introduced by Act No. 20,780 and according to the Circular Letter N°856 (“Oficio Circular” N°856) of the Chilean Superintendency of Securities and Insurance ("SVS"), has been accounted against Equity, under Retained earnings. As of September 30, 2014, the total effect registered against the Company’s Equity amounted to CLP 14,395 million. Consequently, as of December 31, 2014, in addition to the financial statements issued to comply with the rules and instructions of the SVS, the Company will issue financial statements in which the adjustment caused by the application of the new tax rates in Chile to the difference in assets and liabilities for deferred taxes, will be registered against income in order to comply with IFRS as issued with the IASB. the regulation required by the Securities and Exchange Commission (“SEC”). OPERATING RESULT The following discussion should be read in conjunction with our consolidated financial statements and the notes included thereto in this annual report. In the following discussion, Chilean peso amounts have been rounded to the nearest million pesos, unless otherwise indicated. Certain amounts (including percentage amounts) which appear herein have been rounded and may not sum to the totals shown. Operating Result is a non-IFRS financial measure, as it is a subtotal in our Consolidated Statement of Income. A non-IFRS financial measure does not have a standardized meaning prescribed by either IFRS or U.S. GAAP. For management purposes, Operating Result is defined as earnings before other gains (losses), net financial expense, equity and income of joint ventures, foreign currency exchange differences, result as per adjustment units and income taxes. Our management believes that disclosure of Operating Result provides useful information to investors and financial analysts in their review of our operating performance and their comparison of our operating performance to the operating performance of other companies in the beverage industry, but it may not be comparable to similarly titled indicators used by other companies. Operating Result is not a substitute for IFRS measures of earnings. 62 The following table presents the Net sales and Operating Result, and the relevant percentage as a component of Net sales, for each of our Operating segments: Year Ended December 31, (in millions of CLP, except percentages) Net sales Chile Operating segment 676,529 62.9% 765,196 63.9% 830,341 64.0% Rio de la Plata Operating segment 253,826 23.6% 282,435 23.6% 299,668 23.1% Wine Operating segment 149,557 13.9% 152,255 12.7% 172,349 13.3% Other -4,223 -0.4% -2,660 -0.2% -4,391 -0.3% Total 100.0% 100.0% 100.0% Operating Result Chile Operating segment 138,221 76.3% 147,367 78.3% 129,740 72.1% Rio de la Plata Operating segment 28,057 15.5% 26,693 14.2% 28,152 15.6% Wine Operating segment 11,053 6.1% 12,913 6.9% 24,780 13.8% Other 3,857 2.1% 1,292 0.7% -2,752 -1.5% Total 100.0% 100.0% 100.0% 63 The following is a reconciliation of our gains (losses) from operational activities, the most directly comparable IFRS measure to Operating Result for the years ended December 31, 2010, 2011, 2012, 2013 and 2014, and by operating segment for the years ended December 31, 2012, 2013 and 2014. For the Years Ended December 31, (millions of CLP) Gain (losses) from operational activities 163,236 195,828 176,710 189,225 183,957 Add (Subtract): Results Derivative Contracts 1,048 (2,459) 4,030 (2,390) (4,153) Marketable Securities to Fair Value (392) 227 (92) 108 103 Other (1) (778) 540 1,324 12 Exceptional Items (EI) (6,791) (12,905) - 2,989 1,628 Operating Result before EI 157,100 179,913 181,188 191,255 181,548 Exceptional Items (EI) 6,791 12,905 - (2,989) (1,628) Operating Result 163,891 192,818 181,188 188,266 179,920 2010 EI corresponds to the result of the sale of a land in Perú; 2011 EI corresponds to the earthquake inssurance compensation in Chile and the restructuring charges of cider business in Argentina; 2013 EI corresponds to a restructuring process of the organization which implied the early retirement of managers replaced internally, promotions and the sole and exceptional paymen og incentives to the leaving and remaining personnel; 2014 EI corresponds to the effect of CLP 1,627 million associated with restructuring processes across Operating segments After Exceptional Items Chile Operating Segment For the Years Ended December 31, (millions of CLP) Gain (losses) from operational activities 138,200 147,020 129,704 Add (Subtract): Results Derivative Contracts 27 -5 118 Marketable Securities to Fair Value - - - Other -5 352 -82 Exceptional Items (EI) - 780 - Operating Result before EI 138,221 148,147 129,740 Exceptional Items (EI) - -780 0 Operating Result(1) 138,221 147,367 129,740 (1)After Exceptional Items 64 Rio de la Plata Operating Segment For the Years Ended December 31, (millions of CLP) Gain (losses) from operational activities 28,057 26,693 27,847 Add (Subtract): Results Derivative Contracts - - - Marketable Securities to Fair Value - - - Other - - 304.94 Exceptional Items (EI) - 543 1,215 Operating Result before EI 28,057 27,236 29,367 Exceptional Items (EI) - -543 -1,215 Operating Result(1) 28,057 26,693 28,152 (1)After Exceptional Items Wine Operating Segment For the Years Ended December 31, (millions of CLP) Gain (losses) from operational activities 11,617 13,246 24,559 Add (Subtract): Results Derivative Contracts -501 -333 221 Marketable Securities to Fair Value - - - Other -63 - - Exceptional Items (EI) - 276 - Operating Result before EI 11,053 13,189 24,780 Exceptional Items (EI) - -276 - Operating Result(1) 11,053 12,913 24,780 (1)After Exceptional Items Other Operating Segment For the Years Ended December 31, (millions of CLP) Gain (losses) from operational activities - 1,164 2,265 1,846 Add (Subtract): - - Results Derivative Contracts 4,504 -2,052 - 4,492 Marketable Securities to Fair Value -92 108 103 Other 608 971 - 210 Exceptional Items (EI) - 1,390 413 Operating Result before EI 3,857 2,683 - 2,339 Exceptional Items (EI) - -1,390 -413 Operating Result(1) 3,857 1,293 - 2,752 (1)After Exceptional Items The following table presents our Income statement in millions of pesos and as a percentage of Net sales: 65 Year Ended December 31, (millions of CLP, except percentages) Net sales 1,075,690 100.0% 1,197,227 100.0% 1,297,966 100.0% Cost of sales -493,087 45.8% -536,697 44.8% -604,537 46.6% Gross margin 54.2% 55.2% 53.4% Other operating income/(expenses) 3,828 0.4% 4,249 0.4% 23,721 1.8% MSD&A -405,243 37.7% -473,524 39.6% -535,603 41.3% Operating Result 16.8% 15.7% 13.9% Net financing expenses -9,362 0.9% -15,830 1.3% -10,821 0.8% Results as per adjustment units -5,058 0.5% -1,802 0.2% -4,159 0.3% Exchange rate differences -1,003 0.1% -4,292 0.4% -613 0.0% Equity and income from joint ventures -177 0.0% 309 0.0% -899 0.1% Other gains/(losses) -4,478 0.4% 959 0.1% 4,037 0.3% Income before taxes 15.0% 14.0% 12.9% Income taxes -37,133 3.5% -34,705 2.9% -46,674 3.6% Net income for the year 11.5% 11.1% 9.3% Attributable to: Equity Holders of Parent Company 10.6% 10.3% 8.2% Non controlling interest 9,544 0.9% 9,869 0.8% 14,553 1.1% (1) Defined, for management purposes, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. FISCAL YEAR ENDED DECEMBER 31, 2, 2013 The major occurrences of the fiscal year ended 2014 were: (a) the 15% devaluation of the Chilean peso and the 48% devaluation of the Argentine peso during 2014; (b) higher marketing expenses which are consistent with our long-term strategy for developing strong brands coupled with increased distribution expenses in our Chilean operation; (c) the compensation received by our Argentine subsidiary CICSA, for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay; and (d) the Chilean Tax reform which became effective on October 1, 2014, bringing a series of changes to tax rates and tax schemes. Net sales Our Net sales were CLP1,297,966 million in 2014 compared to CLP1,197,227 million in 2013, representing an 8.4% increase, primarily due to higher sales volumes and higher per unit prices in all Operating segments. Net sales performance of each of our Operating segments during 2014 is described below: Chile: Net sales increased 8.5% to CLP830,341 million as a result of 4.1% higher sales volume coupled with 4.2% higher average prices. Higher sales volumes were fueled partially by promotional activities performed throughout the year as well as good execution in the points of sale and effective marketing campaigns, which allowed us to increase our consolidated market share. Unit prices increased due to a higher sales mix, coupled with price increases throughout the year. Rio de la Plata: Net sales increased 6.1% to CLP299,668 million due to 6.0% higher sales volumes, partially offset by 5.6% lower average prices. Volumes increased due to the contribution of 456 thousand hectoliters from the Paraguay operation. Wine: Our Net sales of wine increased 13.2% to CLP172,349 million in 2014, from CLP152,255 million in 2013. The increase in sales was due to a 2.5% increase in sales volume and a 10.4% increase in average prices, mainly due to the export side of the business, which showed good performance mainly driven by Asia and Latin America exports, and the domestic business, where good execution allowed us to consolidate our leading position in value terms. 66 Cost of sales The cost of sales consists primarily of the cost of raw materials, packaging, labor costs for production, personnel, depreciation of assets related to production, depreciation of returnable packaging, licensing fees, bottle breakage and costs of operating and maintaining plants and equipment. Our Cost of sales in 2014 was CLP604,537 million compared to CLP536,697 million in 2013, 12.6% increase from 2013. As a percentage of Net sales, Cost of sales increased to 46.6% in 2014 from 44.8% in 2013. The Cost of sales for our Operating segments during 2014 are described below: Chile: The Cost of sales for our Chile Operating segment increased 11.7% to CLP383,559 million in the twelve months ended December 31, 2014, from CLP343,230 million in the twelve months ended December 31, 2013, primarily due to an increase in direct costs of 10.5% due to the 15% currency devaluation in Chile during the year, partially offset by lower commodity costs; and 14.9% higher manufacturing costs as energy and salaries rose. Cost of sales as a percentage of Net sales increased to 46.2% in the twelve months ended December 31, 2014 from 44.9% in the twelve months ended December 31, 2013. Rio de la Plata: The Cost of sales of our Rio de la Plata Operating segment increased 20.2% to CLP136,175 million in the twelve months ended December 31, 2014, from CLP113,265 million in the twelve months ended December 31, 2013 mainly due an increase in direct costs of 27.6% due to the 48% devaluation of the Argentine peso coupled with high inflation in Argentina, which was not offset by our cost saving efforts. Cost of sales as a percentage of Net sales increased to 45.4% in the twelve months ended December 31, 2014 from 40.1% in the twelve months ended December 31, 2013. Wine: The Cost of sales for our Wine Operating segment increased 5.0% to CLP97,524 million in 2014, from CLP92,864 million in 2013, mainly due to higher manufacturing costs as energy costs rose. Cost of sales, as a percentage of Net sales, decreased from 61.0% in 2013 to 56.6% in 2014, mainly due to lower input costs partially offset by a higher exchange rate. Gross margin Our Gross margin increased 5.0% to CLP693,429 million in 2014, from CLP660,530 million in 2013. As a percentage of Net sales, Gross margin decreased to 53.4% in 2014 from 55.2% in 2013. Marketing, Selling, Distribution and Administrative Expenses The Marketing and Selling, Distribution and Administrative expenses (“MSD&A”) primarily include advertising and promotional expenses, maintenance, distribution costs such as product transportation costs, services provided by third parties and other administrative expenses. Our MSD&A expenses increased 13.1% to CLP535,603 million in 2014, from CLP473,524 million in 2013. As a percentage of Net sales, our MSD&A increased to 41.3% in 2014 from 39.6% in 2013. The MSD&A performance of each Operating segment during 2014 is described below: Chile: The MSD&A expenses of our Chile Operating segment increased 15.5% to CLP317,765 million in the twelve months ended December 31, 2014, from CLP275,203 million in the twelve months ended December 31, 2013. The increase in MSD&A was mainly due to higher marketing investments and distribution expenses of CLP14,681 million and CLP21,199 million respectively. As a percentage of Net sales, MSD&A increased to 38.3% in the twelve months ended December 31, 2014 from 36.0% in the twelve months ended December 31, 2013. Rio de la Plata: The MSD&A of our Rio de la Plata Operating segment increased 7.9% to CLP154,300 million in the twelve months ended December 31, 2014, from CLP142,972 million in the twelve months ended December 31, 2013 due mainly to the Argentina operation. Cost saving programs were not enough to offset the increase in MSD&A due to higher marketing expenses of CLP3,988 million and higher administrative expenses of CLP6,516 million, all related mainly to inflationary pressures in the Argentinean operation. As a percentage of Net sales, our MSD&A increased to 51.5% in the twelve months ended December 31, 2014 from 50.6% in the twelve months ended December 31, 2013. Wine: The MSD&A of our Wine Operating segment increased 9.2% to CLP50,284 million in 2014, from CLP46,036 million in 2013. This increase in MSD&A is primarily related to higher marketing expenses of CLP2,091 million and higher distribution costs of CLP901 million, caused by an increase in marketing to support our branding strategy. As a percentage of Net sales, our MSD&A for this segment decreased to 29.2% in the twelve month period ended December 31, 2014 from 30.2% in the twelve month period ended December 31, 2013 as higher Net sales compensated for the increase in MSD&A. 67 Other Operating Income/(expenses) and Exceptional items The Other operating income/(expenses) increased in 2014 reaching CLP23,721 million, compared to Other operating income/(expenses) of CLP4,249 million in 2013, mainly due to the compensation received by our Argentine subsidiary CICSA, for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. During 2014, we recognized as an Exceptional item the effect of CLP1,627 million associated with restructuring processes across Operating segments. Operating Result Our Operating Result decreased 4.4% to CLP179,920 million in 2014, as compared to CLP188,266 million in 2013, mainly due to a higher cost of sales and higher expenses, partially offset by the positive one-time effect of the compensation received by our Argentine subsidiary CICSA. The Operating Result performance of each of our Operating segments during 2014 is described below: Chile: The Operating result for the Chile Operating segment decreased 12.0% to CLP129,740 million due to an increase of 15.5% in MSD&A expenses and an increase of 11.7% in Cost of sales as the currency devaluated and higher marketing expenses were incurred, partially offset by a 8.5% increase in Net sales. The Operating result margin decreased from 19.3% to 15.6% for the twelve months ended December 31, 2014. Rio de la Plata: The Operating result for the Río de la Plata Operating segment increased 5.5% to CLP28,152 million due to the agreements reached with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, for the termination of the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. CICSA received in compensation for these agreements the amount of ARS277.2 million, equivalent to US$34.2 million The Operating result margin decreased from 9.5% to 9.4% for the twelve months ended December 31, 2014. Wine: The Operating result from our wine Operating segment increased 91.9% to CLP24,780 million in 2014, from CLP12,913 million in 2013. The Operating result margin for this Operating segment increased from 8.5% to 14.4% for the twelve months ended December 31, 2014. Net Financing Expenses Our Net financing expenses decreased 31.6% to CLP10,821 million in 2014 as compared to CLP15,830 million in 2013. This decrease was primarily due to a lower level of Net financial debt in 2014. Equity and income from joint ventures CCU has 50% participation in both Cervecería Austral S.A., and Foods Compañía de Alimentos CCU S.A. The share of the gain/loss in the referred companies decreased to a loss of CLP899 million in 2014, from a gain of CLP309 million in 2013 mainly due to lower results in our joint ventures. Result as per adjustment units and Exchange rate differences The adjustment applied to our net liabilities due to Chilean inflation and foreign exchange fluctuations resulted in a net loss of CLP4,772 million in 2014, as compared to a net loss of CLP6,094 million in 2013. This variation is primarily due to higher foreign currency exchange differences partially offset by a lower Result as per adjustment units due to higher inflation during the year. 68 Other gains (losses) Our Other gains increased from a net gain of CLP959 million in 2013 to a net gain of CLP4,037 million in 2014. The increase resulted from gains related to hedges covering foreign exchange variations on taxes. Income taxes Our income taxes for the twelve months ended December 31, 2014 amounted to CLP46,674 million, translating into an effective consolidated tax rate of 27.9%. Income taxes in 2013 amounted to CLP34,705 million translating into an effective consolidated tax rate of 20.7%. Income tax increased by CLP11,969 million mainly due to the tax rate increase for 2014 in Chile. The effect of the new tax rate of 21%, applicable from January 1, 2014, resulted in charges of CLP1,359 million against Income in 2014. The difference between assets and liabilities for deferred taxes which occur as a direct effect of the increase in the First Category Income tax rate introduced by Act No. 20,780, has been accounted against Net income. As of December 31, 2014, the total effect accounted against Net income was an amount of CLP14,520 million. Net income for the year Our Net income for the twelve months ended December 31, 2014 decreased 9.1%, from CLP132,905 million in 2013 to CLP120,792 million in 2014, primarily as a result of a 4.4% decrease in Operating Result and higher Income taxes. Net income attributable to equity holders of parent company Our Net income attributable to equity holders of our parent company decreased 13.7% from CLP123,036 million in 2013 to CLP106,238 million in 2014 for the reasons explained in the preceding paragraphs. Non-controlling interests Non-controlling interests increased from CLP9,869 million in 2013 to CLP14,553 million in 2014. 69 FISCAL YEAR ENDED DECEMBER 31, 2, 2012 The major occurrences of the twelve months ended December 31, 2013 were: (a) significant increases in our expenses, which we were able to partially offset by increasing prices while protecting our market shares with commercial efforts and our innovative strategy, and (b) the strong and consistent growth of sales. Net sales Our Net sales were CLP1,197,227 million in 2013 compared to CLP1,075,690 million in 2012, representing an 11.3% increase, primarily due to higher sales volumes coupled with higher per unit prices on average. The Net sales performance of our main Operating segments during 2013 is described below: Chile: Net sales increased 13.1% to CLP765,196 million as a result of 12.4% higher sales volume coupled with 0.6% higher average prices. Sales volumes increased in all categories as a result of higher per capita consumption coupled with higher consolidated market share. Unit prices were higher on average as the sales mix in both the beer and pisco categories included more premium products. Río de la Plata: Net sales increased 11.3% to CLP282,435 million as a result of 5.9% higher sales volume coupled with 5.1% higher average prices. Sales volumes increased mainly due to the increase in sales in the Uruguayan operation, partially offset by decreases in the Argentinean operation. Higher per unit prices were primarily as a result of price increases implemented at the end of 2013 in Argentina, as well as a higher percentage of premium products in our sales mix. Wine: Net sales of wine increased 1.8% to CLP152,255 million in 2013, from CLP149,557 million in 2012. The increase in sales was due to a 1.9% average increase in unit prices partially compensated by a 0.1% decrease in sales volume. The 1.7% accumulated yearly average Chilean peso depreciation against the U.S. dollar positively influenced our exports. Cost of sales Our cost of sales in 2013 was CLP536,697 million compared to CLP493,087 million in 2012, an increase of 8.8%. However, as a percentage of Net sales, cost of sales decreased to 44.8% in 2013 from 45.8% in 2012. Our cost of sales for our main Operating Segment during 2013 is described below: Chile: The cost of sales for our Chilean operation increased 11.3% to CLP343,230 million in 2013, from CLP308,359 million in 2012, primarily due to higher volumes and lower cost per unit in non‑alcoholic categories as a percentage of Net sales. One-way packaging costs, which have a greater cost of sales on average, were higher due to changes in our sales mix, but the increase was partially offset by lower per unit raw material cost and decreased energy costs. Cost of sales as a percentage of Net sales decreased to 44.9% in 2013 from 45.6% in 2012 despite of the strong Chilean peso devaluation in the last quarter of the year. Rio de la Plata: Cost of sales increased 13.2% to CLP113,265 million in 2013, from CLP100,033 million in 2012 mainly due to higher production costs in the CCU Argentina operation of CLP7,587 million, relating to items such as bottle depreciation, personnel and maintenance costs. Cost of sales as a percentage of Net sales increased to 40.1% in 2013 from 39.4% in 2012. Wine: The cost of sales for our Wine segment decreased 2.9% to CLP92,864 million in 2013, from CLP95,635 million in 2012, primarily due to lower direct costs, which account for a CLP4,661 million decrease, related to a lower price for grapes due to a better harvest. Therefore, cost of sales as a percentage of Net sales decreased from 63.9% in 2012 to 61.0% in 2013. 70 Gross margin Gross margin increased 13.4% to CLP660,530 million in 2013, from CLP582,603 million in 2012. As a percentage of Net sales, gross profit increased to 55.2% in 2013 from 54.2% in 2012 due to lower average unit costs of raw materials and higher sales prices. Marketing and selling, distribution and administrative expenses Our MSD&A increased 16.8% to CLP473,524 million in 2013, from CLP405,243 million in 2012. As a percentage of Net sales, our MSD&A increased to 39.6% in 2013 from 37.7% in 2012. The MSD&A performance of our main Operating segments during the twelve months ended December 31, 2013 is described below: Chile: The MSD&A of our Chilean operation increased 18.8% to CLP275,203 million in 2013, from CLP231,696 million in 2012. The increase in MSD&A was primarily attributable to higher distribution costs of CLP29,796 million due mainly to higher volumes and higher real salaries caused by low unemployment in Chile, as well as increased marketing expenses of CLP13,452 million to support a new innovation strategy and several new product launches in our brand portfolio. As a percentage of Net sales, MSD&A increased to 36.0% in 2013 from 34.2% in 2012. Río de la Plata: The MSD&A of our Rio de la Plata segment increased 13.4% to CLP142,972 million in 2013, from CLP126,049 million in 2012 due mainly to the CCU Argentina business. The increase in MSD&A was primarily due to higher selling expenses of CLP12,633 million and higher distribution costs of CLP8,565 million, all related mainly to inflationary pressures in the Argentinean operation. As a percentage of Net sales, our MSD&A increased to 50.6% in 2013 from 49.7% in 2012. Wine: The MSD&A of our wine segment increased 6.6% to CLP46,036 million in 2013, from CLP43,175 million in 2012. This increase in MSD&A was primarily related to higher marketing expenses of CLP1,162 million and higher distribution costs of CLP983 million due to higher real salaries caused by low unemployment in Chile. As a percentage of Net sales, our MSD&A for this segment increased to 30.2% in 2013 from 28.9% in 2012. Other operating income/(expenses) and exceptional items Other operating income/(expenses) increased in 2013 resulting in a net income of CLP4,249 million in 2013, as compared to a net income of CLP3,828 million in 2012. During 2013, CCU recorded the effect of CLP2,989 million as exceptional items associated with a restructuring process of the organization which implied the early retirement of managers replaced internally, promotions and the sole and exceptional payments of incentives to the leaving and remaining personnel. Operating result The Operating result increased 3.9% to CLP188,266 million in 2013, as compared to CLP181,188 million in 2012. As a percentage of Net sales, our operating result decreased from 16.8% in 2012 to 15.7% in 2013. The Operating result performance of our main Operating segments during the twelve months ended December 31, 2013 is described below: Chile: The operating result increased 6.6% to CLP147,367 million due to 13.1% higher Net sales partially compensated by 11.3% higher cost of sales and 18.8% higher MSD&A expenses. The Operating result margin decreased from 20.4% to 19.3%. Río de la Plata: The operating result decreased 4.9% to CLP26,693 million due to a 13.2% increase in cost of sales and 13.4% higher MSD&A expenses partially offset by 11.3% higher Net sales. The Operating result margin decreased from 11.1% to 9.5%. Wine: The operating result increased 16.8% to CLP12,913 million in 2013, from CLP11,053 million in 2012 due to a 2.9% decrease in cost of sales and a 1.8% increase in Net sales partially offset by a 6.6% increase in MSD&A expenses. As a percentage of Net sales, our operating result margin increased from 7.4% in 2012 to 8.5% in 2013. 71 Net financing expenses Net financing expenses increased 69.1% to a loss of CLP15,830 million in 2013 as compared to a loss of CLP9,362 million in 2012. This change was primarily due to higher debt in Argentina at ARS nominal interest rates, taken to renew the proprietary bottle park, partially offset by higher financial incomes from the current cash and cash equivalent in 2013 compared to 2012. Equity and income from joint ventures CCU has 50% participation in both Cervecería Austral S.A. and Foods Compañía de Alimentos CCU S.A. The share of the gain/loss in the referred companies increased 274.3% to a gain of CLP309 million in 2013, from a loss of CLP177 million in 2012. Result as per adjustment units and exchange rate differences The adjustment applied to our net liabilities due to Chilean inflation and foreign exchange fluctuations resulted in a net loss of CLP6,094 million in 2013, as compared to a net loss of CLP6,061 million in 2012. This variation is primarily due to higher foreign currency exchange differences partially offset by a better result as per adjustment units due a lower change in the UF value. Other gains (losses) Other gains (losses) increased from a net loss of CLP4,478 million in 2012 to a net gain of CLP959 million in 2013. The change resulted from gains related to hedges covering foreign exchange variations on taxes. Income taxes Income taxes for the twelve months ended December 31, 2013 amounted to CLP34,705 million, translating into an effective consolidated tax rate of 20.7%. Income taxes in 2012 amounted to CLP37,133 million, translating into an effective consolidated tax rate of 23.1%. Income tax decreased by CLP2,428 million mostly due to a one-time positive effect of CLP2,510 million tax provision reversals related to deposits for returns of bottles and containers. Net income for the year Net income for the twelve months ended December 31, 2013 increased 7.2% to CLP132,905 million in 2013 from CLP123,977 million in 2012, primarily as a result of a 3.9% operating result increase and lower income taxes. Net income attributable to equity holders of parent company Net income attributable to equity holders of our parent company increased 7.5% from CLP114,433 million in 2012 to CLP123,036 million in 2013 for the reasons explained in the preceding paragraphs. Non-controlling interests Non-controlling interests increased from CLP9,544 million in 2012 to CLP9,869 million in 2013. This increase was primarily due to higher results in Aguas CCU Nestlé, partially offset by a higher stake in Viña San Pedro Tarapacá S.A. Liquidity and Capital Resources Our principal source of liquidity has been cash generated by our operating activities, which amounted to CLP 138,845 million, CLP 194,155 million and CLP million during the years 2012, 2013 and 2014, respectively. 72 Our cash flow from operations and working capital are our primary sources to meet both our short-term and long-term obligations. In the opinion of our management, they are sufficient for those purposes. The principal component of cash flows generated by operating activities in 2014 were amounts collected from clients net of payments to suppliers of CLP 528,430 million compared to CLP 513,398 million in 2013 and CLP 464,649 million in 2012. In 2014, our cash flows from financing activities totalled outflows of CLP132,156 million compared to inflows of CLP251,622 million in 2013 and outflows of CLP80,167 million in 2012. The principal components of cash flows used in financing activities consisted of other cash movement outflows of CLP81,471 million in 2014 mainly due to the payment of the series I bond (outflows of CLP3,162 million in 2013 and outflows of CLP3,545 million in 2012), of dividends paid of CLP65,316 million in 2014 (CLP63,681 million in 2013 and CLP66,117 million in 2012) and the repayment of bank borrowings of CLP20,766 million in 2014 (CLP22,344 million in 2013 and CLP62,425 million in 2012), and partially offset by the proceeds from short-term borrowings of CLP21,883 million in 2014 (CLP12,040 million in 2013 and CLP28,551 million in 2012), and the proceeds from long-term borrowings of CLP15,483 million in 2014 (CLP10,853 million in 2013 and CLP37,607 million in 2012). Additionally, we received a net amount of CLP326,663 million from our 2013 capital increase. In 2014, our cash used in investment activities totalled CLP 238,970 million compared to CLP 136,918 million in 2013 and CLP 134,340 million in 2012. The principal components of cash used in investment activities in 2014 consisted of capital expenditures of CLP 227,863 million (CLP 122,451 million in 2013 and CLP 115,768 million in 2012) and payments made to obtain control of subsidiaries or other businesses of CLP 15,222 million (CLP 14,566 million in 2013 and CLP 19,522 million in 2012), partially offset by the proceeds from sale of assets of CLP2,587 million (CLP 1,741 million in 2013 and CLP 3,195 million in 2012). Other than in relation to Argentina, where the present measures taken by the Argentine Government to control the trade balance and the foreign exchange rate do not allow for the repatriation of dividends from our subsidiaries to Chile, there are no material restrictions, either legal or economic, that would limit our ability to transfer funds ( i.e. , dividends, loans, or advances) from our subsidiaries to us. As of December 31, 2014, we had CLP131,558 million (CLP313,647 million in 2013 and CLP54,996 million in 2012) in cash, time deposits and marketable securities, which does not include CLP83,217 million (CLP95,206 million in 2013 and CLP47,341 million in 2012) corresponding to readjustable promissory notes issued by the Central Bank and purchased under resale agreements. Indebtedness, including accrued interest, amounted to CLP187,153 million as of December 31, 2014. Short-term indebtedness included: • CLP49,138 million of short-term bank borrowings • CLP3,029 million of bonds payable • CLP518 million of financial lease obligations As of December 31, 2014, long-term indebtedness, excluding the current portion, comprised: • CLP46,684 million of long-term obligations to banks, • CLP70,908 million of long-term obligations to the public represented by bonds, and • CLP16,875 million of long-term financial lease obligations. On April 2, 2009 the Company issued two series of notes for UF 3 million and UF 2 million for a total of CLP104,188 million in order to refinance a previous loan of CLP30,000 million and a US$100 million syndicated loan that matured in November 2009. The conditions of the bonds are as follows: 73 “I” Series “H” Series UF amount 3 million 2 million Term 5 years 21 years Duration 4.63 years 11.5 years Amortization Bullet Since year 11 Interest Rate UF+3.00% UF+4.25% As mentioned above, during the last quarter of 2009 we repaid a syndicated loan of US$100 million which had been converted into a fixed-rate UF loan through a cross-currency swap. Additionally, during March 2014 we paid all outstanding amounts under the “I” Series bonds. As of December 31, 2014, some of our outstanding debt instruments required that we maintain certain financial ratios. The most significant covenants required us to maintain a consolidated interest coverage ratio of Adjusted Operating Result before Depreciation and Amortization (as calculated by CCU in accordance with particular debt instruments in order to measure such instruments’ financial covenants) to interest expenses equal to or higher than 3.00 to 1.00; to maintain a consolidated leverage ratio (the ratio of adjusted liabilities to adjusted equity) equal to or lower than 1.50 to 1.00 in CCU, 1.20 to 1.00 in VSPT and 2.00 to 1.00 in CPCh; a minimum consolidated equity of CLP 312,516.75 million, of CLP 83,337.8 million in VSPT and of UF770 thousand (CLP million as of December 31, 2014) in CPCh; and a maximum indebtedness ratio of less than 3.00 to 1:00 from financial liabilities (bank loans, notes, and leasing obligations) to Adjusted Operating Result before Depreciation and Amortization. Furthermore, we were required to maintain a ratio of our unpledged assets over our unsecured liabilities of at least 1.2. The definition of, and calculation mechanics for, all covenants were established when we first entered into these debt instruments, and were based on Chilean GAAP, which are no longer in use since the Company adopted IFRS, as issued by the IASB. For that reason, the Company in 2010 adapted, with the consent of its creditors, these requirements to the new accounting standards and principles. At December 31, 2014, we met all our financial debt covenants and had a consolidated interest coverage ratio of 10.83 to 1, a consolidated leverage ratio of 0.46 to 1. The consolidated adjusted equity attributable to equity holders of the parent company as of December 31, 2014 was CLP 1,085,367 million. Our ratio of unpledged assets over unsecured liabilities was 3.16. None of our indebtedness, or that of our subsidiaries, contains any term that restricts our ability to pay dividends other than the requirement to maintain a minimum consolidated equity. The following table summarizes debt obligations held by us as of December 31, 2014. The table presents principal payment obligations in millions of Chilean pesos by interest rate structure, financial instrument and currency, with their respective maturity dates and related weighted-average interest rates: 74 Interest - Bearing Debts as of December 31, 2014 - Cash (millions of Ch$, except percentages) Contractual Maturity Date Fixed Rate Averge Int.Rate Thereafter TOTAL Ch$ (UF) Bonds 4.2% 5,485 5,801 5,801 5,801 5,801 71,546 100,236 Ch$ (UF) Banks 6.5% 7,583 2,746 18,743 6,088 6,088 28,911 70,159 US$ Banks 3.7% 1,076 241 241 0 0 0 1,557 EUR Banks 0.6% 4,735 0 0 0 0 0 4,735 Argentine pesos Banks 22.5% 32,995 6,453 3,958 1,963 1,587 0 46,956 Uruguayan pesos Banks 16.4% 1,741 0 0 0 0 0 1,741 TOTAL 53,615 15,241 28,742 13,852 13,476 100,457 225,384 Variable rate Averge Int.Rate Thereafter TOTAL US$ Banks 1.6% 5,364 4,956 4,956 0 0 0 15,276 TOTAL 5,364 4,956 4,956 0 0 0 15,276 (1) UF as of Dec 31, 2014 To hedge our market risks, we hold debt obligations in various currencies and enter into derivatives contracts. See “Item 11: Quantitative and Qualitative Disclosure about Market Risk.” Our treasury policy is to invest in highly liquid financial instruments issued by first-class financial institutions. Investments are made primarily in Chilean pesos and U.S. dollars. As of December 31, 2014, we had invested CLP million in Chilean peso related instruments. The following table summarizes financial instruments, including time deposits and securities purchased under resale agreements (Repos), held by us as of December 31, 2014: Short-Term Financial Instruments (in millions of CLP) Time deposits 99,373 Marketable securities - Repos Total Capital Expenditures Commitments Our plans for capital expenditures through the 2018 period are displayed in the following table: 75 Operating segment (CLP Millions) Chile As a percentage of Total 40.3% 73.7% 56.4% 41.8% Machinery and equipment 36,064 120,245 51,229 16,386 Packaging 17,054 19,094 15,650 13,814 Marketing assets 12,871 8,800 9,066 3,106 Software and hardware 1,019 6 0 97 Others 21,356 54,782 906 1,562 Rio de la Plata As a percentage of Total 14.6% 13.0% 17.8% 24.6% Machinery and equipment 8,396 12,356 4,178 2,236 Packaging 13,730 13,945 10,297 10,297 Marketing assets 6,124 7,414 7,414 6,355 Software and hardware 1,510 18 0 0 Others 2,321 1,983 2,295 1,706 Wine As a percentage of Total 8.0% 2.4% 5.9% 9.4% Machinery and equipment 3,989 538 1,808 1,919 Packaging 1,543 0 0 0 Marketing assets 27 320 311 284 Software and hardware 98 0 0 0 Others 11,926 5,797 5,905 5,616 Others As a percentage of Total 37.0% 11.0% 19.9% 24.2% Total During the years 2015 through 2018, we plan to make capital expenditures mainly to adapt, update and increase production capacity, installing new packaging lines, enhancing environmental protection, optimizing our distribution system and warehouse facilities, investing in additional returnable bottles and crates to replace obsolete inventories, adapting to new packaging formats and supporting industry volume growth. Capital expenditures are also directed to improving management information systems and making additional investments in marketing assets. We review our capital investment program periodically and changes to the program are made as appropriate. Accordingly, we cannot assure you that we will make any of these proposed capital expenditures at the anticipated level or at all. In addition, we are analyzing the possibility of making acquisitions in the same or related beverage businesses, either in Chile or in other countries of South America’s southern cone. Our capital investment program is subject to revision from time to time due to changes in market conditions for our products, general economic conditions in Chile, Argentina and elsewhere, interest, inflation and foreign exchange rates, competitive conditions and other factors. We expect to fund our capital expenditures through a combination of internally generated funds, long-term indebtedness and the 2013 capital increase. 76 Contractual Obligations The following table summarizes our known contractual obligations as of December 31, 2014: Payments due by period (in million of CLP) Contractual Obligations Total Less than 1 year 1 - 3 years 3 - 5 years Mare than 5 years Long-Term Debt Obligations 204,838 57,298 51,281 24,714 71,546 Capital Lease Obligations (1) 35,821 1,681 2,891 2,338 28,911 Operating Lease Obligations (2) 281,373 109,910 79,105 30,048 62,310 Purchase Obligations (3) 227,854 77,613 59,393 27,824 63,024 Total (1) Includes our obligations to lease our new headquarters building (see Note 27 to the financial statements). (2) includes real state property, vineyards and warehouse leases, as well as marketing contracts. (3) Includes raw material purchase contracts. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements involving any transactions, agreements or other contractual arrangements involving an unconsolidated entity under which we have: · made guarantees; · a retained or a contingent interest in transferred assets; · an obligation under derivative instruments classified as equity; or · any obligation arising out of a material variable interest in an unconsolidated entity that provides financing, liquidity, market risk or credit risk support to us, or that engages in leasing, hedging or research and development arrangements with us. We record payments made under operating leases as expenses, and none of our operating lease obligations are reflected on our balance sheet. We have no other off-balance sheet arrangements. See Note 35 to our audited consolidated financial statements for a more detailed discussion of contingencies, including guarantees. Research and Development Innovation is the driver that allows CCU to meet constantly evolving demand. Our research and development efforts to continuously satisfy the market by introducing new products and brands, although significant, do not involve material expenditures, as we have a close relationship with the companies that own the brands subject to license contracts. The relationship with the license owners is a constant resource in these matters as well as in the application of production best practices, providing access to the “state of the art” techniques and knowledge in the industry. In 2003, we entered into two technical agreements with Heineken Brouwerijen B.V. for assistance regarding all technical issues related to the production and bottling of Heineken Lager, one for Chile and the other for Argentina. On October 12, 2011, we and Heineken Brouwerijen B.V. signed the Amended and Restated versions of the Trademark License Agreements which provide us with the exclusive rights to produce, sell and distribute Heineken beer in Chile and Argentina, in effect as of January 1, 2011. These agreements have an initial term of 10 years, and shall automatically be renewed on January 1 of each year for a new period of ten years, unless any party gives notice of its decision not to renew, in which case the agreements will be in force until the last renewal period expires. 77 In May 2005, we entered into a technical assistance agreement with Heineken Technical Services B.V.(currently Heineken Supply Chain B.V.) for certain operational aspects of our breweries, with an initial term of one year, renewable for subsequent periods of one year each. See “Item 6: Directors, Senior Management and Employees” and “Item 7: Major Shareholders and Related Party Transactions.” The license agreement between CCU Argentina and Anheuser-Busch, signed in 1995, as amended, also provides us with both technical and marketing assistance for the production and marketing of Budweiser beer brand in Argentina. See “Item 4: Information on the Company – Business Overview – Production and Marketing –Rio de la Plata Operating segment.” Critical Accounting Policies and Practices A summary of our significant accounting policies is included in Note 2 to our audited consolidated financial statements, which are included in this annual report. The preparation of financial statements requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. These estimates and assumptions are based on historical experiences, changes in the business environment and information collected from qualified external sources. However, actual results may differ from estimates under different conditions, sometimes materially. Critical accounting policies and estimates are defined as those that are both most important to the portrayal of our financial condition and results and/or require management’s subjective judgments. The most critical accounting policies and estimates are described below. a) Property, plant, equipment and bottles: The key judgments we must make under the property and equipment policy include the estimation of the useful lives of our various asset types, expected residual values, the election of a method for recording depreciation, management’s judgment regarding appropriate capitalization or expensing of costs related to fixed assets, and the evaluation of potential impairments, if any. Property and equipment are stated at cost and are depreciated using the straight-line method based on the estimated useful lives of the assets. In estimating the useful lives (residual values are considered) we have primarily relied upon actual experience with the same or similar types of equipment and recommendations from the manufacturers. Useful lives are based on the estimated amount of years an asset will be productive and are revised periodically to recognize potential impacts caused by new technologies, changes to maintenance procedures, changes in utilization of the equipment, and changing market prices of new and used equipment of the same or similar types. Property and equipment assets are evaluated for possible impairment. Factors that would indicate potential impairment may include, but are not limited to, significant decreases in the market value of the long-lived asset(s), a significant change in the long-lived asset’s physical condition and operating or cash flow losses associated with the use of the long-lived asset. This process requires our estimate of future cash flows generated by each asset or group of assets. For any instance where this evaluation process indicates impairment, the appropriate asset’s carrying values are written down to net realizable value and the amount of the write-down is charged against the results of continuing operations. Expenditures that substantially improve and/or increase the useful life of facilities and equipment are capitalized. Other maintenance or repair costs are charged income as incurred. b) Goodwill, impairment of goodwill and intangible assets other than goodwill: Management exercises judgment in assessing goodwill and the useful lives of other intangible assets including commercial trademarks and software programs. Judgments are also exercised for assessing potential impairments for these kinds of assets. Goodwill is recorded as the excess of the purchase price of companies acquired over the fair value of identifiable net assets acquired and is accounted for at its cost value less accumulated impairment losses, if any. Goodwill in the acquisition of joint ventures is assessed for impairment as part of the investment, provided that there are signs indicating that the investment may be impaired. We annually review the recorded value of our goodwill, or sooner if changes in circumstances indicate that the carrying amount may exceed fair value. Recoverability of the carrying value of the asset is determined by comparing net book value, including goodwill, to fair value based on the estimated future net cash flows of the relevant assets. See Notes 2.14 and 2.15 to our financial statements. 78 c) Deposits for returns of bottles and containers: Deposits for returns of bottles and containers corresponds to the liabilities registered by the guarantees of money received from customers for bottles and containers placed at their disposal and represents the value that will be returned to the customer upon return of the bottles and containers to the Company in good condition along with the original document. This value is determined by estimating the number of the bottles and containers in circulation that are expected to be returned to the Company over a period of time based on historic experience, physical counts held by clients and independent studies over the quantities that are in the hands of end consumers, valued at the average weighted guarantees for each type of bottle and container. The Company does not intend to make a significant repayment of these deposits within the next 12 months. However, such amounts are classified within current liabilities, under the line Other financial liabilities, since the Company does not have the legal ability to defer this payment for a period exceeding 12 months. This liability is not discounted, since it is considered payable on demand with the original document and the return of the respective bottles and containers, and it does not have adjustability or interest clauses of any kind. d) Severance Indemnities: As of December 31, 2014, the liabilities for mandatory severance indemnities have been determined at their current actuarial value, based on the accrued cost of the benefit, using an annual discount interest rate of 6% in Chile and 42.43% in Argentina. The calculation also considers several assumptions such as the estimated years of service that personnel will have at the date of their retirement, mortality rates and future salary increases. e) Financial instruments: The Company recognizes a financial asset or liability in its balance sheet when it becomes subject to the contractual stipulations of a financial instrument. As of the date of the initial recognition, Management classifies its financial assets at fair value through profit and loss or collectible credits and accounts depending on the purpose for which the financial assets were acquired. For those instruments not classified at fair value through profit and loss, any cost attributable to the transaction is recognized as part of the asset value. The fair value of the instruments that are actively quoted in formal markets is determined by the quoted price as of the financial statement closing date. For those investments without an active market, the fair value is determined using valuation techniques including (i) the use of recent market transactions, (ii) references to the current market value of another financial instrument of similar characteristics, (iii) discounted cash flow, and (iv) other valuation models. These assets are valued at fair value and the income or losses originated by the change in fair value are recognized in the Consolidated Statement of Income. The assets at fair value through profit and loss include financial assets classified as held for trading by the Company. Financial assets are classified as held for trading when acquired with the purpose of selling them within a short term. Derivative instruments are classified as held for trading unless they are classified as hedge instruments. The estimated losses from bad debts are determined by applying different percentages, taking into account maturity factors, until reaching 100% of the balance in most of the debts older than 180 days, with the exception of those cases, in accordance with current policies, for which losses are estimated due to partial deterioration based on a case by case analysis. Loans and financial obligations accruing interest are initially recognized at the fair value of the resources obtained, less costs incurred directly attributable to the transaction. After initial recognition, loans and obligations accruing interest are valued at their amortized cost. The difference between the net amount received and the value to be paid is recognized in the Consolidated Statement of Income during the term of the loan, using the effective interest rate method. Interest paid and accrued related to debts and obligations used in a financing operations appear under financial expense. Loans and obligations accruing interest with a maturity within a twelve-month period are classified as current liabilities, unless the Company has the unconditional right to defer the payment of the obligation for at least a twelve-month period after the financial statement closing date. 79 f) Accounting changes : During the year ended December 31, 2014, there have been no significant changes in the use of accounting principles or relevant changes in any accounting estimates with regard to previous years that have affected our audited consolidated financial statements. Trend Information The Chilean economy grew 1.9% in 2014, with an inflation rate of 4.6%. The GDP growth for 2015 had been estimated in the range of 1.8% to 3.5%. Average unemployment was 6.3% in 2014. We cannot assure you that the consumption of our products will vary in the same proportion as the overall economic indicators, since there is no perfect correlation. The conditions in particular sectors of the economy may have different impact in our business. Factors such as competition and changes in relative prices among the various types of beverages can affect the consumption of our products. During December 2014, the current Chilean government has submitted a proposal to the Chilean parliament, for their approval, to reform employment rules and labor laws which might result in a more rigid labor market. Also, subject to further health regulations, which approval is delayed, new food labeling rules will take effect. This new regulation, to be met by manufacturers, will gradually toughen rules and restrictions on the labeling, packaging information, and food advertising, among others. The Chilean Congress is also currently discussing a bill that establishes, among others, a new regime of temporary entitlements for water rights on future rights to be granted, while introducing a system of revocation for those not in use. This bill is subject to revision during the course of its discussion, and it is currently unclear what final form it will take if enacted. Electricity spot prices have increased significantly in the past years due to drought conditions and the postponement of investments in new capacity, specifically hydroelectricity and coal generation. All CCU plants have electrical power contracts, either regulated or agreed with distributors or generators, with prices tied to spot prices, coal prices and CPI (US consumer price index). A shortage is not foreseen in the upcoming years as electricity can be generated with fuel, though at a higher cost. Construction of new power generation plants remains uncertain. Our main plants in Chile are supplied by Metrogas Quintero, a natural gas company, which imports gas from renewable sources at international prices. Accordingly, we do not foresee shortages as was the case in the past when the natural gas supply depended on Argentina. The measures taken by the Argentine government to address the country’s economic situation have severely affected the Argentine financial system’s stability and have had a materially negative impact on its reputation and, more recently, on the Company’s business. Recently, Argentina has been increasing restrictions on foreign exchange transactions. If Argentina were to experience a new fiscal and economic crisis, the Argentine government could implement economic and political measures, which could adversely impact our business. The unpredictability, timing and scope of possible measures adopted by the Argentine government, including expropriations, higher taxes and exchange control measures, could adversely affect our operations in Argentina and our future results of operations. 80 Revenues from CCU Argentina, in Chilean pesos, are also subject to the volatility of exchange rates of the Chilean peso and Argentine peso in any given period. This volatility may also affect the level of income reported from our foreign operations under IFRS. Restrictions imposed by the Argentine government on the repatriation of profits might delay the flow of cash from Argentina to Chile. There is a rule in Argentina with respect to imports which mandates that a company can import goods only if it can demonstrate a flow of exports to balance the trade deficit. This rule affects our businesses as we regularly import raw materials and finished products. ITEM 6: Directors, Senior Management and Employees A. Directors and Senior Management The following table sets forth certain information with respect to our executive officers and members of our board of directors, as of March 2015: Directors Position Position Held Since At CCU Since Andrónico Luksic Chairman of the Board and Director April 2013 (Chairman) November 1986 (Director) November 1986 John Nicolson Vice Chairman of the Board and Director November 2008 (Vice Chairman) October 2008 (Director) October 2008 Manuel José Noguera Director May 1987 May 1987 Francisco Pérez Director July 1998 February 1991 Philippe Pasquet Director June 2003 June 2003 Jorge Luis Ramos Director May 2011 May 2011 Carlos Molina Director April 2012 April 2012 Vittorio Corbo Director April 2012 April 2012 Pablo Granifo Director April 2013 April 2013 Senior Management Position Position Held Since At Company Since Patricio Jottar Chief Executive Officer July 1998 July 1998 Marisol Bravo Corporate Affairs and Public Relations Manager June 1994 July 1991 Felipe Arancibia Chief Human Resources Officer February 2014 April 2002 Diego Bacigalupo Corporate Development Manager January 2014 August 2013 Matías Bebin CPCh General Manager February 2014 October 2006 Felipe Benavides Legal Affairs Manager March 2015 March 2015 Francisco Diharasarri ECUSA General Manager October 2003 June 1985 Felipe Dubernet Chief Financial Officer February 2014 May 2011 Pedro Herane Viña San Pedro General Manager April 2013 May 2010 Stephen Koljatic CCU Uruguay General Manager September 2012 March 2001 Ronald Lucassen Industrial Processes Corporate Manager May 2014 May 2014 Hugo Ovando CCU Chile General Manager February 2014 September 1997 Martín Rodriguez Head of Project Management Office March 2015 March 2015 Fernando Sanchis CCU Argentina General Manager May 1995 November 1994 81 Andrónico Luksic (61), was appointed Chairman of the Board in April 2013 and has served as a Director since November 1986. He is currently a member of the Board of Cervecera CCU Chile, ECUSA, CCU Argentina, CICSA, Central Cervecera de Colombia S.A.S and CPCh. He is also currently Chairman of the Board of Quiñenco S.A. and LQ Inversiones Financieras S.A., Vice Chairman of the Board of Banco de Chile and Compañía Sud Americana de Vapores S.A., as well as a member of the board of directors of several other companies and institutions, including Antofagasta plc, Antofagasta Minerals, Nexans, Tech Pack S.A., Invexans S.A. Mr.Luksic is a member of the APEC Business Advisory Council (ABAC)and vice chairman of the International Business Leaders’ Advisory Council for the Mayor of Shanghai. He is a member of the International Advisory Board of Barrick Gold, the International Advisory Council of the Brookings Institution, the Advisory Board of the Panama Canal Authority, and the Chairman’s International Council of the Council of the Americas. In addition, Mr.Luksic is a Trustee Emeritus at Babson College, and a member the Harvard Global Advisory Council, the International Advisory Board of the Blavatnik School of Government at Oxford University, the International Advisory Boards of both the Tsinghua University School of Economics and Management and the Fudan University School of Management, the Harvard Business School Latin America Advisory Board, the Dean’s Council at the Harvard Kennedy School, the Advisory Committee of the David Rockefeller Center at Harvard University, and the Latin American Executive Board of the MIT Sloan School of Management. John Nicolson (61), has served as our Director since October 2008 and was appointed as Vice Chairman in November 2008. He is the Chairman of IRSA and member of the Board of CCU Chile, ECUSA, CCU Argentina S.A., CICSA and CPCh. He was President of Heineken Americas and member of Heineken’s Executive Committee until 2013, having joined from Scottish&Newcastle following its acquisition by Heineken N.V. He is also a member of Heineken’s Executive Committee and a member of Edinburgh University’s Advisory Board. He received a degree in Marketing and Economics at the University of Strathclyde, Scotland, and also completed the Executive Program at Carnegie Mellon University, USA and the Directors’ Forum at London Business School, United Kingdom. Manuel José Noguera (65), has served as our Director since May 1987. He currently lends assistance to the Board of Quiñenco and is a senior partner at the law firm Noguera, Larraín y Dulanto Ltda. He was the legal advisor for the Luksic Group for over 40 years. He received his law degree from the Pontificia Universidad Católica de Chile. Phillipe Pasquet (76), has served as our Director since June 2003. He has been working for Heineken since 1976. He is member of the board of directors of VSPT, CPCh, Foods and IRSA. He received degrees from the École Supérieure de Commerce in Dijon, France, the Institut International de Commerce in Paris, and the Centre Européen d’Education Permanente in Fontainebleau, France. Francisco Pérez (57), has served as Director since July 1998. He is Chief Executive Officer of Quiñenco since 1998. Prior to joining Quiñenco, he was our Chief Executive Officer between 1991 and 1998. He is member of the board of several companies, including CCU Chile, CICSA, CCU Argentina, ECUSA, CPCh, IRSA, Invexans S.A., Banco de Chile, Banchile Corredores de Seguros S.A., LQ Inversiones Financieras S.A., Viña San Pedro Tarapacá S.A., Sudamericana Agencias Aéreas y Marítimas S.A., Tech Pack S.A. (formely Madeco S.A.), Nexans and Hapag Lloyd. Also he is chairman of the board of CSAV (Compañía Sud Americana de Vapores S.A.) and ENEX (Empresa Nacional de Energía Enex S.A.). He received a degree in Business Administration from the Pontificia Universidad Católica de Chile and a Master’s degree in Business Administration from the University of Chicago. Jorge Luis Ramos (62), has served as our Director since May 2011. He is also currently a member of the board of directors of CCU Chile, VSPT, ECUSA, CPCh, Compañía Cervecera Kunstmann and IRSA, among others. Mr. Ramos was appointed Deputy President for Heineken Americas in 2010 until 2013. He currently provides assistance to other boards of Heineken joint ventures in Central America. He joined FEMSA in 1996 and became CEO of FEMSA Cerveza in 2006, after serving two years as Co-CEO. Mr. Ramos has a bachelor’s degree in Administration and Public Accounting from Tecnológico de Monterrey and an MBA degree from the University of Pennsylvania’s Wharton School of Business. 82 Carlos Alberto Molina (58), has served as our Director since April 2012. He is also member of the Board of CCU Chile, ECUSA, CCU Argentina S.A., CICSA and Central Cervecera de Colombia S.A.S. He has over 25 years of management and strategic consulting experience. He joined Heineken through the acquisition of Femsa Cerveza and is currently responsible for Business Development for Heineken Americas. Mr. Molina was previously in charge of Planning and Strategy in Femsa Cerveza. He was also a board member of Kaiser in Brazil. Prior to that, Mr. Molina was a Partner with Booz, Allen & Hamilton, a global business consulting firm. Mr. Molina is a Mexican citizen and has a BBA from the University of Houston, and an MBA from the University of Texas. Vittorio Corbo (72), has served as our Director since April 2012. He is a Senior Research Associate at the Centro de Estudios Públicos in Santiago, Chile and also Professor of Economics at the Pontificia Universidad Católica de Chile and at the Universidad de Chile. He is currently member of the Board of Banco Santander-España, Banco Santander Chile and Endesa-Chile. He is also Chairman of the Board of SURA Insurance-Chile and economic consultant to several large corporations. Mr. Corbo holds a commercial engineering degree (with distinction) from Universidad de Chile and a Ph.D. in economics from MIT. Pablo Granifo (56), has been appointed as a director in April 2013. He has been the Chairman of Banco de Chile since 2007 and the Chairman of VSPT since 2013. Additionally, he is Chairman of the boards of Banchile Asesoría Financiera S.A., Socofin S.A., Banchile Securitizadora S.A., and Banchile Administradora General de Fondos S.A., and a member of the executive committee of Banchile Corredores de Seguros limitada. He is also a member of the board of Empresa Nacional de Energía Enex S.A. He holds a Business Administration degree from the Pontificia Universidad Católica de Chile. The shareholder’s meeting held on April 10, 2013 renewed the Board members for a term of three years. The current members are Messrs. Andrónico Luksic, John Nicolson, Philippe Pasquet, Francisco Pérez, Jorge Luis Ramos, Carlos Alberto Molina, Manuel José Noguera, Vittorio Corbo and Pablo Granifo. Patricio Jottar (52), has served as our Chief Executive Officer since 1998. He is also currently a Director of CCU Chile, CCU Argentina, CICSA, ECUSA, VSPT, Foods, Aguas CCU, Bebidas CCU-Pepsico SpA, Promarca, Compañía Cervecera Kunstmann S.A. (“CCK”) and Central Cervecera de Colombia, and is Chairman of the Board of CPCh, Comercial CCU and Transportes CCU among others. Prior to joining us, he was Chief Executive Officer of Santander Chile Holding. He received a degree in Business Administration from the Pontificia Universidad Católica de Chile and a Master’s degree in Economics and Business Administration from the Instituto de Estudios Superiores de la Empresa, in Barcelona, Spain. Marisol Bravo (55), is our Corporate Affairs and Public Relations Manager and has been with us since 1991. Prior to her current position, she was Head of Special Projects. Before joining us, she was Assistant Manager of Marketing at Citicorp Mutual Funds. She received a degree in Business Administration from the Universidad de Chile. Felipe Arancibia (40), is our Chief Human Resources Officer and assumed the position in January 2014. He has been with us since 2002, holding several positions in Finance and Business Development. The latest position was as of Corporate Finance and Investor Relations Manager. Prior to this position he was Global Finance Manager for Heineken International in Amsterdam and Business Development Manager for Heineken Brazil in Sao Paulo. Before this position he was the Planning and Finance Manager at ECUSA. He received a degree in Business Administration from Universidad de Los Andes in Chile and holds an Executive Scholar Program in Finance and Alumnus from Kellogg School of Management, Northwestern University and a certificate in Human Resources from the Ross School of Business from the University of Michigan and is also a part-time Professor of New Businesses development at Universidad de Los Andes in Chile. 83 Diego Bacigalupo (35), is our Corporate Development Manager, holding that position since January 2014. He has been with CCU since August 2013. He is currently a member of the Board of PLASCO, Aguas CCU, Bebidas Bolivianas BBO and Nutrabien, amongst others. Prior to his current position, he was Strategic Planning Manager of CCU between August and December 2013. Prior to joining us, he worked at Quiñenco S.A. within its Business Development area. He received an Industrial Engineering degree from the Pontificia Universidad Católica de Chile and an MBA from MIT Sloan School of Management. Matias Bebin (32), has been the General Manager of Compañía Pisquera de Chile since January 1, 2014. He is currently a member of the Board of Compañía Pisquera Bauzá S.A. and Transportes CCU. Prior to this position he was the Planning & Finance Manager for the company. He has been with us since 2006, working in different companies of the group like ECUSA and Aguas CCU. He received a degree in Business Administration from the Pontificia Universidad Católica de Chile and a MBA from Berkeley University. Felipe Benavides (39) is our Legal Affairs Manager, holding the position since March 2015. Previous to this position he was the Legal Affairs Manager at SMU since 2013. He was also a Senior Associate at Cariola, Diez, Pérez Cotapos and an International Associate for Debevoise & Plimpton LLP. He received his law degree from the Pontifica Universidad Católica de Chile and an LLM from Duke University. Francisco Diharasarri (55), is the General Manager of ECUSA and has been with us since 1985. Prior to his current position, he was General Manager of CCU Chile, General Manager of ECUSA and General Manager of PLASCO. He is also currently Chairman of the Board of Aguas CCU., PLASCO, Foods, Alimentos Nutrabien S.A., Manantial S.A. and is also a member of the Board of CRECCU, CICSA, Transportes CCU, Bebidas CCU-Pepsico, Bebidas del Paraguay, Bebidas Bolivianas BBO, Promarca, among others. He received a degree in Civil Engineering from the Universidad de Chile. Felipe Dubernet (45), is our Chief Financial Officer, holding that position since February 2014, and he has been with us since May 2011. He is currently a member of the Board of PLASCO, CRECCU and Transportes CCU, among others. Prior to his current position; he was Chief Procurement Officer CCU S.A. between May 2011 and January 2014. Prior to joining us, he worked 15 years at Unilever holding several positions in Supply Chain and Finance in Chile, Brazil and United States. He received a degree in Civil Engineering from the Pontificia Universidad Católica de Chile. Pedro Herane (45) is the General Manager of VSPT and assumed the position as of April 2013. Additionally, he is a member of the board of Viña Valles de Chile S.A., Viña Ältair S.A., Viña del Mar de Casablanca S.A., Viñas Orgánicas S.P.T. S.A., Viña Santa Helena S.A. and Transportes CCU. Prior to his current position, he was in charge of the Domestic Market as Commercial Manager of VSPT. Prior to joining us, he was Senior Group Manager at Procter & Gamble for 10 years in multiple positions in Chile, Latin America and United States. He received a Bachelor’s degree in Business from University Adolfo Ibáñez in Chile and a Master’s degree in Marketing from the Paris School of Management (ESCP – EAP) in France. Stephen Koljatic (39) is our General Manager of our operations in Uruguay as of September, 2012. Previously, he was our Corporate Development Manager from April 2010 until May 31, 2013. He joined the Company in 2001 as Finance Manager in the Karlovacka Brewery in Croatia. Between 2003 and 2005 he was Corporate Strategic Planning Manager and later in 2006 he became Finance Manager at Transportes CCU. In 2007 he joined Heineken’s Group Commerce in the Netherlands in the position of Global Sales & Distribution Development Manager until 2008. Prior to his current position he was Sales Manager at Comercial CCU, with responsibilities for northern Chile. Mr. Koljatic received his degree in Business Administration from the Pontificia Universidad Católica de Chile in 1999 and an MBA from the same university in 2005. 84 Ronald Lucassen (50), has been the Industrial Processes Corporate Manager since May 2014. He is also currently a member of the Board of Transportes CCU. Prior to this position, Ronald worked for Heineken since January 1990. He has completed a number of international assignments, working as Brewery Manager for DB Breweries’ Waitemata brewery in New Zealand, Technical Manager of the Grande Brasserie de Nouvelle-Calédonie in New Caledonia and Technical Manager of the Hainan Brewery in China for Asia Pacific Breweries. His last position was Production Manager in the Zoeterwoude Brewery in the Netherlands before joining the CEE Region in 2008 as Supply Chain Director, Czech Republic. He holds a Mechanical Engineering degree and a Master’s degree from the Technische Universiteit Delft. Hugo Ovando (45), is the General Manager of CCU Chile and assumed this position as of January 31, 2014. On June 1, 2013 he also assumed the position of Corporate Development Manager of CCU S.A. The latest was the General Manager of CPCh since April 30, 2010. He has been with us since 1997. He is also a director of Comercial CCU S.A., Transportes CCU Ltda., CICSA and Cervecería Austral S.A Prior to these positions, he was Corporate Projects Manager and Investor Relations Manager and Development Manager. He received a degree in Business Administration from the Pontificia Universidad Católica de Chile and a MBA from Babson College. Martín Rodriguez (54), is the Head of our Project Management Office, holding this new position since March 2015. He was at Quiñenco from 1999 to March 2015, as M&A Manager and Strategic Development Manager. He is also currently a Board member of CCU Chile, ECUSA and Foods and several other companies linked to Quiñenco. He received a degree in Business and Administration from the Pontificia Universidad Católica de Chile, and holds a Masters degree in Economics from the same University and an MBA from UCLA. Fernando Sanchis (54), is the General Manager of CCU Argentina and has been with us since 1995. Prior to joining us, he was Chief Financial Officer of Embochile, a former PepsiCo bottler and held the same position at Uruguay’s PepsiCo’s bottler. He is also currently a Board member of CCU Argentina and Bebidas del Paraguay, amongst others. He received an accounting degree from the University of Buenos Aires in Argentina. Our senior managers are full time employees; therefore, they do not perform business activities outside us. The principal business activities of our 2014 directors are summarized in the following table: Directors Business Activities Andrónico Luksic Chairman of CCU John Nicolson Vice Chairman of CCU Manuel José Noguera Director of Companies Philippe Pasquet Director of Companies related to Heineken Francisco Pérez Quiñenco’s CEO Jorge Luis Ramos Director of Companies Carlos Molina Business Development for Heineken Americas Vittorio Corbo Director of Companies Pablo Granifo Chairman of Banco de Chile and VSPT On January 13, 2003, the existing shareholders’ agreement was amended in order to allow the Schörghuber Group to sell its interest in IRSA to Heineken Americas B.V., a subsidiary of Heineken International B.V. On April 17, 2003, the Schörghuber Group gave Quiñenco formal notice of the sale of its interest in IRSA to Heineken International B.V. Currently, Heineken Chile Ltda., a Chilean limited corporation controlled by Heineken Americas B.V., owns 50% of IRSA’s shares. As of December 31, 2005, IRSA’s primary shareholders’ agreement gives Quiñenco the right to propose to our board of directors the candidates for Chief Executive Officer, and to Heineken Chile Ltda. our General Comptroller and CCU Chile’s General Manager. On the other hand, under the agreement, neither Quiñenco nor Heineken Chile Ltda. can separately, directly or indirectly, buy or sell our shares. 85 B. Compensation For the year ended December 31, 2014, the aggregate amount of compensation paid by us to all our Directors was CLP 2,352 million. The Board of Directors’ compensation is determined by the shareholders at the annual shareholders’ meeting. The board’s compensation, approved at our shareholders’ meeting held on April 9, 2014, consists of a monthly attendance fee of UF100 per board member and UF200 for the Chairman, along with a profit-sharing amount equal to 3% of distributed dividends for all board members, proportionately. If distributed dividends exceed 50% of our liquid profits, the profit-sharing amount will be calculated over a maximum of 50% of our liquid profits. Additionally, board members who participate in the business committee receive UF17 for each meeting they attend. Law N° 18,046 introduced a mandatory remuneration for the board members who are members of the directors’ committee, consisting of, at a minimum, one third of the remuneration a board member receives in such capacity. The shareholders´ meeting of April 10, 2013 approved that this remuneration was to be paid with UF34 for each meeting the board member attends and the remaining portion, up to the mandated one third, will be paid once the total amount of the compensation paid to the board member is known. Furthermore, board members who sit on the audit committee receive a monthly compensation of UF25. The described compensation package was also approved for 2014 and 2015 at shareholders’ meetings held on April 9, 2014 and on April 15, 2015, respectively. In 2014, the total compensation paid by us and our subsidiaries to each of our directors for services rendered was as follows: Attendance Dividend Director Meetings fee Participation Total (in thousands of CLP) Andrónico Luksic 19,070 205,060 224,130 Guillermo Luksic - 51,265 51,265 John Nicolson 26,348 205,060 231,408 Jorge Luis Ramos 33,521 205,060 238,581 Manuel José Noguera 28,693 205,060 233,753 Philippe Pasquet 113,976 205,060 319,037 Francisco Pérez 113,976 205,060 319,037 Carlos Molina 28,693 205,060 233,753 Vittorio Corbo 113,976 205,060 319,037 Pablo Granifo 28,693 153,795 182,488 Includes the remuneration for members of the Audit, Directors and Business Committees. For the year ended December 31, 2014, the aggregate amount of compensation paid to our senior managers, to other managers and to the principal executives, was CLP million. We do not and are not required under Chilean law to disclose to our shareholders or otherwise make public information as to the compensation of our individual senior managers. We do not maintain any stock option, pension or retirement programs for our directors or senior managers. C. Board Practices 86 We are managed by our board of directors which, in accordance with our bylaws ( Estatutos ), is formed by nine directors who are elected at the annual shareholders’ meeting. The entire board of directors is elected for three years. The board of directors may appoint replacements to fill any vacancies that occur during periods between annual shareholders’ meetings. If such vacancy occurs, the entire board of directors must be renewed at the next following shareholders’ meeting. On April 10, 2013, at the annual shareholders’ meeting, the entire board of directors was renewed for a term of three years and the board members elected were Messrs. Andrónico Luksic, John Nicolson, Vittorio Corbo, Manuel José Noguera, Carlos Molina, Philippe Pasquet, Francisco Pérez, Jorge Luis Ramos and Pablo Granifo. None of our directors is party to a service contract with us or any of our subsidiaries that provides for benefits upon termination. Our senior managers are appointed by the board of directors and hold office at the discretion of the board of directors. There are regularly scheduled meetings of the board of directors once a month; extraordinary meetings are specially summoned by the Chairman, at the request of one or more board members where prior qualification of the necessity of such meeting has been met and, in any case, if requested by the absolute majority of the directors.The board of directors does not have an executive committee. Nevertheless, we have a business committee consisting of certain board members which meets only on those occasions where it is necessary to review issues of special relevance which are later to be considered by the full board. Directors Committee The Directors’ Committee discussions, agreements, and organization are regulated, in every applicable matter, by the Chilean Corporations Act provisions relating to board of directors’ meetings. The directors committee shall inform the board of directors about the manner in which it will request information and about its resolutions. In addition to the general liabilities imputable to any director, the directors that compose the directors’ committee shall, in the exercise of their duties, be jointly and severally liable for any damage caused to the corporation or the shareholders. According to t he Chilean Securities Market Law and the Chilean Corporations Act , corporations whose market capitalization reaches or exceeds 1.5 million Unidades de Fomento (as of March 31, 2015 approximately CLP36,935 million) and at least 12.5% of its outstanding shares with voting rights are in the possession of shareholders that individually control or possess less than 10% of such shares, shall designate a comité de directores or “directors’ committee” and appoint at least one independent director. The directors’ committee shall be composed of three members and at least one member shall be independent. If the market capitalization or stock percentage falls below this threshold, the obligation to designate a directors’ committee no longer applies. However, corporations which do not meet these requirements may voluntarily assume the obligations concerning the directors committee, in which case they shall strictly follow the provisions of the Chilean Corporations Act. Pursuant to the Chilean Corporations Act, the powers and duties of the directors committee are as follows: · to examine the independent accountants’ reports, the balance sheets, and other financial statements submitted by the corporation’s managers or liquidators to the shareholders, and issue an opinion about them prior to their submission for shareholder approval; · to propose to the board of directors the independent accountants and the risk rating agencies, which the board must then propose to the shareholders. Should the board of directors disagree with the directors committee’s proposal, the board shall be entitled to make its own proposal, submitting both to the shareholders for their consideration; · to examine the documentation concerning related-party transactions of the company and its subsidiaries, and to produce a written report on such transactions. A copy of the report shall be delivered to the board, and shall be read at the board meeting in which the transaction is presented for approval or rejection; 87 · to examine the managers’, principal executive officers’ and employees remuneration policies and compensation plans; · to prepare an annual report of the performance of its duties, including the principal recommendations to shareholders; · to advise the board of directors as to the suitability of retaining the independent accounting firm to provide non-audit services, which are not prohibited by the Chilean Securities Market Law, if the nature of such services could impair the accountants independence from the company; and · all other matters contemplated in our bylaws or entrusted to the directors committee by a shareholders’ meeting or the board of directors. Regarding related party transactions mentioned in the third bullet point above, Chapter XVI of the Chilean Corporations Act applies to open stock corporations and its subsidiaries, while dispositions of Articles 44, 89 and 93 of the Chilean Corporations Act, are applicable only to closed corporations, which are not subsidiaries of an open stock corporation. See “Item 7: Major Shareholders and Related Party Transactions.” Pursuant to the Chilean Corporations Act, no person shall be considered independent who, at any time during the previous eighteen months : 1. Maintained any relationship, interest or economic, professional, credit or commercial dependence, of a nature and relevant volume, with the company, other companies of the financial conglomerate to which the company belongs, its comptroller, or principal executive officer of any one of them, or was a director, manager, administrator, principal executive officer or advisor of such companies; 2. Was a close relative (i.e., parents, father/mother in law, sisters, brothers, sisters/brothers in law), to any one of the persons referred to in 1 above; 3. Was a director, manager, administrator or principal executive officer of non-profit organizations that received contributions or large donations from any individual referred to in clause 1 above; 4. Was a partner or shareholder that possessed or controlled, directly or indirectly, 10% or more of the company’s capital; a director; manager; administrator or principal executive officer of entities who had provided consulting or legal services, for relevant amounts, or of external audit, to the persons referred to in 1 above; or 5. Was a partner or shareholder who possessed or controlled, directly or indirectly, 10% or more of the company’s capital; a director; manager; administrator or principal executive officer of principal competitors, suppliers or clients of the company. Should there be more than three directors entitled to participate in the directors’ committee, the board of directors shall elect the members of the directors committee by unanimous vote. Should the board of directors fail to reach an agreement, preference to be appointed to the committee shall be given to directors elected with the highest percentage of votes cast by shareholders that individually control or possess less than 10% of the company’s shares. If there is only one independent director, such director shall appoint the other members of the committee among non-independent directors. Such directors shall be entitled to exercise full powers as members of the committee. The chairman of the board of directors shall not be entitled to be appointed as a member of the committee nor any of its subcommittees, unless he is an independent director. To be elected as independent director, the candidates must be proposed by shareholders that represent 1% or more of the shares of the company, at least 10 days prior to the date of the shareholders' meeting called to that end. 88 The candidate who obtains the highest number of votes shall be elected as independent director. At the shareholders meeting held on April 10, 2013, a new board of directors was appointed for a three year term. Mr. Vittorio Corbo was elected as independent director in accordance with Article 50 bis of the Chilean Corporations Act. In the board meeting held on April 10, 2013, the independent director Mr. Vittorio Corbo, in accordance with the above-referenced law, appointed Messrs. Philippe Pasquet and Francisco Pérez as members of our directors’ committee, which is composed of the three directors above mentioned. The members of the directors committee receive a remuneration the amount of which is established annually by the shareholders, taking into consideration the duties that the directors’ committee members shall perform, which shall not be less than a third of the remuneration of a regular director. The remuneration of our directors committee members, as approved at the shareholders’ meeting of the company held on April 10, 2013, is 34 Unidades de Fomento (as of March 31, 2015, approximately CLP 837.2 thousand) per attendance at a directors committee meeting plus the amount required to complete the remaining third of the remuneration of a regular director. The same remuneration package was approved for 2014 and 2015, at the shareholders’ meetings of the company held on April 9, 2014 and April 15, 2015, respectively. The shareholders shall determine the budget of the directors committee and those of its advisors, which, pursuant to Chilean Corporations Act, shall not be less than the aggregate amount of the annual remuneration of the committee members. The directors committee shall be allowed to request the recruitment of professionals to fulfill its duties within the limits imposed by the budget. The activities of the directors’ committee, the annual report of the performance of its duties and its expenses, including its advisors’ expenses, shall be included in the annual report and conveyed to the shareholders. The budget of the directors’ committee and its advisors, approved at the shareholders’ meeting of the company held on April 15, 2015, shall be equal to the aggregate amount of the annual remuneration of the committee members. Audit Committee . In accordance with provisions of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the corporate governance rules of the New York Stock Exchange (the “NYSE Rules”) applicable to us as a foreign private issuer with securities listed on a U.S. national exchange, we have an audit committee. At the board of directors meeting held on April 10, 2013, following the election of a new board at the shareholders´ meeting, the board of directors appointed the following directors to our audit committee: Vittorio Corbo and Philippe Pasquet. Mr. Pasquet and Mr. Corbo meet the independence criteria under the Exchange Act and under the NYSE Rules. The board of directors also resolved that directors Mr. Jorge Luis Ramos and Mr. Francisco Pérez shall participate in the audit committee´s meetings as observers. The duties of the audit committee are: · To be responsible for the hiring, remuneration and supervision of the work of public accounting firms hired to prepare or issue audit reports or review or certify such reports. The external auditors shall report directly to the audit committee regarding such matters. · Resolve disputes that arise between our administration and the external auditors with regard to financial reports. · Grant approval prior to the contracting of non-audit services provided by the external auditors. · Establish a procedure for receiving and responding to complaints received with regard to accounting, accounting controls or other auditing matters whereby employees may anonymously and confidentially report their concerns related to these matters. · Establish an annual budget for expenses and hiring of external consultants. 89 The audit committee meets regularly and also holds meetings with our managers, our comptroller, and our internal and external auditors in order to discuss a variety of topics related to its duties. D. Employees The following table shows the breakdown of our employees by operating segments as of December 31 for each of the years listed below: Chile 1,965 2,083 2,514 Rio de la Plata 1,362 1,442 1,857 Wine 1,120 1,180 1,206 Others Total (1) Includes our corporate office, PLASCO, TCCU, CRECCU and Comercial CCU. All employees who are terminated for reasons other than misconduct are entitled by law to receive a severance payment. In the last three years, we made severance payments in the amounts of CLP 2,880 million, CLP 3,244 million and CLP 9,258 million, respectively. In Chile, permanent employees are entitled to the basic payment, as required by law, of one month’s salary for each year, or six-month portion thereof, worked. This condition is subject to a limitation of a total payment of no more than 11 months’ pay for employees hired after August 14, 1981. Severance payments to employees hired before August 14, 1981 are not subject to this limitation. Our employees who are subject to collective bargaining agreements have a contractual benefit to receive a payment in case of resignation, consisting of a payment of one monthly base salary for each full year worked, not subject to a limitation on the total amount payable but subject to a limitation on the total number of employees who can claim the severance benefit during any one year. In 2014, we laid off 607 employees. Chile Operating segment, Wine Operating segment and Other As of December 31 of the last three years, we had a total of 5,118, 5,447 and 5,985 permanent employees in Chile, respectively. As of December 2014, 3,381 were represented by 44 labor unions. The average tenure of our permanent employees was approximately eight years. Unionized employees represent approximately 57% of our total permanent workforce. Our management believes it generally has a good relationship with the labor unions representing our employees. During 2014, 2,238 employees renewed their collective contracts, most of them for a period of two years. We do not maintain any pension fund or retirement program for our employees. Workers in Chile are subject to a national pension fund law which establishes a system of independent pension plans, administered by Administradoras de Fondos de Pensiones (“AFPs”). We have no liability for the performance of the pension plans or any pension payments to be made to our employees. In addition to our permanent work force, as of December 31, 2014, we had 342 temporary employees, who were hired for specific time periods to satisfy short-term needs. 90 Rio de la Plata Operating segment Collective bargaining in Argentina is done on an industry-wide basis, rather than, as in Chile, on a company-by-company basis. In Argentina, as in Chile, all employees who are terminated for reasons other than misconduct are entitled by law to receive a severance payment. According to the Argentine Labor Law, employees who joined us before October 1998 are entitled to the basic payment as required by law of one month’s salary for each year or fraction thereof worked. This monthly amount cannot exceed three times the average monthly salary established under the applicable collective bargaining agreement and cannot be less than the equivalent of two monthly salaries of the employee. In Argentina, unionized employees represent approximately 66 % of our total permanent workforce, moreover in Uruguay this number represent 75 % of our total permanent workforce. In addition to our permanent work force, as of December 31, 2014, we had temporary employees, who were hired for specific time periods to satisfy short-term needs. E. Share Ownership Except as disclosed in “Item 7: Major Shareholders and Related Party Transactions – Major Shareholders,” as of March 31, 2015, our senior management and our board members in the aggregate owned less than one percent of our shares. We do not maintain stock option or other programs involving our employees in the capital of the Company. ITEM 7: Major Shareholders and Related Party Transactions A. Major Shareholders Our only outstanding voting securities are our shares of our common stock. The following table sets forth information concerning the ownership of our common stock as of March 31, 2014, for each shareholder known to us to own more than 4% of the outstanding shares of our common stock and for all of our directors and executive officers as a group: Shareholder Number of shares owned % Ownership Inversiones y Rentas S.A. 196,421,725 53.158% Inversiones IRSA Ltda. (1) 25,279,991 6.842% Our directors and executive officers as a group (2) 17,238 0.005% (1) Inversiones y Rentas S.A. owns 99.9999% of Inversiones IRSA Ltda.’s equity. (2) Does not include the 221,701,716 shares of our common stock owned, directly and indirectly, by Inversiones y Rentas S.A., which is 50% beneficially owned by the Luksic family, as discussed below. Andrónico Luksic, our director, is a member of the Luksic family. As of March 31, 2015, JPMorgan Chase Bank N.A. (“JPMorgan”), the Depositary for our ADR facility, was the record owner of 53,981,191 shares of our common stock (14.6% of the outstanding common stock) deposited in our ADR facility. 91 As of March 31, 2015, we had shareholders of record. To the best of our knowledge18 shareholders are not Chilean, excluding ADR holders, and of those 18 non-Chilean shareholders, two are U.S. corporations with a total of 46,760 (0.01%) shares of common stock. Non-Chileans can also hold shares in custody of private banks. However, as that information is not publicly available, we have included seven custodians as part of the 18 non-Chilean shareholders although we have no citizenship information relating thereto. All shareholders have equal voting rights. IRSA is a privately held Chilean corporation formed for the sole purpose of owning a controlling interest in us. IRSA is owned 50% by Quiñenco, which is a holding company of the Luksic Group, and 50% by Heineken Chile Ltda., a subsidiary of Heineken International. IRSA directly owns 196,421,725 shares of our common stock and indirectly, through Inversiones IRSA Ltda., 25,279,991 additional shares of our common stock. Inversiones IRSA Ltda. is a wholly-owned subsidiary of IRSA. B. Related Party Transactions Regarding related party transactions, Chapter XVI of t he Chilean Corporations Act is applicable to open-stock corporations and their subsidiaries, while Articles 44, 89 and 93 are only applicable to closed corporations which are not subsidiaries of an open-stock corporation. Pursuant to Chapter XVI of the Chilean Corporations Act referenced above, a related-party transaction shall be any and all negotiation, agreement or operation between the open-stock corporation and any one of the following: · one or more related persons pursuant to the Chilean Securities Market Law ; · a director, manager, administrator, principal executive officer or liquidator of the company, personally or acting on behalf of a person other than the company, or their respective spouses or close relatives (e.g. parents, father/mother in law, sisters, brothers, sisters/brothers in law); · company or concern in which the persons referred to in the above clause are the owners, directly or indirectly through any other individual or corporation, of 10% or more of its capital; or of which any of the persons referred to in the above clause are a director, manager, administrator, principal executive officer thereof; · those contemplated by the bylaws of the company or upon sufficient grounds determined by the directors committee, as the case may be, which can include subsidiaries in which the company owns, directly or indirectly, at least 95% of the equity or capital stock; · those in which the office of director, manager, administrator, principal executive officer or liquidator has been held by a director, manager administrator, principal executive officer or liquidator of the company within the prior 18 months. The following persons are considered under the Chilean Securities Market Law to be related persons: · any entities within the financial conglomerate to which the company belongs; · corporate entities that have, with respect to us, the character of parent company, affiliated companies or subsidiary. Parent companies are those that control directly or indirectly more than 50% of the subsidiary’s voting stock (or participation, in the case of business organizations other than stock companies), or that may otherwise elect or appoint, or cause the election or appointment, of the majority of the directors or officers. A limited partnership (sociedades en comandita) may likewise be a subsidiary of a corporation, whenever the latter has the power to direct or guide the administration of the general partner (gestor) thereof. For these purposes, affiliated companies are those where one of them, without actually controlling the other, owns directly or indirectly 10% or more of the latter’s voting stock (or equity, in the case of business organizations other than stock companies), or that may otherwise elect or appoint, or cause the election or appointment of, at least one board member or manager; 92 · persons who are directors, managers, administrators, principal executive officers or liquidators of us, and their spouses or their close relatives (i.e., parents, father/mother in law, sisters, brothers, sisters/brothers in law); as well as any other entity controlled by, directly or indirectly, any one of the above; and · any person who, whether acting alone or in agreement with others, may appoint at least one member of our management or controls 10% or more of our voting capital. The Superintendency of Securities and Insurance ( Superintendencia de Valores y Seguros , or “SVS”) may presume that any individual or corporate entity is related to a company if, because of relationships of equity, administration, kinship, responsibility or subordination, the person: · whether acting alone or in agreement with others, has sufficient voting power to influence the company’s management · creates conflicts of interest in doing business with the company; · in the case of a corporate entity, is influenced in its management by the company; or · holds employment or a position which affords the person access to non-public information about the company and its business, which renders the person capable of influencing the value of the company’s securities. However, a person shall not be considered to be related to a company by the mere fact of owning up to 5% of the company, or if the person is only an employee of the company without managerial responsibilities. Additionally, pursuant to Article 147 of Chapter XVI of the Chilean Corporations Act, an open-stock corporation shall only be entitled to enter into a related-party transaction when it is in the interest of the company, the price, terms and conditions are similar to those prevailing in the market at the time of its approval and the transaction complies with the requirements and procedures stated below: 1. The directors, managers, administrators, principal executive officers or liquidators that have an interest or that take part in negotiations conducive to the execution of an arrangement with a related party of the open-stock corporation, shall report it immediately to the board of directors or whomever the board designates. Those who breach this obligation will be jointly liable for damages caused to the company and its shareholders. 2. Prior to the company’s consent to a related party transaction, it must be approved by the absolute majority of the members of the board of directors, with exclusion of the interested directors or liquidators, who nevertheless shall make public his/her/their opinion with respect to the transaction if it is so requested by the board of directors, which opinion shall be set forth in the minutes of the meeting. Likewise, the grounds of the decision and the reasons for excluding such directors from its adoption must also be recorded in the minutes. 3. The resolutions of the board of directors approving a related party transaction shall be reported at the next following shareholders' meeting, including a reference to the directors who approved such transaction. A reference to the transaction is to be included in the notice of the respective shareholders' meeting. 4. In the event that an absolute majority of the members of the board of directors should abstain from voting, the related-party transaction shall only be executed if it is approved by the unanimous vote of the members of the board of directors not involved in such transaction, or if it is approved in a shareholders' extraordinary meeting by two-thirds of the voting shares of the company. 93 5. If a shareholders' extraordinary meeting is called to approve the transaction, the board of directors shall appoint at least one independent advisor who shall report to the shareholders the terms of the transaction, its effects and the potential impact for the company. In the report, the independent advisor shall include all the matters or issues the directors' committee may have expressly requested to be evaluated. The directors' committee of the company or, in the absence of such committee, directors not involved in the transaction, shall be entitled to appoint an additional independent advisor, in the event they disagree with the appointment made by the board. The reports of the independent advisors shall be made available to the shareholders by the board on the business day immediately following their receipt by the company, at the company’s business offices and on its internet site, for a period of at least 15 business days from the date the last report was received from the independent advisor, and such arrangement shall be communicated to the shareholders by means of a “Relevant Fact” (Communication sent to the SVS and the stock markets in Chile). The directors shall decide whether the transaction is in the best interest of the corporation, within five business days from the date the last report was received from the independent advisors. 6. When the directors of the company must decide on a related party-transaction, they must expressly state the relationship with the transaction counterparty or the interest involved. They shall also express their opinion on whether the transaction is in the best interest of the corporation, their objection or objections that the directors' committee may have expressed, as well as the conclusions of the reports of the advisors. The opinions of the directors shall be made available to the shareholders the day after they were received by the company, at the business offices of the company as well as on its internet site, and such arrangement shall be reported by the company as a “Relevant Fact.” 7. Notwithstanding the applicable sanctions, any infringement of the above provisions will not affect the validity of the transaction, but it will grant the company or the shareholders the right to sue the related party involved in the transaction for reimbursement to the company of a sum equivalent to the benefits that the operation reported to the counterpart involved in the transaction, as well as indemnity for damages incurred. In this case, the defendant bears the burden of proof that the transaction complies with the requirements and procedures referred to above. Notwithstanding the above, the following related party transactions may be executed, pursuant to letters a), b) and c) of Article 147 of the Chilean Corporations Act, without complying with the requirements and procedures stated above, with prior authorization by the board: 1. Transactions that do not involve a “material amount.” For this purpose, any transaction that is both greater than 2,000 Unidades de Fomento (as of March, 31, 2015, approximately CLP49.2 million) and in excess 1% of the corporation’s equity, or involving an amount in excess of 20,000 Unidades de Fomento (as of March 31, 2015, approximately CLP 492.5 million) shall be deemed to involve a material amount. All transactions executed within a 12 month period that are similar or complementary to each other, with identical parties, including related parties, or objects, shall be deemed to be a single transaction. 2. Transactions that pursuant to the company’s policy of usual practice as determined by its board of directors, are in the ordinary course of business of the company. Any agreement or resolution establishing or amending such policies shall be communicated as a “Relevant Fact” and made available to shareholders at the company’s business offices and on its internet site, and the transaction shall be reported as a “Relevant Fact,” if applicable. 94 3. Transactions between legal entities in which the company possesses, directly or indirectly, at least 95% of the equity of the counterpart. The usual practice policy adopted by the board of directors in the meeting held on January 13, 2010, as amended on July 6, 2011, remains available to shareholders at the company’s offices in Avda. Vitacura 2670, 26 Floor, Santiago, Chile, and on the web site www.ccu.cl. In the ordinary course of business, we engage in a variety of transactions with some of our affiliates and related parties. Financial information concerning these transactions is set forth in Note 16 to our consolidated financial statements. Our corporate support units and strategic service units provide shared services to all the organization through service level-agreements. Shared services are provided in a centralized manner to capture the synergies between the different units. Service-level agreements are annual contracts specifying the services to be provided as well as the variables used to measure the levels of service and their prices. Service levels are evaluated directly by users three times a year. Additionally, our logistic subsidiaries Transportes CCU Ltda. and Comercial CCU S.A. provide logistic, warehousing and sales services on a consolidated basis to all of our strategic business units. These services are regulated by annual contracts specifying the services to be provided as well as the variables used to measure the levels of service and their prices. Service levels are evaluated directly by users three times a year. We engage in a variety of transactions with affiliates of the Luksic Group and Heineken, the beneficial owners of IRSA, as well as with other shareholders of ours. Currently, Quiñenco and Heineken Chile Ltda., a Chilean limited corporation controlled by Heineken Americas B.V., are the only shareholders of IRSA, each with a 50% equity interest See “Item 4: Information on the Company – Organizational Structure.” On November 30, 2005, we and Heineken Brouwerijen B.V. amended the license and technical assistance agreements which provide us with the exclusive rights to produce, sell and distribute Heineken beer in Chile and Argentina commencing June 18, 2003. These agreements have an initial term of 10 years beginning in June 2003, renewable for subsequent periods of five years. See “Item 4: Information on the Company – Business Overview – Our Beer Chile business– Beer Production and Marketing in Chile” and “Item 4: Information on the Company – Business Overview – Our Beer Argentina business– Production and Marketing in Argentina.” On October 12, 2011, we and Heineken Brouwerijen B.V. signed the Amended and Restated versions of the Trademark License Agreements which provide us with the exclusive rights to produce, sell and distribute Heineken beer in Chile and Argentina, in force as of January 1, 2011. These agreements have an initial term of 10 years, and automatically renew on January 1 of each year for a new period of ten years, unless any party gives notice of its decision not to renew, in which case the agreements will be in force until the last renewal period expires. Also subject to the above license agreements, o n April 24, 2006, through our subsidiary CCU Chile, we signed a brewing agreement with Heineken Brouwerijen B.V., which provides us with the right to produce and package Heineken lager at our local brewery and for its sale and distribution in Peru, Colombia and Ecuador by Heineken’s appointed Distributor. This agreement commenced on April 24, 2006 for one year renewable annually. Additionally, a Technical Assistance Agreement was executed with Heineken Technical Services B.V.(currently Heineken Supply Chain B.V.) on May 4, 2005, whereby the latter was appointed, on a non-exclusive basis, as our technical advisor in respect of operational aspects of our breweries, including also special services regarding project engineering for extensions of the breweries’ capacity and construction of new plants, assistance in development of new products, production methods and distribution systems as well as advice on purchasing systems, among others. This agreement has an initial term of one year as from May 4, 2005, renewable for subsequent periods of one year each, unless either party gives at least three months’ prior written notice to the other of its intention to terminate this agreement. This agreement has been renewed automatically each year. 95 Finally, in July 2014 we amended and restated the Framework Agreement entered with Banco de Chile, a Quiñenco subsidiary, which was in effect as of May 1, 2003, for the rendering of banking services to us and certain of our subsidiaries and affiliates, including, among others, payment to suppliers and shareholders, cashier service, transportation of valuables and payment of salaries. Since the establishment of our directors’ committee in 2001, as required by the Chilean Corporations Act, it has reviewed all related-party contracts, before being sent to our board of directors for approval, which was standard practice prior to the creation of the directors’ committee. The above does not include related-party transactions executed according to the practice policy adopted on July 6, 2011 by the board of directors in respect of transactions mentioned in letters a), b) and c) of Article 147 of the Chilean Corporations Act. Our principal related-party contracts include rental of properties, the rendering of services and product sales. Our principal transactions with related parties for the twelve-month period ended December 31, 2014, are detailed below: Company Relationship Transaction Amount (in millions of CLP) Heineken Brouwerijen B.V. Related to the controlling shareholder Products sale / license / technical assistance / billed services 6,939 Amstel Brouwerijen BV Related to the controlling shareholder License and technical asssintance 162 Nestle Waters S.A. Shareholder of subsidiary Royalty paid 204 Nestle Chile S.A. Shareholder of subsidiary Dividends paid 2,582 Cervecería Kunstmann Ltda. Shareholder of subsidiary Product sales / Billed services 341 Cervecera Valdivia S.A. Shareholder of subsidiary Dividends paid 511 Comercial Patagona Ltda. Subsidiary joint venture Marketing service / products sales 1,636 Cooperativa Agrícola Control Pisquero de Elqui y Limari Ltda. Shareholder of subsidiary Loan / Supply contract / Purchase grape / Dividends paid 5,745 Compañía Chilena de Fósforo S.A. Shareholder of subsidiary Dividends paid 1,638 Inversiones y Rentas S.A. Controlling shareholder Dividends paid /Office rental 32,713 Cervecería Austral S.A. Joint venture Sales of products / royalty paid / royalty collected / Purchase of products 4,493 Banco de Chile Related to the controlling shareholder Transport of securities / Sales of products / Derivatives / Investments / Interests / Leasing paid 184,825 Foods Compañía de Alimentos CCU.S.A. Joint venture Interests / Remittance send / Remittance received / Billed services / Purchase of products / Consignation sales / Sales of products 93,616 Alusa S.A. Related to the controlling shareholder Purchase of products 1,562 Canal 13 S.P.A. Related to the controlling shareholder Adversiting 3,318 Banchile Corredores de Bolsa S.A. Related to the controlling shareholder Investments 315,790 Viña Tabalí S.A. Related to the controlling shareholder Billed services / Sales of fixed assets 80 Fondo de Inversión Privado Mallorca Related subsidiary Dividends paid 17 See Note 16 to our Consolidated Financial Statements for detailed information. C. Interests of Experts and Counsel Not applicable. 96 ITEM 8: Financial Information A. Consolidated Statements and Other Financial Information See “Item 18: Financial Statements” and “Item 19: Exhibits” for the Company's Financial Statements and notes, audited by PricewaterhouseCoopers. Wine Exports We, through our subsidiary VSPT, exported wine to more than 80 countries in 2014. VSPT is the second-largest wine exporter in Chile. See “Item 4: Information on the Company – Business Overview – Operating Segments Information – Our Wine Operating Segment.” The following table presents our total wine exports by volume, in millions of Chilean pesos as of December of the last three years as percentage of total sales for the last three years: Exports (thousands of liters) 70,577 69,649 66,936 % of total consolidated sales 2.86% 3.18% 2.92% Exports (CLP million) 91,536 91,579 102,279 % of total consolidated sales 8.51% 7.65% 7.88% Legal Proceedings Nothing to report. Dividend Policy and Dividends Our dividend policy is reviewed and established from time to time by our board of directors and reported during our regular shareholders’ meeting, which is generally held in April of each year. Each year our board of directors must submit its proposal for a final dividend for the preceding year for shareholder approval at the annual shareholders’ meeting. As required by the Chilean Corporations Act, unless otherwise decided by unanimous vote of the issued shares of our common stock, we must distribute a cash dividend in an amount equal to at least 30% of our net income for that year, after deducting any accumulated losses from previous years. Our board of directors has the authority to pay interim dividends during any one fiscal year, to be charged to the earnings for that year. Our board of directors announced at our annual shareholders’ meeting held on April 9, 2014, its dividend policy for future periods, authorizing the distribution of cash dividends in an amount at least equal to 50% of our Income of the Year Attributable to Equity Holders of the Parent Company under IFRS for the previous year. Our dividend policy is subject to change in the future due to changes in Chilean law, capital requirements, economic results and/or other factors. During our annual shareholders’ meeting held on April 9, 2014, a dividend of CLP 103.48857 per share of common stock was approved, in addition to the interim dividend of CLP 63 per share of common stock distributed in January 10, 2014. Together, these dividend payments amounted to CLP 166.48857 million, representing 50.0% of the “Income of the Year Attributable to Equity Holders of the Parent Company” for 2013. The board of directors, in its meeting held on December 2, 2014, approved the distribution, with a charge to 2014’s profits, of an interim dividend of CLP 63 per share of common stock (CLP 126 per ADR using the new ratio as of December 20, 2012 of 1 ADR to 2 common shares), totaling CLP 23,278,680,936, which was paid on January 9, 2015. Additionally, the board of directors, in its meeting held on March 3, 2015, resolved to propose to the next regular shareholders meeting, the distribution, with a charge to 2014’s profits, of a final dividend of CLP 98.78138 per share of common stock (CLP 197.56276 per ADR). The proposal, representing a total payment of CLP 36,500,003,610, was approved at our last annual shareholders’ meeting held on April 15, 2015 and the final dividend was paid beginning April 23, 2015 to the shareholders of record as of April 17, 2015. 97 Dividends are paid to shareholders of record on midnight of the fifth business day, including Saturdays, preceding the date set for payment of the dividend. The holders of ADRs on the applicable record dates are entitled to dividends declared for each corresponding period. The following table sets forth the amounts of interim and final dividends and the aggregate amounts of such dividends per share of common stock and per ADS in respect of each of the years indicated: Year ended December 31, Interim CLP Per share Interim US$ Per ADS Final Total Final Total 2010 58 115.78 173.78 0.23 0.50 0.73 2011 61 131.70 192.70 0.24 0.54 0.78 2012 63 116.64 179.64 0.27 0.49 0.76 2013 63 103.49 166.49 0.24 0.37 0.61 2014 63 98.78 161.78 0.21 0.32 0.52 (1) Interim and final dividend amounts are expressed in historical pesos. (2) U.S. dollars per ADR dividend information serves reference purposes only as we pay all dividends in Chilean pesos. On December 20, 2012, there was an ADR ratio change from 1 ADR to 2 common shares. THe ammounts shown above have been adjusted to reflect this change. The Chilean peso amounts as shown here have been converted into U.S. dollars at the respective observed exchange rate in effect at each payment date. Note: The Federal Reserve Bank of New York does not report a noon buying rate for Chilean pesos. (3)The final dividend with respect to each year is declared and paid within the first five months of the subsequent year. Pursuant to current Chilean foreign exchange regulations, a shareholder who is not a resident of Chile does not need to be authorized as a foreign investor in order to receive dividends, sale proceeds or other amounts with respect to its shares remitted outside Chile, but the investor must inform the Central Bank about any such transactions and must remit foreign currency through the Formal Exchange Market. See “Item 10. Additional Information – Exchange Controls” for additional information on how ADR holders may remit currency outside Chile. Dividends received in respect of shares of Common Stock by holders, including holders of ADRs who are not Chilean residents, are subject to Chilean Withholding taxes. See “Item 10: Additional Information – Taxation.” B. Significant Changes Nothing to report. 98 ITEM 9: The Offer and Listing A. Offer and Listing Details For the periods indicated, the table below sets forth the reported high and low closing sales prices for the Common Stock on the Santiago Stock Exchange as well as the high and low sales prices of the ADSs as reported by the NYSE: Santiago Stock Exchange NYSE (per share of common stock) (per ADS) High Low High Low (CLP) (CLP) (US$) (US$) Years 2010 5,920 3,823 24.57 14.22 2011 6,800 4,720 25.48 19.20 2012 7,900 6,015 32.77 24.10 2013 8,210 5,900 34.95 22.89 2014 6,900 5,600 24.22 17.89 2015 (through Mar. 31) 6,500 5,479 20.90 17.73 1 st quarter 7,699 6,015 31.66 24.10 2 nd quarter 7,900 6,120 32.77 24.11 3 rd quarter 6,814 6,041 28.75 24.83 4 th quarter 7,650 6,555 32.00 27.09 1 st quarter 7,997 7,375 34.07 31.06 2 nd quarter 8,210 6,400 34.95 24.95 3 rd quarter 7,850 6,500 30.25 26.00 4 th quarter 6,985 5,900 27.95 22.89 1 st quarter 6,400 5,670 24.22 20.46 2 nd quarter 6,900 5,804 23.94 21.02 3 rd quarter 6,750 6,200 23.79 21.02 4 th quarter 6,594 5,600 22.13 17.89 Last six months October 2014 6,594 5,988 22.13 20.35 November 2014 6,380 6,100 21.62 20.53 December 2014 6,350 5,600 20.78 17.89 January 2015 6,100 5,479 19.90 17.73 February 2015 6,100 5,614 19.37 17.95 March 2015 6,500 5,700 20.90 17.86 On December 20, 2012, there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. Prices shown above take into account this change. Significant trading suspensions of the Company's stock have not occurred in the last three years. 99 B. Plan of distribution Not applicable. C. Markets Our common stock is currently traded on the Santiago Stock Exchange, the Chile Electronic Stock Exchange and the Valparaíso Stock Exchange under the symbol “CCU.” The Santiago Stock Exchange accounted for approximately 83.9%, 90.1% and 87.7% of the trading volume of our common stock in Chile in the last three years, respectively. The remaining 16.1%, 9.9% and 12.3% respectively, was traded mainly on the Chile Electronic Stock Exchange. Shares of our common stock were traded in the United States on the NASDAQ Stock Market between September 24, 1992 and March 25, 1999 and on the NYSE since March 26, 1999, in the form of ADSs, under the symbol “CCU”, with such ADSs being evidenced by ADRs, which until December 20, 2012, had each represented five shares of our common stock. Starting on December 20, 2012, the ratio was changed so that each ADS represented two shares of our common stock. The ADSs are issued under the terms of a deposit agreement dated September 1, 1992, as amended and restated on July 31, 2013, among us, JPMorgan, as depositary, and the holders from time to time of the ADSs. The trading volume of our ADSs in the NYSE in the last three years is as follows: Year Quarter Traded Volume (thousands of ADS) 1 st quarter 6,023 2 nd quarter 8,901 3 rd quarter 6,459 4 th quarter Total 1 st quarter 6,030 2 nd quarter 9,663 3 rd quarter 12,430 4 th quarter Total 1 st quarter 12,052 2 nd quarter 10,094 3 rd quarter 9,642 4 th quarter 10,771 Total On December 20, 2012, there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. Volumes shown above take into account this change. D. Selling Shareholders Not applicable. E. Dilution Not applicable. F. Expenses of the Issue Not applicable. ITEM 10: Additional Information A. Share Capital Not applicable. B. Memorandum and Articles of Association Provided below is a summary of certain material information found in our bylaws and provisions of Chilean law. This summary is not exhaustive. For more information relating to the items discussed in this summary, the reader is encouraged to read our updated bylaws, available in our website at www.ccu.cl . The information on our website is not incorporated by reference into this document. Registration and corporate purposes . We are a public corporation (sociedad anónima abierta) organized by means of a public deed dated January 8, 1902, executed before the notary public of Valparaíso, Mr. Pedro Flores, and our existence was approved by Supreme Decree N° 889 of the Treasury Department, dated March 19, 1902, both of which were recorded on the reverse of folio 49, N° 45 of Valparaíso’s Registry of Commerce for 1902, and published in Chile’s Official Gazette on March 24, 1902. We were recorded on March 8, 1982, at Chile’s Securities Registry of the SVS under N° 0007. The last amendment to our articles of association, which incorporates the resolutions of the extraordinary shareholders’ meeting held on June 18, 2013, that approved to increase the capital of the company, by the issuance of 51,000,000 shares, were set forth in a public deed dated June 18, 2013, executed before the notary public of Santiago, Eduardo Diez Morello, an extract of which was recorded on the folio 48,216 N° 32,190 of the Santiago Registry of Commerce for 2013, published in the Official Gazette on June 25, 2013. Under Article 4 of our bylaws, the corporation’s principal purpose is to produce, manufacture and market alcoholic and non-alcoholic beverages, to manufacture containers and packaging, and to provide transportation services, among other businesses. Directors. Under the Chilean Corporations Act, a corporation may not enter into a contract or agreement in which a director has a direct or indirect interest without prior approval by the board of directors, and then only if it inures to the benefit of the company, has terms and conditions similar to those prevailing in the market at the time of its approval, and complies with the requirements and procedures stated in Chapter XVI of the Chilean Corporations Act regarding Related Party Transactions. See “Item 7: Major Shareholders and Related Party Transactions.” The amount of any director’s remuneration is established each year by the annual shareholders’ meeting. Directors are forbidden, unless previously and duly authorized thereto by the board of directors, to borrow or otherwise make use of corporate money or assets for their own benefit or that of their spouses, certain relatives or related persons. These rules can only be modified by law. It is not necessary to hold shares to be elected director, and there is no age limit established for the retirement of directors. Rights, preferences and restrictions regarding shares. At least 30% of our net profits for each fiscal year are required to be distributed as dividends in cash to our shareholders, unless our shareholders unanimously decide otherwise. Any remaining profits may be used to establish a reserve fund (that may be capitalized at any time, amending the corporate bylaws by the vote of a majority of the voting stock issued), or to pay future dividends. Compulsory minimum dividends, i.e., at least thirty percent of our net profits for each fiscal year, become due thirty days after the date on which the annual shareholders' meeting has approved the distribution of profits in the fiscal year. Any additional dividends approved by our shareholders become due on the date set by our shareholders or our board of directors. Accrued dividends that corporations fail to pay or make available to their shareholders within certain periods are to be adjusted from the date on which those dividends became due and that of actual payment. Overdue dividends will accrue yearly interest at established rates over the same period. Dividends and other cash benefits unclaimed by shareholders after five years from the date on which they became due will become the property of the Chilean Fire Department. We have only one class of shares and there are therefore no preferences or limitations on the voting rights of shareholders. Each of our shareholders is entitled to one vote per share. In annual shareholders’ meetings, resolutions are made by a simple majority of those present, provided legal quorums are met. A special or extraordinary meeting generally requires an absolute majority, in other words, 50% plus one of the shares entitled to vote; however, the Chilean Corporations Act provides that in order to carry certain motions, a two-thirds majority of the outstanding voting stock is necessary. Our directors are elected every three years and their terms are not staggered. Our shareholders may accumulate their votes in favor of just one person or distribute their votes to more than one person. In addition, by unanimous agreement of our shareholders present and entitled to vote, the vote may be omitted and the election made by acclamation. In the event of liquidation, the Chilean Corporations Act provides that corporations may carry out distributions to shareholders on account of a reimbursement of capital only after the payment of corporate indebtedness. There are no redemption or sinking fund provisions applicable to us, nor are there any liabilities to our shareholders relating to future capital calls by us. Under Chilean law, certain provisions affect any existing or prospective holder of securities as a result of the shareholder owning a substantial number of shares. The Chilean Securities Market Law, establishes that (a) any person who, directly or indirectly, owns 10% or more of the subscribed capital of an open-stock corporation (the “majority shareholders”) or that, as a consequence of an acquisition of shares, attains such percentage, and (b) all directors, liquidators, principal executive officers, administrators and managers of such corporations, regardless of the number of shares they possess, either directly or indirectly, must report any purchase or sale of shares to the SVS and to each of the stock exchanges in Chile where such corporation has securities listed, the day immediately following the execution of the transaction, through the technological means authorized by the SVS. This obligation shall also apply to the acquisition or sale of contracts or securities, the price or result of which is dependent upon or is conditioned on, in whole or in a relevant part, the fluctuation or evolution of the price of such shares. In addition, majority shareholders must inform the SVS and the stock exchanges with respect to whether the purchase is aimed at acquiring control of the corporation or just as a financial investment. The Chilean Securities Market Law also provides that when one or more persons intend to take over a corporation subject to oversight by the SVS, they must give prior public notice. This notice must include the price to be offered per share and the conditions of the proposed transaction, including the expected manner of acquiring the shares. Finally, Chapter XXV of the Chilean Securities Market Law was enacted on December 20, 2000, to ensure that controlling shareholders share with minority shareholders the benefits of a change of control, by requiring that certain share acquisitions be made pursuant to a tender offer. Article 199 bis of the Chilean Securities Market Law extends the obligation to make a tender offer for the remaining outstanding shares to any person, or group of persons with a joint performance agreement, that, as a consequence of the acquisition of shares, becomes the owner of two-thirds or more of the issued shares with voting rights of a corporation. Such tender offer must be effected within 30 days from the date of such acquisition. The Chilean Corporations Act provides shareholders with preemptive rights. The Act requires that options to purchase stock representing capital increases in corporations and debentures duly convertible into stock of the issuing corporation, or any other securities extending future rights over such stock, must be offered preferably, at least once, to existing shareholders, in proportion to the number of shares owned by them. A corporation must distribute any bonus stock in the same manner. The Chilean Corporations Act also provides shareholders with the right to withdraw from a corporation in certain situations. Unless there is an ongoing bankruptcy proceeding, if a shareholders’ meeting approves any of the following matters, dissenting shareholders will be automatically entitled to withdraw from the corporation upon payment by the corporation of the market value of their shares: · our transformation into a different type of legal entity; · our merger with and/or into another company; · the disposition of 50% or more of the corporate assets, whether or not liabilities are also transferred, to be determined according to the balance sheet of the previous fiscal year, or the proposal or amendment of any business plan that contemplates the transfer of assets exceeding said percentage; the disposition of 50% or more of the corporate assets of a subsidiary, which represents at least 20% of the assets of the corporation, as well as any disposition of shares which results in the parent company losing its status as controller; · the granting of real or personal guarantees to secure third-party obligations exceeding 50% of the corporate assets, except when the third party is a subsidiary of the company (in which case approval of the board of directors will suffice); · the creation of preferences for a series of shares or the increase, extension or reduction in the already existing ones. In this case, only dissenting shareholders of the affected series shall have the right to withdraw; · curing certain formal defects in the corporate charter which otherwise would render it null and void or any modification of its bylaws that should grant this right; and · other cases provided for by statute or in our bylaws, if any. In addition, shareholders may withdraw if a person becomes the owner of two-thirds or more of the outstanding shares of the corporation as a consequence of a share acquisition and such person does not make a tender offer for the remaining shares within 30 days from the date of such acquisition. Minority shareholders are also granted the right to withdraw when the controlling shareholder acquires more than 95% of the shares of an open-stock corporation. Our bylaws do not provide for additional circumstances under which shareholders may withdraw. Action necessary to change the rights of holders of stock. The rights of stockholders are established by law and pursuant to the bylaws of a corporation. For certain modifications of shareholders’ rights, the law requires a special majority, such as the creation, increase, extension, reduction or suppression of preferred stock, which may be adopted only with the consent of at least two-thirds of the affected series. Consequently any other impairment of rights not specifically regulated needs only an absolute majority (more than 50%) of the stock entitled to vote. However, the waiver of the shareholders’ right to receive no less than 30% of the net profits accrued in any fiscal year (the “minimum dividend”) requires the unanimous vote of all stockholders. The above notwithstanding, no decision of the shareholders’ meeting can deprive a shareholder of any part of the stock that he/she owns. Our bylaws do not contemplate additional conditions in connection with matters described in this subsection. Shareholders’ meetings. Our annual shareholders' meetings are to be held during the first four months of each year. During the meetings, determinations are made relating to particular matters, which matters may or may not be specifically indicated in the summons for such meeting. The quorum for a shareholders' meeting is established by the presence, in person or by proxy, of shareholders representing at least an absolute majority of our issued voting stock; if a quorum is not present at the first meeting, the meeting can be reconvened and upon the meeting being reconvened, shareholders present at the reconvened meeting are deemed to constitute a quorum regardless of the percentage of the voting stock represented. In that case, decisions will be made by the absolute majority of stock with voting rights present or otherwise represented. The following matters are specifically reserved for annual meetings: · review of our state of affairs and of the reports of external auditors, and the approval or rejection of the annual report, balance sheet, financial statements and records submitted by our officers or liquidators; · distribution of profits of the respective fiscal year, including the distribution of dividends; · election or revocation of regular and alternate board members, liquidators and external auditors; and · determination of the remuneration of the board members, directors committee remuneration and budget, designation of the newspaper where summons for meetings shall be published and, in general, any other matter to be dealt with by the annual meeting being of corporate interest and not specifically reserved to extraordinary shareholders' meetings. Extraordinary shareholders' meetings may be held at any time, when required by corporate necessity. During extraordinary meetings, determinations are made relating to any matter which the law or the Company's bylaws reserve for consideration by such extraordinary meetings, which matters shall be expressly set forth in the relevant summons. When in an extraordinary shareholders' meeting determinations relating to matters specifically reserved to annual meetings must be made, the operation and decisions of such extraordinary meeting will follow the requirements applicable to annual meetings. The following matters, are specifically reserved for extraordinary meetings: · dissolution of the corporation; · transformation, merger or spin-off of the corporation and amendments to its bylaws; · issuance of bonds or debentures convertible into stock; · the disposition of 50% or more of the corporate assets, whether or not liabilities are also transferred, to be determined according to the balance sheet of the previous fiscal year, or the proposal or amendment of any business plan that contemplates the transfer of assets exceeding said percentage, the disposition of 50% or more of the corporate assets of a subsidiary, which represent at least 20% of the assets of the corporation, as well as any disposition of shares which results in the parent company losing its status of controlling shareholder; and · guarantees of third parties' obligations, except when these third parties are subsidiary companies (in which case approval of the board of directors will suffice). In addition to the above, annual and extraordinary shareholders' meetings must be called by the board of directors in the following circumstances: · when requested by shareholders representing at least 10% of issued stock with voting rights; and · when required by the SVS, notwithstanding its right to call such meeting directly. Only holders of stock recorded in the Register of Shareholders of open-stock corporations at midnight of the fifth business day, including Saturdays, before the date of the pertinent meeting may participate with the right to be heard and vote in shareholders' meetings. Directors and officers other than shareholders may participate in shareholders' meetings with the right to be heard. Shareholders may be represented at meetings by other individuals, regardless of whether or not those persons are shareholders themselves. A proxy must be conferred in writing, and for the total number of shares held by the shareholder and entitled to vote in accordance with the previous paragraph. Limitations on the right to own securities. The right to own any kind of property is guaranteed by the Chilean Constitution, and the Chilean Corporations Act does not contain any general limitation regarding the right to own securities. There are, however, certain limitations on the right of foreigners to own securities of Chilean corporations, but only for certain special types of companies. We are not affected by these limitations, and our bylaws do not contain limitations or restrictions in this regard. Article 14 of the Chilean Corporations Act forbids public corporations from including in their bylaws any provisions restricting the free transferability of stock. However, shareholders may enter into a private agreement on this matter, but, in order for these agreements to be effective against the company and third parties, they must be recorded by the corporation and thus made available to any interested third parties. See “Item 6: Directors, Senior Management and Employees – Directors and Senior Management.” Takeover defenses. Our bylaws do not contain any provisions that would have the effect of delaying, deferring or preventing a change in control of us and that would operate only with respect to a merger, acquisition or corporate restructuring involving us (or any of our subsidiaries). Ownership threshold. Our bylaws do not contain any ownership threshold above which shareholder ownership must be disclosed. For a description of the ownership thresholds mandated by Chilean law, see “– Rights, preferences and restrictions regarding shares” above. Our bylaws do not impose any conditions that are more stringent than those required by law for effecting changes in our capital. C. Material Contracts Not applicable. D. Exchange Controls General Legislation and Regulations . The Central Bank of Chile is responsible for, among other things, monetary policies and exchange controls in Chile. See “Item 3. Key Information – Selected Financial Data – Exchange Rates.” Foreign investments can be registered with the Foreign Investment Committee under Decree Law No. 600, guaranteeing the investor access to the Formal Exchange Market, or with the Central Bank of Chile under Chapter XIV of the Central Bank Foreign Exchange Regulations (this regulation regulates foreign exchange transactions, including access to the Formal Exchange Market). Law N°20,780, dated September 29, 2014, abrogated Decree Law No. 600, effective January 1, 2016, provided that a new institutional framework for foreign investments is in effect on that date. Otherwise, Decree Law N° 600 shall, by operation of law, remain in force until the date a new framework is passed and in full force and effect. Effective April 19, 2001, the Central Bank of Chile abrogated the then existing Chapter XXVI of the Central Bank Foreign Exchange Regulations (“Chapter XXVI”), which addressed issuance of ADSs by a Chilean company, and issued an entirely new set of Foreign Exchange Regulations (the “April 19 th Regulations”), virtually eliminating all the restrictions and limitations that had been in force up to that date. The April 19 th Regulations were based upon the general principle that foreign exchange transactions can be made freely in Chile by any person, notwithstanding the power conferred by law to the Central Bank of Chile of imposing certain restrictions and limitations to such transactions. With the issuance of the April 19 th Regulations, the approval by the Central Bank of Chile required for access to the Formal Exchange Market was replaced with the requirement of reporting of the relevant transactions to the Central Bank of Chile. However, some foreign exchange transactions, notably foreign loans, capital investment or deposits, continued to be subject to the requirement of being effected through the Formal Exchange Market. The April 19 th Regulations reduced the time needed to effect foreign exchange transactions by foreign investors in Chile. According to the April 19 th Regulations, foreign exchange transactions performed before April 19, 2001, remained subject to the regulations in effect at the time of the transactions (i.e. Chapter XXVI), unless the interested parties elected the applicability of the April 19 th Regulations, thereby expressly waiving the applicability of the regulations in force at the time of the execution of the respective transaction. On January 23, 2002, the Central Bank of Chile issued an entirely new set of Foreign Exchange Regulations, effective March 1, 2002, replacing the April 19 th Regulations (the “New Rules”). The New Rules preserve the general principle established in the April 19 th Regulations of freedom in foreign exchange transactions, simplified procedures to reduce the time needed to materialize foreign exchange transactions by foreign investors in Chile, and introduced several new provisions. Pursuant to the New Rules, Chilean entities are allowed, under Chapter XIV, which governs credits, deposits, investments and capital contribution from abroad, to: (i) dispose of such foreign currency allocated abroad, executing any of the transactions contemplated in Chapter XIV, without the need of delivering it into Chile, subject to the obligation of reporting said transaction to the Central Bank of Chile; and (ii) capitalize any liability expressed in foreign currency and acquired abroad. According to the New Rules, foreign exchange transactions made pursuant to Chapter XIV, executed before April 19, 2001, were to continue to be subject to the regulations in effect at the time of the transactions, unless the interested parties elect the applicability of the New Rules, expressly waiving the applicability of the provisions which would otherwise govern them. In connection with our initial public offering of ADSs, we entered into a foreign investment contract (the “Foreign Investment Contract”) with the Chilean Central Bank and the Depositary, pursuant to Article 47 of the Central Bank Act and former Chapter XXVI. Absent the Foreign Investment Contract, under Chilean exchange controls in force until April 19, 2001, investors would not have been granted access to the Formal Exchange Market for the purpose of converting Chilean pesos to U.S. dollars and repatriating from Chile amounts received in respect of, among other things, deposited Shares or Shares withdrawn from deposit on surrender of ADRs (including amounts received as cash dividends and proceeds from the sale in Chile of the underlying Shares and any rights with respect thereto). Notwithstanding the April 19 th Regulations and the New Rules, Chapter XXVI remained in effect with respect to our ADR facility. On March 3, 2014, we, the Central Bank of Chile and the Depositary executed an agreement that terminated the Foreign Investment Contract. Consequently, the special exchange regime established under Chapter XXVI is no longer applicable. The Deposit Agreement, therefore, and the Company’s ADR program became subject to the exchange regulations of general applicability of Chapter XIV or such new regulations that may be issued in the future. The ADS facility is currently governed by Chapter XIV on “Regulations applicable to Credits, Deposits, Investments and Capital Contributions from Abroad”. According to Chapter XIV, the establishment of an ADS facility is regarded as an ordinary foreign investment, subject to the above mentioned limitations, and it is not necessary to seek the Central Bank’s prior approval in order to establish an ADS facility. The establishment of an ADS facility only requires that the Central Bank be informed of the transaction, and that the transactions thereunder be conducted through the Formal Exchange Market. Investment in Our Shares and ADSs Investments made in shares of our common stock are subject to the following requirements: - any foreign investor acquiring shares of our common stock who brought funds into Chile for that purpose must bring those funds through an entity participating in the Formal Exchange Market; - any foreign investor acquiring shares of our common stock to be deposited and converted into ADSs who brought funds into Chile for that purpose must bring those funds through an entity participating in the Formal Exchange Market; - in both cases, the entity of the Formal Exchange Market through which the funds are brought into Chile must report such investment to the Central Bank; - all remittances of funds from Chile to the foreign investor upon the sale of the acquired shares of our common stock or from dividends or other distributions made in connection therewith must be made through the Formal Exchange Market; - all remittances of funds from Chile to the foreign investor upon the sale of shares underlying ADSs (after conversion is implemented through the Depositary) or from dividends or other distributions made in connection therewith must be made through the Formal Exchange Market; and - all remittances of funds made to the foreign investor must be reported to the Central Bank by the intervening entity of the Formal Exchange Market. When funds are brought into Chile for a purpose other than to acquire shares for subsequent deposit and eventual conversion into ADSs and subsequently such funds are used to acquire shares to be deposited and converted into ADSs, such investment must be reported to the Central Bank by the foreign investor (or its custodian in Chile) within ten days following the end of each month. When funds to acquire shares of our common stock or to acquire shares for subsequent deposit and eventual conversion into ADSs are received by us abroad (i.e., outside of Chile), such investment must be reported to the Central Bank directly by the foreign investor within ten days following the end of the month in which the investment was made. When funds to acquire shares of our common stock or to acquire shares for subsequent deposit and eventual conversion into ADSs are received by us in Chile, such investment must be reported to the Central Bank directly by an entity participating in the Formal Exchange Market on the day the investment is made. All payments in foreign currency in connection with our shares of common stock or ADSs made from Chile through the Formal Exchange Market must be reported to the Central Bank by the entity participating in the transaction. In the event there are payments made with foreign currency originating outside of Chile, the foreign investor must provide the relevant information to the Central Bank directly within the first ten calendar days of the month following the date on which the payment was made. There can be no assurance that additional Chilean restrictions applicable to the holders of shares of our common stock or ADSs, the disposition of shares of our common stock underlying ADSs or the conversion or repatriation of the proceeds from such disposition will not be imposed in the future, nor can we assess the duration or impact of such restrictions if imposed. This summary does not purport to be complete and is qualified by reference to Chapter XIV of the Central Bank Foreign Exchange Regulations, a copy of which is available in Spanish and English versions at the Central Bank’s website at www.bcentral.cl . E. Taxation Chilean Tax Considerations The following discussion is based on certain Chilean income tax laws presently in effect, including Rulings N°324 of January 29, 1990, and N°3,708 of October 1, 1999 of the Chilean Internal Revenue Service and other applicable regulations and rulings. The discussion summarizes the principal Chilean income tax consequences of an investment in the ADSs or shares of common stock by an individual who is not domiciled in or a resident of Chile or a legal entity that is not organized under the laws of Chile and does not have a permanent establishment located in Chile which we refer to as a foreign holder. For purposes of Chilean law, an individual holder is a resident of Chile if he or she has resided in Chile for more than six consecutive months in one calendar year or for a total of more than six months, whether consecutive or not, in two consecutive tax years. An individual holder is domiciled in Chile if he or she resides in Chile with the purpose of staying in Chile (such purpose to be evidenced by circumstances such as the acceptance of employment within Chile or the relocation of his or her family to Chile). This discussion is not intended as tax advice to any particular investor, which can be rendered only in light of that investor’s particular tax situation. Neither is it intended to be a comprehensive description of all the tax considerations that may be relevant to a decision to purchase, own or dispose of shares or ADSs and does address all of the tax consequences that may be relevant to specific holders in light of their particular circumstances. Holders of shares and ADSs are advised to consult their own tax advisors concerning the Chilean or other tax consequences relating to the ownership of shares or ADSs. Under Chilean law, provisions contained in statutes such as tax rates applicable to foreign holders, the computation of taxable income for Chilean purposes and the manner in which Chilean taxes are imposed and collected may be amended only by another statute. In addition, the Chilean tax authorities issue rulings and regulations of either general or specific application interpreting the provisions of Chilean tax law. Chilean taxes may not be assessed retroactively against taxpayers who act in good faith relying on such rulings and regulations, but Chilean tax authorities may change said rulings and regulations prospectively. There is no general income tax treaty in force between Chile and the United States. Cash dividends and Other Distributions. Cash dividends paid by us with respect to the ADSs or shares of common stock held by a foreign holder will be subject to a 35.0% withholding tax, which is withheld and paid over by us (the “Chilean Withholding Tax”). A credit against the Chilean Withholding Tax is available based on the level of corporate income tax, or first category tax, actually paid by us on the taxable income to which the dividend is imputed; however, this credit does not reduce the Chilean Withholding Tax on a one-for-one basis because it also increases the base on which the Chilean Withholding Tax is imposed. In addition, distribution of book income in excess of retained taxable income is subject to the Chilean Withholding Tax, but such distribution is not eligible for the credit. Under Chilean income tax law, for purposes of determining the level of the first category tax that has been paid by us, dividends generally are assumed to have been paid out of our oldest retained taxable profits. Enacted on September 29, 2014, Act No. 20,780 provides for the "Partially Integrated System" for corporate tax, implementing a gradual increase in the First Category Income tax rate, going from 20% to 21% for the 2014 business year, to 22.5% for the 2015 business year, to 24% for the 2016 business year, to 25.5% for the 2017 business year and to 27% starting the 2018 business year . Whether the first category tax is imposed or not, the effective overall combined rate of Chilean taxes imposed with respect to our distributed profits would be 35.0%. Nevertheless, in the case that the retained taxable profits or exempted profits as of December 31 of the year preceding a dividend are not sufficient to attribute to such dividend, we will make a withholding of 35.0% of the amount that exceeds those retained taxable or exempted profits. In case such withholding is determined to be excessive before the end of the year, there will be rights to file for the reimbursement of the excess withholding. The foregoing tax consequences apply to cash dividends paid by us. Dividend distributions made in property (other than shares of common stock) will be subject to the same Chilean tax rules as cash dividends. Capital Gains. Gain realized on the sale, exchange or other disposition by a foreign holder of ADSs (or ADRs evidencing ADSs) will not be subject to Chilean taxation, provided that such disposition occurs outside Chile or that it is performed under the rules of Title XXIV of the Chilean Securities Market Law, as amended by Law N° 19,601, dated January 18, 1999. The deposit and withdrawal of shares of common stock in exchange for ADRs will not be subject to any Chilean taxes. Gain recognized on a sale or exchange of shares of common stock (as distinguished from sales or exchanges of ADSs representing such shares of common stock) by a foreign holder will be subject to both the first category tax and the Chilean Withholding Tax (the former being creditable against the latter) if (1) the foreign holder has held such shares of common stock for less than one year since exchanging ADSs for the shares of common stock, (2) the foreign holder acquired and disposed of the shares of common stock in the ordinary course of its business or as a regular trader of stock or (3) the sale is made to a company in which the foreign holder holds an interest (10.0% or more of the shares in the case of open stock corporations). In all other cases, gain on the disposition of shares of common stock will be subject only to the first category tax levied as a sole tax. However, if it is impossible to determine the taxable capital gain, a 5.0% withholding will be imposed on the total amount to be remitted abroad without any deductions as a provisional payment of the total tax due. The tax basis of shares of common stock received in exchange for ADSs will be the acquisition value of such shares. The valuation procedure set forth in the deposit agreement, which has been approved by the Chilean Internal Revenue Service pursuant to Ruling Nº 324 of 1990, values shares of common stock that are being exchanged at the highest price at which they trade on the Santiago Stock Exchange on the date of the exchange, generally will determine the acquisition value for this purpose. Consequently, the conversion of ADSs into shares of common stock and sale of such shares of common stock for the value established under the deposit agreement will not generate a capital gain subject to taxation in Chile. In the case where the sale of the shares is made on a day that is different from the date in which the exchange is recorded, capital gains subject to taxation in Chile may be generated. However, following Ruling N° 3708 of the Chilean Internal Revenue Service, we will include in the deposit agreement a provision whereby the capital gain that may be generated if the exchange date is different from the date in which the shares received in exchange for ADSs are sold, will not be subject to taxation. Such provision states that in the event that the exchanged shares are sold by the ADS holders in a Chilean stock exchange on the same day in which the exchange is recorded in the shareholders’ registry of the issuer or within two business days prior to the date on which the sale is recorded in the shareholders’ registry, the acquisition price of such exchanged shares shall be the price registered in the invoice issued by the stock broker that participated in the sale transaction. The distribution and exercise of preemptive rights relating to the shares of common stock will not be subject to Chilean taxation. Amounts received for the assignment of preemptive rights relating to the shares will be subject to both the first category tax and the Chilean Withholding Tax (the former being creditable against the latter to the extent described above). The Chilean Internal Revenue Service has not enacted any rule nor issued any ruling about the applicability of the norms explained below (referred to as Laws Nº 19,738 and Nº 19,768) to the foreign holders of ADRs. To the extent that our shares are actively traded on a Chilean stock exchange, foreign institutional investors who acquire our shares may benefit from a tax exemption included in an amendment to the Chilean Income Tax Law, Law Nº 19,738 published on June 19, 2001. The amendment established an exemption for the payment of income tax by foreign institutional investors, such as mutual funds, pension funds and others, that obtain capital gains in the sales through a Chilean stock exchange, a tender offer or any other system authorized by the SVS, of shares of publicly traded corporations that are significantly traded in stock exchanges. A foreign institutional investor is an entity that is either: a fund that makes public offers of its shares in a country which public debt has been rated investment grade by an international risk classification agency qualified by the SVS; a fund that is registered with a regulatory entity of a country which public debt has been rated investment grade by an international risk classification agency qualified by the SVS, provided that the investments in Chile, including securities issued abroad that represent Chilean securities, held by the fund represent less than 30.0% of its share value; a fund that holds investments in Chile that represent less than 30.0% of its share value, provided that it proves that no more that 10.0% of its share value is directly or indirectly owned by Chilean residents; a pension fund that is exclusively formed by individuals that receive their pension on account of capital accumulated in the fund; a fund regulated by Law Nº 18,657, or the Foreign Capital Investment Funds Law, in which case all holders of its shares must reside abroad or be qualified as local institutional investors; or any other institutional foreign investor that complies with the characteristics defined by a regulation with the prior report of the SVS and the Chilean Internal Revenue Service. In order to be entitled to the exemption, foreign institutional investors, during the time in which they operate in Chile must: be organized abroad and not be domiciled in Chile; not participate, directly or indirectly, in the control of the issuers of the securities in which they invest and not hold, directly or indirectly, 10.0% or more of such companies’ capital or profits; execute an agreement in writing with a Chilean bank or securities broker in which the intermediary is responsible for the execution of purchase and sale orders and for the verification, at the time of the respective remittance, that such remittances relate to capital gains that are exempt from income tax in Chile or, if they are subject to income tax, that the applicable withholdings have been made; and register in a special registry with the Chilean Internal Revenue Service. Pursuant to the enacted amendment to the Chilean Income Tax Law published on November 7, 2001 (Law N° 19,768) as amended by Law Nº 19,801 published on April 25, 2002, the sale and disposition of shares of Chilean public corporations which are actively traded on a Chilean stock exchange is not levied by any Chilean tax on capital gains if the sale or disposition was made: on a local stock exchange or any other stock exchange authorized by the SVS or in a tender offer process according to Title XXV of the Chilean Securities Market Law, so long as the shares (a) were purchased on a public stock exchange or in a tender offer process pursuant to Title XXV of the Chilean Securities Market Law, (b) are newly issued shares issued in a capital increase of the corporation, or (c) were the result of the exchange of convertible bonds (in which case the option price is considered to be the price of the shares). In this case, gains exempted from Chilean taxes shall be calculated using the criteria set forth in the Chilean Income Tax Law; or within 90 days after the shares would have ceased to be significantly traded on stock exchange. In such case, the gains exempted from Chilean taxes on capital gains will be up to the average price per share of the last 90 days. Any gains above the average price will be subject to the first category tax. Other Chilean Taxes. No Chilean inheritance, gift or succession taxes apply to the transfer or disposition of the ADSs by a foreign holder but such taxes generally will apply to the transfer at death or by a gift of shares of common stock by a foreign holder. No Chilean stamp, issue, registration or similar taxes or duties apply to foreign holders of ADSs or shares of common stock. Withholding Tax Certificates. Upon request, we will provide to foreign holders appropriate documentation evidencing the payment of the Chilean Withholding Tax . We will also inform when the withholding was excessive in order to allow the filing for the reimbursement of taxes. United States Federal Income Tax Considerations The following discussion summarizes the principal U.S. federal income tax considerations relating to the acquisition, ownership and disposition of Common Stock or ADSs by a U.S. holder (as defined below) holding such Common Stock or ADSs as capital assets for U.S. federal income tax purposes (generally, property held for investment). This summary is based upon the Internal Revenue Code of 1986, as amended (the “Code”), Treasury regulations, administrative pronouncements of the U.S. Internal Revenue Service (the “IRS”) and judicial decisions, all as in effect on the date hereof, and all of which are subject to change (possibly with retroactive effect) and to differing interpretations. This summary does not describe any implications under state, local or non-U.S. tax law, or any aspect of U.S. federal tax law (such as the estate tax, gift tax, the alternative minimum tax or the Medicare tax on net investment income) other than U.S. federal income taxation. This summary does not purport to address all the material U.S. federal income tax consequences that may be relevant to the holders of the Common Stock or ADSs, and does not take into account the specific circumstances of any particular investors, some of which (such as tax-exempt entities, banks or other financial institutions, insurance companies, dealers in securities or currencies, traders in securities that elect to use a mark-to-market method of accounting for their securities holdings, regulated investment companies, real-estate investment trusts, partnerships and other pass-through entities, U.S. expatriates, investors that own or are treated as owning 10% or more of our voting stock, investors that hold the Common Stock or ADSs as part of a straddle, hedge, conversion or constructive sale transaction or other integrated transaction and persons whose functional currency is not the U.S. dollar) may be subject to special tax rules. As used below, a “U.S. holder” is a beneficial owner of Common Stock or ADSs that is, for U.S. federal income tax purposes: · an individual citizen or resident of the United States; · a corporation (or an entity taxable as a corporation) created or organized in or under the laws of the United States, any state thereof, or the District of Columbia; · an estate, the income of which is subject to U.S. federal income tax regardless of its source; or · a trust if (A) a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States persons have the authority to control all substantial decisions of the trust or (B) the trust has a valid election in effect under applicable U.S. Treasury regulations to be treated as a United States person. If a partnership or other entity taxable as a partnership holds Common Stock or ADSs, the tax treatment of a partner will generally depend on the status of the partner and the activities of the partnership. Partners of partnerships holding Common Stock or ADSs should consult their tax advisors. In general, for U.S. federal income tax purposes, holders of American Depositary Receipts evidencing ADSs will be treated as the beneficial owners of the Common Stock represented by those ADSs. Taxation of Distributions In general, distributions with respect to the Common Stock or ADSs will, to the extent made from our current or accumulated earnings and profits, as determined under U.S. federal income tax principles, constitute dividends for U.S. federal income tax purposes. If a distribution exceeds the amount of our current and accumulated earnings and profits, as so determined under U.S. federal income tax principles, the excess will be treated first as a non-taxable return of capital to the extent of the U.S. holder’s tax basis in the Common Stock or ADSs, and thereafter as capital gain. We do not intend to maintain calculations of our earnings and profits under U.S. federal income tax principles and, unless and until such calculations are made, U.S. holders should assume all distributions are made out of earnings and profits and constitute dividend income. As used below, the term “dividend” means a distribution that constitutes a dividend for U.S. federal income tax purposes. The gross amount of any dividends (including amounts withheld in respect of Chilean taxes) paid with respect to the Common Stock or ADSs generally will be subject to U.S. federal income taxation as ordinary income and will not be eligible for the dividends received deduction allowed to corporations. Dividends paid in Chilean currency will be included in the gross income of a U.S. holder in a U.S. dollar amount calculated by reference to the exchange rate in effect on the date the dividends are actually or constructively received by the U.S. holder, or in the case of dividends received in respect of ADSs, on the date the dividends are actually or constructively received by the depositary or its agent, whether or not converted into U.S. dollars. A U.S. holder will have a tax basis in any distributed Chilean currency equal to its U.S. dollar amount on the date of receipt by the U.S. holder or disposition, as the case may be, and any gain or loss recognized upon a subsequent disposition of such Chilean currency generally will be foreign currency gain or loss that is treated as U.S. source ordinary income or loss. If dividends paid in Chilean currency are converted into U.S. dollars on the day they are received by the U.S. holder, the depositary or its agent, as the case may be, U.S. holders generally should not be required to recognize foreign currency gain or loss in respect of the dividend income. U.S. holders should consult their own tax advisors regarding the treatment of any foreign currency gain or loss if any Chilean currency received by the U.S. holder or the depositary or its agent is not converted into U.S. dollars on the date of receipt. Under current law, the U.S. dollar amount of dividends by an individual with respect to the ADSs will be subject to taxation at a maximum rate of 20% if the dividends represent “qualified dividend income.” Dividends paid on the ADSs will be treated as qualified dividend income if (i) the ADSs are readily tradable on an established securities market in the United States, (ii) the U.S. holder meets the holding period requirement for the ADSs (generally more than 60 days during the 121-day period that begins 60 days before the ex-dividend date), and (iii) we were not in the year prior to the year in which the dividend was paid, and are not in the year in which the dividend is paid, a passive foreign investment company (“PFIC”). The ADSs are listed on the New York Stock Exchange, and should qualify as readily tradable on an established securities market in the United States so long as they are so listed. However, no assurances can be given that the ADSs will be or remain readily tradable. Based on our audited financial statements as well as relevant market and shareholder data, we believe that we were not treated as a PFIC for U.S. federal income tax purposes with respect to our 2014 taxable year. In addition, based on our audited financial statements and current expectations regarding the value and nature of our assets, the sources and nature of our income, and relevant market and shareholder data, we do not anticipate becoming a PFIC for our 2015 taxable year. Because these determinations are based on the nature of our income and assets from time to time, and involve the application of complex tax rules, no assurances can be provided that we will not be considered a PFIC for the current (or any past or future) tax year. Based on existing guidance, it is not entirely clear whether dividends received with respect to the Common Stock (to the extent not represented by ADSs) will be treated as qualified dividend income, because the Common Stock are not themselves listed on a U.S. exchange. In addition, the U.S. Treasury Department has announced its intention to promulgate rules pursuant to which holders of ADSs or preferred stock and intermediaries through whom such securities are held will be permitted to rely on certifications from issuers to establish that dividends are treated as qualified dividends. Because such procedures have not yet been issued, we are not certain that we will be able to comply with them. U.S. Holders of ADSs and Common Stock should consult their own tax advisors regarding the availability of the reduced dividend tax rate in the light of their own particular circumstances. Dividends paid by us generally will constitute foreign source “passive category” income and will be subject to various other limitations for U.S. foreign tax credit purposes. Subject to generally applicable limitations under U.S. federal income tax law, Chilean income tax imposed or withheld on such dividends, if any, will be treated as a foreign income tax eligible for credit against a U.S. holder’s U.S. federal income tax liability (or at a U.S. holder’s election if it does not elect to claim a foreign tax credit for any foreign income taxes paid during the taxable year, all foreign income taxes paid may instead be deducted in computing such U.S. holder’s taxable income). In general, special rules will apply to the calculation of foreign tax credits in respect of dividend income that is subject to preferential rates of U.S. federal income tax. U.S. holders should be aware that the IRS has expressed concern that parties to whom ADSs are released may be taking actions that are inconsistent with the claiming of foreign tax credits by U.S. holders of ADSs. Accordingly, the discussion above regarding the creditability of Chilean income tax on dividends could be affected by future actions that may be taken by the IRS. The rules with respect to the U.S. foreign tax credit are complex, and U.S. holders of Common Stock or ADSs are urged to consult their own tax advisors regarding the availability of the foreign tax credit under their particular circumstances. Taxation of Capital Gains Deposits and withdrawals of Common Stock by U.S. holders in exchange for ADSs will not result in the realization of gain or loss for U.S. federal income tax purposes. In general, gain or loss, if any, realized by a U.S. holder upon a sale, exchange or other taxable disposition of Common Stock or ADSs will be subject to U.S. federal income taxation as capital gain or loss in an amount equal to the difference between the amount realized on the sale, exchange or other taxable disposition and such U.S. holder’s adjusted tax basis in the Common Stock or ADSs. Such capital gain or loss will be long-term capital gain or loss if at the time of sale, exchange or other taxable disposition the Common Stock or ADSs have been held for more than one year. Under current U.S. federal income tax law, net long-term capital gain of certain U.S. holders (including individuals) is eligible for taxation at preferential rates. The deductibility of capital losses is subject to certain limitations under the Code. Gain, if any, realized by a U.S. holder on the sale, exchange or other taxable disposition of Common Stock or ADSs generally will be treated as U.S. source gain for U.S. foreign tax credit purposes. Consequently, if a Chilean income tax is imposed on the sale or disposition of Common Stock, a U.S. holder that does not receive sufficient foreign source income from other sources may not be able to derive effective U.S. foreign tax credit benefits in respect of such Chilean income tax. Alternatively, a U.S. holder may take a deduction for all foreign income taxes paid during the taxable year if it does not elect to claim a foreign tax credit for any foreign taxes paid or accrued during the taxable year. U.S. holders should consult their own tax advisors regarding the application of the foreign tax credit rules to their investment in, and disposition of, Common Stock or ADSs. Passive Foreign Investment Company Rules Based upon our current and projected income, assets and activities, we do not expect the Common Stock or ADSs to be considered shares of a PFIC for our current fiscal year or for future fiscal years. However, because the determination of whether the Common Stock or ADSs constitute shares of a PFIC will be based upon the composition of our income, assets and the nature of our business, as well as the income, assets and business of entities in which we hold at least a 25% interest, from time to time, and because there are uncertainties in the application of the relevant rules, there can be no assurance that the Common Stock or ADSs will not be considered shares of a PFIC for any fiscal year. If the Common Stock or ADSs were shares of a PFIC for any fiscal year, U.S. holders (including certain indirect U.S. holders) may be subject to adverse tax consequences, including the possible imposition of an interest charge on gains or “excess distributions” allocable to prior years in the U.S. holder’s holding period during which we were determined to be a PFIC. If we are deemed to be a PFIC for a taxable year, dividends on our Common Stock or ADSs would not be “qualified dividend income” eligible for preferential rates of U.S. federal income taxation. A U.S. Holder who owns Common Stock or ADSs during any taxable year that we are a PFIC in excess of certain de minimus amounts and fails to qualify for certain other exemptions would be required to file IRS Form 8621. In addition, under certain circumstances, the temporary regulations also require a “United States person” (as such term is defined under the Code) that owns an interest in a PFIC as an indirect shareholder through one or more United States persons to file Form 8621 for any taxable year during which such indirect shareholder is treated as receiving an excess distribution in connection with the ownership or disposition of such interest, or reports income pursuant to mark-to-market election. U.S. holders should consult their own tax advisors regarding the application of the PFIC rules to the Common Stock or ADSs. U.S. Information Reporting and Backup Withholding A U.S. holder of Common Stock or ADSs may, under certain circumstances, be subject to information reporting and backup withholding with respect to certain payments to such U.S. holder, such as dividends paid by our company or the proceeds of a sale, exchange or other taxable disposition of Common Stock or ADSs, unless such U.S. holder (i) is an exempt recipient and demonstrates this fact when so required, or (ii) in the case of backup withholding, provides a correct taxpayer identification number, certifies that it is a U.S. person and that it is not subject to backup withholding, and otherwise complies with applicable requirements of the backup withholding rules. Backup withholding is not an additional tax. Any amount withheld under these rules will be creditable against a U.S. holder’s U.S. federal income tax liability, provided the requisite information is timely furnished to the IRS. “Specified Foreign Financial Asset” Reporting Owners of “specified foreign financial assets” with an aggregate value in excess of US$50,000 (and in some circumstances, a higher threshold), may be required to file an information report with respect to such assets with their U.S. federal income tax returns. “Specified foreign financial assets” generally include any financial accounts maintained by foreign financial institutions as well as any of the following, but only if they are not held in accounts maintained by financial institutions: (i) stocks and securities issued by non-U.S. persons, (ii) financial instruments and contracts held for investment that have non-U.S. issuers or counterparties and (iii) interests in foreign entities. Prospective purchasers should consult their own tax advisors regarding the application of the U.S. federal income tax laws to their particular situations as well as any additional tax consequences resulting from purchasing, holding or disposing of Common Stock or ADSs, including the applicability and effect of the tax laws of any state, local or foreign jurisdiction, including estate, gift, and inheritance laws. F. Dividends and Paying Agents Not applicable. G. Statement by Experts Not applicable. H. Documents on Display We are subject to the informational requirements of the Exchange Act. In accordance with these requirements, we file annual reports and submit other information to the United States Securities and Exchange Commission (the “SEC”). These materials, including this Form 20-F and the exhibits thereto, may be inspected and copied at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the SEC’s Public Reference Room by calling the SEC in the United States at 1-800-SEC-0330. The SEC also maintains a website at http://www.sec.gov/ that contains reports, proxy statements and other information regarding registrants that file electronically with the SEC. Form 20-F reports and the other information submitted by us to the SEC may be accessed through this website. Additionally, the documents concerning us, which are referred to in this annual report, may be inspected at our principal offices at Vitacura 2670, Twenty Third Floor, Santiago, Chile. I. Subsidiary Information Not applicable. ITEM 11: Quantitative and Qualitative Disclosures about Market Risk The following discussion about our risk management activities includes “forward-looking statements” that involve risk and uncertainties. Actual results could differ materially from those projected in the forward-looking statements. We face primary market risk exposures in three categories: interest rate fluctuations, exchange rate fluctuations and commodity price fluctuations. We periodically review our exposure to the three principal sources of risk described above and determine at our senior-management level how to minimize the impact on our operations of commodity price, foreign exchange and interest rate changes. As part of this review process, we periodically evaluate opportunities to enter into hedging mechanisms to mitigate such risks. The market risk sensitive instruments referred to below are entered into only for purposes of hedging our risks and are not used for trading purposes. Qualitative Information About Market Risk Interest Rate Sensitivity As of December 31, 2014, we had a total of CLP 13,691 million in debt indexed to LIBOR (CLP 11,840 million as of December 31, 2013). Consequently, as of December 31, 2014, our financing structure consisted (without taking into account the cross currency swaps effects) of 7% (5% in 2013) of debt with variable interest rates, and 93% (95% in 2013) of debt with fixed interest rates. To manage the interest rate risk, we have an interest rate administration policy that intends to reduce the volatility of our financial expenses, and to maintain an ideal percentage of our debt in fixed rate instruments. The financial position is mainly set by the use of short-term and long-term debt, as well as derivative instruments such as cross-currency interest rate swaps. As of December 31, 2014, after considering the effect of interest rates and currency swaps, 100% (100% in 2013) of our long-term debt had fixed interest rates. The terms and conditions of the Company’s obligations as of December 31, 2014, including exchange rates, interest rates, maturities and effective interest rates are detailed in Note 27 to our audited financial statements included elsewhere in this annual report. Commodity and Raw Material Price Sensitivity The principal commodity price sensitivity faced by us relate to fluctuations in: 1) prices and supply of barley and malt, which we use for the production of beer, 2) prices of concentrates, sugar and plastic resin, which we use for the production and packaging of soft drinks, and 3) prices of bulk wine and grapes, which we use for the manufacturing of wine and spirits. Barley and malt . In Chile, we obtain our supply of barley and malt from local producers and in the international market. Long-term supply agreements are entered into with local producers, where the barley price is set annually according to the market price, which is used to determine the malt price as per the agreements’ algorithms. The purchases and commitments expose the Company to risk regarding the fluctuation of commodity prices. During 2014, we purchased 37,315 tons of malt (32,203 tons in 2013) and 52,720 tons of barley (54,162 tons in 2013). CCU Argentina acquires malt only from local producers. Such raw materials represent approximately 12% (12% in 2013) of the direct cost for the Chile Operating segment. See “Item 4: Information on the Company – Business Overview – Raw Materials and other Supplies” We do not hedge these transactions. Rather, we negotiate yearly contracts with malt suppliers. Concentrates, sugar and plastic resin . The principal raw material used in the production of non-alcoholic beverages are concentrates, which are mainly acquired from licensees, sugar and plastic resin for the manufacturing of plastic bottles and containers. We generally purchase our sugar requirements from Empresas Iansa S.A., the sole producer of sugar in Chile, as well as from imports. Plastic resin is also imported. The Company is exposed to price fluctuation risks with regards to these raw materials, which jointly represent 29% of the direct cost for the Chile Operating segment. See “Item 4: Information on the Company – Business Overview – Raw Materials and other Supplies”. We do not hedge these transactions. Grapes and wine . The principal raw materials used by our wine subsidiary VSPT in the production of wine are its own harvested grape as well as purchased grapes and wine. VSPT obtains approximately 37% of the grapes used for export wines from its own vineyards, thereby reducing grape price volatility and ensuring quality consistency. Approximately 92% of the grape supply for the production of the wine sold in the domestic market is purchased from third parties. During 2014, VSPT purchased 8% of the necessary grapes and wine on the basis of yearly contracts at fixed prices from third parties. Spot transactions for wine are executed from time to time depending on additional wine needs. During the last three years VSPT grapes and wine costs in Chile were in the amount of CLP23,682 million, CLP31,008 million and CLP30,586 million, respectively. See “Item 4: Information on the Company – Business Overview – Raw Materials and other Supplies.” Exchange Rate Sensitivity We are exposed to exchange rate risks resulting from: a) our net exposure of foreign currency assets and liabilities, b) exports sales, c) the purchase of raw material, products and capital investments effected in foreign currencies, or indexed to such currencies, and d) the net investment of subsidiaries in Argentina. Our greatest exchange rate risk exposure is the variation of the Chilean peso as compared to the U.S. dollar, euro, Argentine peso, Uruguayan peso and Paraguayan Guaraní. As of December 31, 2014, we maintained in Chile foreign currency liabilities amounting to CLP46,780 million (CLP46,598 million in 2013), mostly denominated in U.S. dollars. Obligations with financial institutions and bonds in foreign currency (CLP19,838 million in 2014 and CLP21,618 million in 2013) represent 11% (9% in 2013) of the total of such liabilities. The remaining 89% (91% in 2013) is denominated in inflation-indexed Chilean pesos. In addition, the Company maintains foreign currency assets for CLP57,086 million (CLP47,369 million in 2013) that mainly correspond to exports in accounts receivable. Regarding the Argentine subsidiaries operations, the liability net exposure in U.S. dollars and other currencies amounted to CLP7,044 million as of December 31, 2014 (CLP9,412 million in 2013). Regarding the Uruguayan subsidiaries operations, the liability net exposure in U.S. dollars and other currencies amounted to CLP2,016 million as of December 31, 2014 (CLP467 million in 2013). To protect the value of the foreign currency assets and liabilities net position of our Chilean operations, we enter into derivative agreements (currency forwards) to hedge against any variation in the Chilean peso as compared to other currencies. As of December 31, 2014, our assets (liabilities) net exposure in foreign currencies, after the use of derivative instruments, amounted to CLP2,588 million (CLP1,069 million in 2013). In 2014, of our total sales, 8% (8% in 2013) corresponded to export sales made in foreign currencies, mainly U.S. dollars, euros and pounds sterling, and of the total costs, 55% (57% in 2013) correspond to raw material and product purchases in foreign currencies, or indexed to such currencies. We do not actively hedge the variations in the expected cash flows from such transactions. On the other hand, we are exposed to exchange rate movements related to the conversion from Argentine and Uruguayan pesos to Chilean pesos in the income, assets and liabilities of our subsidiaries in Argentina. We do not actively hedge the risks related to this conversion at our subsidiaries, the effects of which are recorded in Equity. As of December 31, 2014, the net investment in our Argentine, Uruguayan and Paraguayan subsidiaries amounted to CLP90,605 million (CLP84,363 million in 2013), CLP14,540 million (CLP8,815 million in 2013) and CLP 22,609 million (CLP11,255 million in 2013), respectively. Quantitative Information About Market Risk Interest Rate Sensitivity Most of our debt is at a fixed interest rate, so it is not exposed to fluctuations in interest rates. As of December 31, 2014, our interest-bearing debt amounted to CLP240,660 million (see note 27 to the consolidated financial statements), 94% of which was fixed debt and 6% of which was variable-rate debt. The following table summarizes debt obligations with interest rates by maturity date, the related weighted-average interest rates and fair values: Interest - Bearing Debts as of December 31, 2014 (millions of Ch$, except percentages) Thereafter Total Fair Value Interest bearing liabilities Fixed rate Ch$ Bonds and Banks 13,068 8,547 24,544 11,889 11,889 100,457 170,395 149,834 Average interest rate 4.9% 5.0% 6.2% 5.1% 5.1% 5.0% US$ 1,076 241 241 0 0 0 1,557 1,557 Average interest rate 4.1% 2.6% 2.6% 3.7% EUR 4,735 0 0 0 0 0 4,735 4,735 Average interest rate 0.6% 0.6% Argentine pesos 32,995 6,453 3,958 1,963 1,587 0 46,956 46,956 Average interest rate 23.9% 21.2% 19.3% 15.0% 15.0% 22.4% Uruguayan pesos 1,741 0 0 0 0 0 1,741 1,741 Average interest rate 16.4% 0 Variable rate US$ 5,364 4,956 4,956 15,276 15,276 Average interest rate Libor + 1.23% Non interest bearing liabilities Derivate Contract Cross Currency Swap: Receive US$ at Libor + 1,36 5,054 8,989 14,043 13,639 Pay US$ at 3,6% 5,122 6,296 11,418 11,175 Pay EUR at 2,75% 93 2,385 2,479 2,478 Forwards 684 684 684 Commodity Price Sensitivity The major commodity price sensitivity faced by us relate to fluctuations in malt prices. The following table summarizes information about our malt, barley, sugar and bulk wine inventories and futures contracts that are sensitive to changes in commodity prices, mainly malt prices. For inventories, the table presents the carrying amount and fair value of the inventories and contracts as of December 31, 2014. For these contracts the table presents the notional amount in tons, the weighted average contract price, and the total dollar contract amount by expected maturity date. Commodity Price Sensitivity as of December 31, 2014 Carrying Amount Fair Value On Balance Sheet Position Malt inventory (millions of CLP) 33,432 33,432 Bulk wine inventory - raw material 28,435 28,435 Expected Maturity Fair Value 2015 2016 2017 2018 2019 Thereafter Purchase Contracts Malt: Fixed Purchase Volume (tons) 43,900 11,300 Weighted Average Price (US$ per ton)(*) 579 579 Contract Amount (thousands of US$) 25,409 6,540 31,725 Sugar: Fixed Purchase Volume (tons) 75,000 Weighted Average Price (US$ per ton)(*) 550 Contract Amount (thousands of US$) 41,250 41,072 Grapes: Fixed Purchase Volume (tons) 26,701 13,576 7,111 6,886 3,922 1,763 Weighted Average Price (CLP per liter)(*) 210 241 251 233 260 536 Contract Amount (thousands of CLP) 5,594 3,271 1,788 1,607 1,020 945 14,002 Wine: Fixed Purchase Volume (tons) 14,363 12,500 Weighted Average Price (CLP per liter)(*) 258 191 Contract Amount (thousands of CLP) 3,711 2,381 6,093 (*) Weighted average price estimation is calculated based on expected market prices. Prices to be paid by us are adjusted based on current market conditions. As of December 31, 2014 we had malt purchase contracts for US$46.6 million, compared with US$76.5 million as of December 31, 2013. Exchange Rate Sensitivity The major exchange rate risk faced by us is the variation of the Chilean peso against the U.S. dollar. A portion of our subsidiaries operating revenue and assets and liabilities are in currencies that differ from our functional currency. However, since some of their operating revenues and expenses are in the same currency, this can create a partial natural hedge. In the case of our subsidiary VSPT, occasionally there exist short-term timing differences related to invoicing and cash collection which can generate currency exposure. We have entered into short-term U.S. dollar currency forward contracts to mitigate this risk. The following table summarizes our debt obligations, cash and cash equivalents, accounts receivable and derivative contracts in foreign currencies as of December 31, 2014 in millions of Chilean pesos, according to their maturity date, weighted-average interest rates and fair values: Exchange Rate Sensitivity as of December 31, 2014 (millions of Ch$, except percentages and exchange rate) Thereafter Total Fair Value Debt Obligations Variable rate (US$) Short and medium term 5,364 4,956 4,956 15,276 15,276 Average int.rate Libor + 1,19% Libor + 1,19% Fixed rate (US$) Short term 1,076 241 241 1,557 1,557 Interest rate 4.1% 2.6% 2.6% 3.7% Fixed rate (Argentina $) Short term 32,995 6,453 3,958 1,963 1,587 46,956 46,956 Interest rate 23.9% 21.2% 19.3% 15.0% 15.0% 22.4% Cash and Cash Equivalents US$ 6,059 6,059 6,059 Others 17,326 17,326 17,326 TOTAL 23,384 23,384 23,384 Accounts Receivables US$ 19,030 19,030 19,030 EUR 10,039 10,039 10,039 Others 53,339 53,339 53,339 TOTAL 82,408 82,408 82,408 Notional Thereafter Total Fair Value amount Derivate Contracts (in thousand of US$) Receive US$ 8,320 14,800 23,121 22,570 Pay US$ 8,433 10,366 18,799 18,399 Pay EUR 126 3,225 3,352 3,270 ITEM 12: Description of Securities Other than Equity Securities 12.D.3. Depositary Fees and Charges JPMorgan is the depositary of CCU shares in accordance with the amended and restated Deposit Agreement, dated July 31, 2013, entered into by and among CCU, JPMorgan, as depositary, and all owners from time to time of ADSs issued by CCU (“Deposit Agreement”). Pursuant to the Deposit Agreement, holders of our ADSs may have to pay to JPMorgan, either directly or indirectly, fees or charges up to the amounts set forth in the table below. Service Fee Issuance of ADSs US$5 per each 100 ADSs issued Cancellation of ADSs US$5 per each 100 ADSs canceled Cash distributions US$0.05 or less per ADS During each year, the Depositary will collect fees of US$0.05 or less per ADS per calendar year for administering the ADSs. ADS holders will also be responsible to pay certain fees and expenses incurred by the depositary bank and certain taxes and governmental charges such as: stock transfer or other taxes and other governmental charges; cable, telex and facsimile transmission and delivery charges incurred upon the transfer of securities; transfer or registration fees for the registration of transfers charged by the registrar and transfer agent; and expenses incurred for converting foreign currency into U.S. dollars. 12.D.4. Depositary Payments In 2014, the following reimbursements were made by JPMorgan, pursuant to the corresponding tax retention, in connection with our ADR program: Expenses US$ in thousands amount (*) Documents Edgard and filing 4.2 FASB fee 0.9 PCAOB fee 7.7 Teleconferencing 3.9 Broker Reimbursement 17.7 Total 34.4 (*) includes 30% tax retention PART II ITEM 13: Defaults, Dividend Arrearages and Delinquencies Not applicable. ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceeds Not applicable. ITEM 15: Controls and Procedures (a) Controls and Procedures. The Company’s management, with the participation of the Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of our disclosure controls and procedures as of December 31, 2014. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the disclosure controls and procedures were effective as of December 31, 2014. Disclosure controls and procedures means controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods required and that such information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosures. (b) Management’s Annual Report on Internal Control over Financial Reporting. Our management, including our CEO and CFO, are responsible for establishing and maintaining adequate internal controls over financial reporting and has assessed the effectiveness of our internal control over financial reporting as of December 31, 2014 based on the criteria established in “Internal Control – Integrated Framework (2013)” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, our management has concluded that, as of December 31, 2014 our internal control over financial reporting is effective. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. The effectiveness of our internal control over financial reporting as of December 31, 2014 has been audited by PricewaterhouseCoopers, an independent registered public accounting firm, as stated in their report which appears herein. (c) Attestation Report of the Registered Public Accounting Firm. See page F-2 of our audited consolidated financial statements. (d) Changes in Internal Control over Financial Reporting. There has been no change in our internal control over financial reporting during 2014 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. (e) Whistle-blowing procedure. We have a whistle-blowing procedure which allows any employee of CCU, of its associates or any person, to communicate to a designated person questionable practices or activities that constitute a breach of accounting procedures, internal controls, audit matters and the Code of Business Conduct. ITEM 16A: Audit Committee Financial Expert In the board of directors meeting held on April 10, 2013, after the election of a new board of directors at the Shareholders’ meeting, the Board of Directors appointed the following members to our Audit Committee: Messrs.Vittorio Corbo and Philippe Pasquet. Mr. Pasquet and Mr. Corbo meet the independence criteria contained in the Exchange Act and the NYSE Rules. We do not have an audit committee financial expert serving on our Audit Committee, as such term is defined under Item 407 of Regulation S-K. We do not have an audit committee financial expert because we are not required to appoint one under Chilean law. ITEM 16B: Code of Ethics We have adopted a Code of Business Conduct that applies to all of our executive officers and employees. Our Code of Business Conduct is available on our website at www.ccu.cl or www.ccuinvestor.com . Our code of ethics was updated in March 4, 2014 and no waivers, either explicit or implicit, of provisions of the code of ethics have been granted to the Chief Executive Officer, Chief Financial Officer or Chief Accounting Officer. The information on our website is not incorporated by reference into this document. In December 2013, we adopted a Code of Conduct of the Board of Directors that applies to all of the members of our board of directors. This code of conduct is available on our website at www.ccu.cl or www.ccuinvestor.com . The code of conduct sets forth certain basic principles intended to guide the actions of our directors, as well as certain procedures, policies and corporate governance best practices. The code of conduct covers matters of confidentiality, access to independent experts, orientation of newly elected directors and review of information regarding candidates for election to the board of directors. The code of conduct also establishes rules and procedures regarding conflicts of interest. The information on our website is not incorporated by reference into this document. ITEM 16C: Principal Accountant Fees and Services The following table sets forth the fees billed to us by our independent auditors, PricewaterhouseCoopers, during the fiscal years ended December 31, 2013 and 2014: (millions of CLP) Audit Fees 430 462 Audit-Related Fees 6 0 Tax Fees 0 0 All Other Fees 2 Total Fees 593 464 “Audit fees” in the above table are the aggregate fees billed by PricewaterhouseCoopers in connection with the review and audit of our semi-annual and annual consolidated financial statements, as well as the review of other fillings. “Audit-related fees” are the aggregate fees billed by PricewaterhouseCoopers for assurance and related services that are reasonably related to the performance of the audit or review of our financial statements or that are traditionally performed by the external auditor, and include consultations relating to the review of the new system of consolidation of the financial statements. “All Other Fees” are fees billed by PricewaterhouseCoopers associated mostly with expenses related to CCU capital increase and Due Diligence, among others during 2013. Audit Committee Pre-Approval Policies and Procedures Since July 2005, our audit committee pre-approves all audit and non-audit services provided by our independent auditor pursuant to Sarbanes-Oxley Act of 2002. ITEM 16D: Exemptions from the Listing Standards for Audit Committees Not applicable. ITEM 16E: Purchases of Equity Securities by the Issuer and Affiliated Purchasers Not applicable. ITEM 16F: Change in Registrant’s Certifying Accountants Not applicable. ITEM 16G: Corporate Governance General summary of significant differences with regard to corporate government standards The following paragraphs provide a brief, general summary of significant differences between corporate government practices followed by us pursuant to our home-country rules and those applicable to U.S. domestic issuers under NYSE listing standards. Composition of the board of directors; independence . The NYSE listing standards provide that listed companies must have a majority of independent directors and that certain board committees must consist solely of independent directors. Under NYSE rule 303A.02, a director qualifies as independent only if the board affirmatively determines that such director has no material relationship with the company, either directly or indirectly. In addition, the NYSE listing standards enumerate a number of relationships that preclude independence. Under the Chilean Corporations Act an open-stock corporation must have at least one independent director (out of a minimum of seven directors) when its market capitalization reaches or exceeds 1.5 million Unidades de Fomento (as of March 31, 2015 approximately CLP 24.623 million) and at least 12.5% of its outstanding shares with voting rights are in the possession of shareholders that individually control or possess less than 10% of such shares. In addition, the Chilean Corporations Act enumerates a number of relationships that preclude independence. Chilean law also establishes a number of principles of general applicability designed to avoid conflicts of interests and to establish standards for related party transactions. Specifically, directors elected by a group or class of shareholders have the same duties to the company and to the other shareholders as the rest of the directors, and all transactions with the company in which a director has an interest must be in the interest of and for the benefit of the company, relative in price, terms and conditions to those prevailing in the market at the time of its approval and comply with the requirements and procedures set forth in Chapter XVI of the Chilean Corporations Act. See “Item 7: Major Shareholders and Related Party Transactions.” Furthermore, such transactions must be reviewed by the directors’ committee (as defined below); they require prior approval by the board of directors and must be disclosed at the next meeting of shareholders, unless such transactions fall within one the exemptions contemplated by the Chilean Corporations Act and, if applicable, included in the usual practice policy approved by the board of directors. See “Item 7: Major Shareholders and Related Party Transactions.” Pursuant to NYSE rule 303A.00, we may follow Chilean practices and are not required to have a majority of independent directors. Committees . The NYSE listing standards require that listed companies have a Nominating/Corporate Governance Committee, a Compensation Committee and an Audit Committee. Each of these committees must consist solely of independent directors and must have a written charter that addresses certain matters specified by the listing standards. Under Chilean law, the only board committee that is required is the directors’ committee ( comité de directores ), composed of three members, such committee having a direct responsibility to (a) review the company’s financial statements and the independent auditors’ report and issue an opinion on such financial statements and report prior to their submission for shareholders’ approval, (b) make recommendations to the board of directors with respect to the appointment of independent auditors and risk rating agencies, (c) review related party transactions, and issue a report on such transactions, (d) review the managers, principal executive officers’ and employees’ compensation policies and plans and (e) to prepare an annual report of the performance of its duties, including the principal recommendations to shareholders; (f) advise the board of directors as to the suitability of retaining non-audit services from its external auditors, if the nature of such services could impair their independence; and (g) perform other duties as defined by the company’s bylaws, by a shareholders’ meeting or by the board. Requirements to be deemed an independent director are set forth in “Item 6: Directors, Senior Management and Employees – Board Practices – Directors Committee.” Pursuant to NYSE Rule 303A.06, we must have an audit committee that satisfies the requirements of Rule 10A-3 under the Exchange Act by July 31, 2005. In the meeting held on February 3, 2010, our board of directors agreed to increase from three to four the number of members of the audit committee, and to appoint Mr. Philippe Pasquet as the fourth member. At the board of directors meeting of April 10, 2013, following the election of a new board at the shareholders´ meeting, the board of directors appointed the following directors to our audit committee: Vittorio Corbo and Philippe Pasquet. Mr. Pasquet and Mr. Corbo meet the independence criteria under the Exchange Act and under the NYSE Rules. The Board of Directors also resolved that directors Mr. Jorge Luis Ramos and Mr. Francisco Pérez shall participate in our audit committee´s meetings as observers. Shareholder approval of equity-compensation plans . Under NYSE listing standards, shareholders must be given the opportunity to vote on all equity-compensation plans and material revisions thereto, with limited exemptions. An “equity-compensation plan” is a plan or other arrangement that provides for the delivery of equity securities of the listed company to any employee, director or other service provider as compensation for services. Under Chilean law, if previously approved by shareholders at an extraordinary shareholders’ meeting, up to ten percent of a capital increase in a publicly traded company may be set aside to fund equity-compensation plans for the company’s employees and/or for the employees of the company’s subsidiaries. Pursuant to NYSE rule 303A.00, as a foreign private issuer, we may follow Chilean practices and are not required to comply with the NYSE listing standards with respect to shareholder approval of equity-compensation plans. Corporate Governance Guidelines . The NYSE listing standards provide that listed companies must adopt and disclose corporate governance guidelines with regard to (a) director qualifications standards; (b) director responsibilities; (c) director access to management and independent advisors; (d) director compensation; (e) director orientation and continuing education; (f) management succession; and (g) annual performance evaluations of the board. Chilean law does not require that such corporate governance guidelines be adopted. Director responsibilities and access to management and independent advisors are directly provided for by applicable law. Director compensation is determined by the annual meeting of shareholders pursuant to applicable law. As a foreign private issuer, we may follow Chilean practices and are not required to adopt and disclose corporate governance guidelines. Code of Business Conduct . The NYSE listing standards require that listed companies adopt and disclose a code of business conduct and ethics for directors, officers and employees, and promptly disclose any waivers of the code for directors or executive officers. We have adopted a code of business conduct that applies generally to all of our executive officers and employees. A copy of the code of business conduct, as amended, is available on our website at www.ccu.cl or www.ccuinvestor.com . The information on our website is not incorporated by reference into this document. We have also adopted a code of conduct that applies to all members of our board of directors. A copy of this code is available on our website at www.ccu.cl or www.ccuinvestor.com . The information on our website is not incorporated by reference into this document. Manual of Information of Interest to the Market . In 2008, the SVS promulgated new rules which require public companies to adopt a manual regarding disclosure of information of interest to the market, board members and executives shares transactions and blackout periods for such transactions. This manual applies to our directors, the directors of our subsidiaries, our executive officers, some of our employees which may be in possession of confidential, reserved or privileged information of interest, and to our advisors. The manual took effect on June 1, 2008. A copy of the manual regarding disclosure of information of interest to the market, as amended on March 18, 2010, is available in our website at www.ccu.cl or www.ccuinvestor.com . The information on our website is not incorporated by reference into this document. Executive Sessions . To empower non-management directors to serve as a more effective check on management, NYSE listing standards provide that non-management directors of each company must meet at regularly scheduled executive sessions without management. Under Chilean law, the office of director is not legally compatible with that of general manager in publicly traded companies. The board of directors exercises its functions as a collective body and may partially delegate its powers to executive officers, attorneys, a director or a board commission of the company, and for specific purposes to other persons. As a foreign private issuer, we may follow Chilean practices and are not required to comply with the NYSE listing standard for executive sessions. Certification Requirements . Under NYSE listing standards, Section 303A.12(a) provides that each listed company CEO must certify to the NYSE each year that he or she is not aware of any violation by the company of NYSE corporate governance listing standards, and Section 303A.12(b) provides that each listed company CEO must promptly notify the NYSE in writing after any executive officer of the listed company becomes aware of any material non-compliance with any applicable provisions of Section 303A. As a foreign private issuer, we must comply with Section 303A.12(b) of the NYSE listing standards, but we are not required to comply with 303A.12(a). ITEM 16H: Mine Safety Disclosure Not applicable. PART III ITEM 17: Financial Statements The Company has responded to Item 18 in lieu of responding to this item. ITEM 18: Financial Statements See Annex for the Financial Statements ITEM 19: Exhibits Index to Exhibits Unofficial English translation of the By-laws of the Company (incorporated by reference to Exhibit 3.1 of the Company’s registration statement on Form F-3 (File No. 333-190641) filed on August 8, 2013). Compañía Cervecerías Unidas S.A. significant subsidiaries (incorporated by reference to Exhibit 8.1 of Compañía Cervecerías Unidas S.A. Annual Report on Form 20-F for the year ended December 31, 2003, filed on June 24, 2004). Certification of Chief Executive Officer of Compañía Cervecerías Unidas S.A. pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Compañía Cervecerías Unidas S.A. pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer of Compañía Cervecerías Unidas S.A. pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Compañía Cervecerías Unidas S.A. pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Consent of PricewaterhouseCoopers. SIGNATURES The Registrant certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. Compañía Cervecerías Unidas S.A. By: /s/ Patricio Jottar Name: Patricio Jottar Title: Chief Executive Officer Date: April 29 , 2015 CCU - Management’s Report on Internal Controls over Financial Reporting Our management, including our Chief Executive Officer and Chief Financial Officer, are responsible for establishing and maintaining adequate internal controls over financial reporting and has assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2014 based on the criteria established in “Internal Control – Integrated Framework (2013)” issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and, based on such criteria, our management has concluded that, as of December 31, 2014, our internal control over financial reporting is effective. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance ofrecords that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control to future periods are subject to the risk that controls may become inadequate because of changes in conditions, and that the degree of compliance with the policies or procedures may deteriorate. The effectiveness of our internal control over financial reporting as of December 31, 2014 has been audited by PricewaterhouseCoopers, an independent registered public accounting firm, as stated in their report which appears herein. There has been no change in our internal control over financial reporting during 2014 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. By: /s/ Patricio Jottar Chief Executive Officer /s/ Felipe Dubernet Chief Financial Officer Dated: February 13, 2015 Distribution: Investor Relation Manager PricewaterhouseCoopers Chief Financial Officer Legal Affairs Manager REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Compañía Cervecerías Unidas S.A. In our opinion, the accompanying consolidated balance sheets and the related consolidated statement of income, comprehensive income, shareholder´s equity and cash flows present fairly, in all material respects, the financial position of Compañía Cervecerías Unidas S.A. and its subsidiaries at December 31, 2014 and December 31, 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014 in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material ef fect on the financial statements. Page 2 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. INDEX CONSOLIDATED STATEMENT OF FINANCIAL POSITION (ASSETS) 4 CONSOLIDATED STATEMENT OF FINANCIAL POSITION (LIABILITIES AND EQUITY) 5 CONSOLIDATED STATEMENT OF INCOME 6 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 7 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY 8 CONSOLIDATED STATEMENT OF CASH FLOW 9 NOTE 1 GENERAL INFORMATION 10 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 15 Basis of preparation 15 Basis of consolidation 16 Financial information as per o perating segments 17 Foreign currency and unidad de fomento (Adjustment unit) 18 Cash and cash equivalents 19 Financial instruments 19 Financial asset impairment 21 Inventories 21 Other non-financial assets 21 Property, plant and equipment 21 Leases 22 Investment property 22 Biological assets 22 Intangible assets other than goodwill 23 Goodwill 23 Impairment of non-financial assets other than goodwill 23 Assets of a disposal group held for sale 24 Income taxes 24 Employees benefits 25 Provisions 25 Revenue recognition 25 Commercial agreements with distributors and supermarket chains 26 Cost of sales of products 26 Other expenses by function 26 Distribution expenses 26 Administration expenses 26 Environment liabilities 27 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 27 NOTE 4 ACCOUNTING CHANGES 27 NOTE 5 RISK ADMINISTRATION 27 NOTE 6 FINANCIAL INSTRUMENTS 34 NOTE 7 FINANCIAL INFORMATION AS PER OPERATING SEGMENTS 40 NOTE 8 BUSINESS COMBINATIONS 47 NOTE 9 NET SALES 48 NOTE 10 NATURE OF COST AND EXPENSE 48 NOTE 11 FINANCIAL RESULTS 49 NOTE 12 OTHER INCOME BY FUNCTION 49 NOTE 13 OTHER GAIN AND LOSS 49 NOTE 14 CASH AND CASH EQUIVALENTS 50 NOTE 15 ACCOUNTS RECEIVABLES – TRADE AND OTHER RECEIVABLES 51 NOTE 16 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 54 NOTE 17 INVENTORIES 59 NOTE 18 OTHER NON-FINANCIAL ASSETS 60 NOTE 19 INVESTMENTS ACCOUNTED FOR BY THE EQUITY METHOD 60 NOTE 20 INTANGIBLE ASSETS (NET) 62 NOTE 21 GOODWILL 63 NOTE 22 PROPERTY, PLANT AND EQUIPMENT 65 NOTE 23 INVESTMENT PROPERTY 67 NOTE 24 ASSETS OF DISPOSAL GROUP HELD FOR SALE 68 NOTE 25 BIOLOGICAL ASSETS 68 NOTE 26 INCOME TAXES 70 NOTE 27 OTHER FINANCIAL LIABILITIES 73 NOTE 28 ACCOUNTS PAYABLE – TRADE AND OTHER PAYABLES 87 NOTE 29 PROVISIONS 87 NOTE 30 OTHER NON-FINANCIAL LIABILITIES 88 NOTE 31 EMPLOYEE BENEFITS 88 NOTE 32 NON-CONTROLLING INTERESTS 91 NOTE 33 COMMON SHAREHOLDERS’ EQUITY 92 NOTE 34 EFFECTS OF CHANGES IN CURRENCY EXCHANGE RATE 96 NOTE 35 CONTINGENCIES AND COMMITMENTS NOTE 36 ENVIRONMENT NOTE 37 SUBSEQUENT EVENTS Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Assets) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2014 As of December 31, 2013 ThCh$ ThCh$ Current assets Cash and cash equivalent 14 214,774,876 408,853,267 Other financial assets 6 6,483,652 4,468,846 Other non-financial assets 18 18,558,445 21,495,398 Accounts receivable-trade and other receivables 15 238,602,893 211,504,047 Accounts receivable from related companies 16 11,619,118 9,610,305 Inventories 17 175,179,189 153,085,845 Taxes receivables 26 19,413,414 9,139,406 Total current assets different from assets of disposal group held for sale Assets of disposal group held for sale 24 758,760 339,901 Total assets of disposal group held for sale Total current assets Non-current assets Other financial assets 6 343,184 38,899 Other non-financial assets 18 5,828,897 15,281,111 Accounts receivable from related companies 16 522,953 350,173 Investment accounted by equity method 19 31,998,620 17,563,028 Intangible assets other than goodwill 20 68,656,895 64,033,931 Goodwill 21 86,779,903 81,872,847 Property, plant and equipment (net) 22 833,171,234 680,994,421 Biological assets 25 18,084,408 17,662,008 Investment property 23 7,917,613 6,901,461 Deferred tax assets 26 30,207,019 24,525,361 Total non-current assets Total Assets F- 4 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Liabilities and Equity) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION LIABILITIES AND EQUITY Notes As of December 31, 2014 As of December 31, 2013 LIABILITIES ThCh$ ThCh$ Current liabilities Other financial liabilities 27 65,318,293 120,488,188 Accounts payable-trade and other payables 28 203,782,805 183,508,115 Accounts payable- to related companies 16 10,282,312 7,286,064 Other short-term provisions 29 410,259 833,358 Tax liabilities 26 11,697,135 10,916,865 Employee benefits provisions 31 17,943,771 20,217,733 Other non-financial liabilities 30 68,896,763 65,878,578 Total current liabilities Non-current liabilities Other financial liabilities 27 134,534,557 142,763,030 Others accounts payable 28 369,506 841,870 Accounts payable to related companies 16 - 377,020 Other long-term provisions 29 2,209,832 2,135,122 Deferred tax liabilities 26 87,518,700 73,033,414 Employee benefits provisions 31 17,437,222 15,196,620 Total non-current liabilities Total liabilities EQUITY Equity attributable to equity holders of the parent 33 Paid-in capital 562,693,346 562,693,346 Other reserves (75,050,544) (65,881,809) Retained earnings 537,945,375 491,864,319 Subtotal equity attributable to equity holders of the parent Non-controlling interests 32 122,911,741 95,568,422 Total Shareholders' Equity Total Liabilities and Shareholders' Equity F- 5 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF INCOME CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net sales 9 1,297,966,299 1,197,226,510 1,075,689,894 Cost of sales 10 (604,536,815) (536,696,634) (493,087,247) Gross margin Other income by function 12 25,463,716 5,508,863 5,584,572 Distribution costs 10 (240,848,630) (221,701,175) (186,588,731) Administrative expenses 10 (110,014,716) (93,289,698) (85,387,566) Other expenses by function 10 (188,109,562) (162,782,032) (135,022,711) Other gains (losses) 13 4,036,939 958,802 (4,478,021) Income from operational activities Financial Income 11 12,136,591 8,254,170 7,692,672 Financial costs 11 (22,957,482) (24,084,226) (17,054,879) Equity and income of joint ventures and associated 19 (898,607) 308,762 (177,107) Foreign currency exchange differences 11 (613,181) (4,292,119) (1,002,839) Result as per adjustment units 11 (4,159,131) (1,801,765) (5,057,807) Income before taxes Income taxes 26 (46,673,500) (34,704,907) (37,133,330) Net income of year Net income atributable to: Equity holders of the parent Non-controlling interests 32 14,553,471 9,868,543 9,544,167 Net income of year Net income per share (Chilean pesos) from: Continuing operations 287.52 370.81 359.28 Diluted earnings per share (Chilean pesos) from: Continuing operations 287.52 370.81 359.28 F- 6 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Comprehensive Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Notes For the years ended December 31. ThCh$ ThCh$ ThCh$ Net income of year 120,791,921 132,904,551 123,976,900 Other income and expenses charged or credited against equity Cash flow hedges 33 (155,258) 256,592 (826,120) Exchange differences of foreign subsidiaries 33 (4,629,683) (17,054,187) (21,230,019) Gains (losses) from defined plans (1) 33 (1,884,054) (469,987) - Income tax related with cash flow hedge 33 39,470 (51,304) 189,525 Income tax relating to defined benefit plans (1) 33 501,689 105,151 - Total other comprehensive income and expense Comprehensive income and expense 114,664,085 115,690,816 102,110,286 Comprehensive income originated by: Equity holders of the parent (2 ) 97,067,296 107,443,199 94,212,054 Non-controlling interests 17,596,789 8,247,617 7,898,232 Comprehensive income and expense 114,664,085 115,690,816 102,110,286 These items will be not reclassified to Consolidated Statement of Income when they are settled. Corresponds to the income (loss) for the year where no income or expenses have been recorded directly against shareholder´s equity. . F- 7 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Changes in Equity (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CHANGES IN EQUITY CONSOLIDATED STATEMENT OF CHANGES IN EQUITY Paid in capital Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total Shareholders' Equity Common Stock Shares premium Currency translation difference Hedge reserves Actuarial gains and losses on defined benefit plans reserves Other reserves ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Balanced as of January 1, 2012 - Changes Interim dividends (1) - (20,065,681) - (20,065,681) Interim dividends according to policy (2) - (37,150,689) - (37,150,689) Other increase (decrease) in Equity (5) - (6,702,880) (6,702,880) Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control (3) - 7,248,058 - (19,706,470) (12,458,412) Comprehensive income and expense - - (19,637,257) (583,422) - - 114,432,733 7,898,232 102,110,286 Total changes in equity - - - AS OF DECEMBER 31, 2012 - Balanced as of January 1, 2013 - Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (38,239,323) - (38,239,323) Other increase (decrease) in Equity (5) - (4,961,354) (4,961,354) Effects business combination - 3,138,195 3,138,195 Other increase (decrease) in Equity (4) 15,479,173 (15,479,173) - Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control (3) - 2,867,444 - (8,154,643) (5,287,199) Issuance Equity (4) 331,673,754 - (5,010,216) - - 326,663,538 Comprehensive income and expense - - (15,408,235) 164,099 (348,673) - 123,036,008 8,247,617 115,690,816 Total changes in equity AS OF DECEMBER 31, 2013 - Balanced as of January 1, 2014 - Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (36,500,001) - (36,500,001) Other increase (decrease) in Equity (5) - 2,419 (378,712) (8,594,222) (8,970,515) Effects business combination - 18,340,752 18,340,752 Comprehensive income and expense - - (7,698,661) (108,479) (1,364,014) - 106,238,450 18,375,122 115,442,418 Total changes in equity - - AS OF DECEMBER 31, 2014 - Related to declared dividends at December 31 of each year and paid during January of the following year, as agreed by the Board of Directors. Corresponds to the differences between CCU’s policy to distribute a minimum dividend of at least 50% of the income (Note 33) based on the local statutory reported to SVS and the interim dividends declared at December 31 of each year. In 2013, the Company acquired additional interests in Viña San Pedro Tarapaca S.A. with a carrying value to ThCh$ 8,153,946 (ThCh$ 19,774,854 in 2012) for ThCh$ 5,627,425 (ThCh$ 12,521,899 in 2012) resulting in an increase to Other reserves of ThCh$ 2,526,520 (ThCh$ 7,252,955 in 2012) (Note 1 (1)). Additionally, as a part of the balance of 2013 recorded ThCh$ 341,169 related to an increase in additional interest in Saenz Briones & Cía S.A.I.C. See Note 33, paid in capital. (5)Mainly related to dividendsto Non-controlling interest. F- 8 Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Cash Flow (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CASH FLOW CONSOLIDATED STATEMENT OF CASH FLOW Notes For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,584,494,230 1,464,286,085 1,269,625,648 Other proceeds from operating activities 30,247,374 19,057,966 16,627,977 Types of payments: Payments of operating activities (1,056,064,042) (950,888,252) (804,986,368) Payments of salaries (171,898,347) (145,277,349) (126,605,495) Other payments for operating activities (162,644,788) (154,495,134) (174,403,470) Dividends received 75,169 95,463 37,834 Interest paid (16,309,783) (21,112,371) (15,257,385) Interest received 10,763,936 8,244,764 8,318,557 Income tax reimbursed (paid) (44,208,661) (26,390,153) (32,838,120) Other cash movements (833,425) 634,480 (1,674,431) Net cash flows from (used in) operational activities Cash flows from (used in) investing activities Cash flows used for control of subsidiaries or other businesses 14 (15,222,363) (14,566,278) (19,521,964) Cash flows used for purchase equity interests (8,369) - - Proceeds from sale of property, plant and equipment 2,587,448 1,740,687 3,194,691 Acquisition of property, plant and equipment (227,863,039) (122,451,045) (115,767,787) Purchases of intangibles assets (2,217,113) (2,107,984) (1,986,089) Other cash movements 3,753,297 466,710 (259,227) Net cash flows from (used in) investing activities Cash flows from (used in) financing activities Payments for changes in ownership interests in subsidiaries 14 - (5,627,425) (12,521,899) Proceeds from long-term loans 15,482,763 10,852,892 37,606,666 Porceeds from short-term loans 21,882,842 12,040,310 28,550,700 Total amount from loans Loan payments (20,766,024) (22,343,703) (62,424,910) Proceeds from issuing shares - 326,663,538 - Payments of finance lease liabilities (1,745,210) (1,641,370) (1,572,959) Payments of loan from related entities (223,225) (1,479,201) (142,569) Dividends paid (65,315,914) (63,680,979) (66,117,348) Other cash movements (81,470,807) (3,162,277) (3,544,966) Net cash flows from (used in) financing activities Net increase (decrease in cash equivalents, before the effect of changes in exchange rate Effects of changes in exchange rates on cash and cash equivalents Cash and cash equivalents, initial balance Cash and cash equivalents, final balance 14 F-9 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Note 1 General Information Compañía Cervecerías Unidas S.A. (CCU, or the Company or the Parent Company) was incorporated in Chile as an open stock company, and it is registered in the Securities Record of the Superintendencia de Valores y Seguros de Chile (Local Superintendence of Equity Securities, SVS) under Nº 0007, consequently, the Company is subject to Regulation by the SVS. The Company’s shares are quoted in Chile on the Santiago Stock Exchange, Electronic Stock Exchange and Valparaíso Stock Exchange. The Company is also registered with the United States of America Securities and Exchange Commission (SEC) and it quotes its American Depositary Shares (ADS) on the New York Stock Exchange (NYSE). There was an a mendment to the Deposit Agreement dated December 3, 2012, between the Company, JP Morgan Chase Bank, NA and all holders of ADRs. According to this Amendment, there was an ADS ratio change from 1 ADS to 5 common shares to a new ratio of 1 ADS to 2 common shares. There was no change to CCU's underlying ordinary shares. This action was effective on December 20, 2012, date against which shareholders' ownership was measured for the action was December 14, 2012. CCU is a diversified beverage company, with operations mainly in Chile, Argentina, Uruguay, Paraguay, Colombia and Bolivia. CCU is the largest Chilean brewery, the second brewery in Argentina, the second largest producer of soft drinks in Chile, the second-largest wine producer in Chile, the largest bottler of mineral water and nectar in Chile and one of the largest pisco producer in Chile. It also participates in the business of Home and Office Delivery (“HOD”), in a business of home delivery of purified water in bottles through the use of dispensers, and in the rum and candy in Chile. It participates in the industry of the ciders, spirits and wines in Argentina and also participates in the industry of mineral water and soft drinks in Uruguay, Paraguay and Bolivia. In Chile and abroad, CCU and its subsidiaries are the owners of a wide range of brands, under which market our products. In the domestic market, its portfolio of brands in the beer category consists among others of Cristal, Cristal Light, Cristal Cer0 ° 0, Escudo, Kunstmann, Austral, Dolbeck, Royal Guard, Royal Light, Morenita, Dorada and Lemon Stones. It holds exclusive license to produce and market Heineken. In Chile, the Company is the exclusive distributor of Budweiser beer. In Argentina, CCU produces beers in its plants located in the cities of Salta, Santa Fé and Luján. Its main brands are Schneider, Santa Fé, Salta, Córdoba, Imperial, Bieckert and Palermo, and are the holders of exclusive license for the production and marketing of Budweiser, Heineken and Amstel. CCU also imports Birra Moretti, Guiness and Kunstmann. Additionally, exports beer to different countries in the region mainly under the Schneider, Heineken and Budweiser brands. Besides, participates in the cider business, controlling of Saenz Briones and Sidra La Victoria. In these categories, its portfolio brands are Real, La Victoria, Saenz Briones 1888 and Apple Storm ciders, among others. Also participates in the spirits business, which is marketed under the brand El Abuelo. In Uruguay, the Company participates in the mineral waters and soft drinks business with Native and Nix brand, respectively. In addition, it sells beers imported under Heineken brand. In Paraguay, the Company participates in the non-alcoholic beverages and beer business since December 2013. Its portfolio of non-alcoholic brands consists of Pulp, Maxi, Watt's, Puro Sol, La Fuente, Villavicencio, Evian, Ser and Levite. These brands include own, licensed and imported. In the beer business, the Company imports Heineken, Carlsberg, Coors Light, Paulaner and Schneider, brands. In Bolivia, the Company participates in the non-alcoholic and alcoholic business since May 2014. Its portfolio of non-alcoholic brands consist of Mendocina, Free cola, Sinalco and Real. These brands include own and licensed. The alcoholic brands consist of Real and Capital. Within the non-alcoholic segment in Chile, CCU has the Bilz, Bilz Light, Pap, Pap Light, Kem, Kem Xtreme, Kem Xtreme Girl, Nobis, Cachantun, Cachantun Light, Cachantun Más and Porvenir brands. Regarding the HOD category, CCU has the Manantial brand. The Company, directly or through its subsidiaries, has license agreements with Pepsi, Crush, Canada Dry Limón Soda, Ginger Ale and Agua Tónica, Gatorade, Sobe Adrenaline Rush, Lipton Ice Tea, Nestlé Pure Life, Perrier and Watt´s. In the spirits segment in Chile, in the category of pisco, CCU owns the brand Mistral, Ruta, Control, La Serena, Campanario and their respective extensions; Tres Erres and Horcón Quemado. In addition, the Company has exclusive license to produce and market in Chile the Pisco Bauzá brand. In rum category Company owns the brands Sierra Morena and their extensions and Cabo Viejo. The Company has the Fehrenberg brand and is exclusive distributor in Chile of Pernod Ricard’s products. F-10 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 In the wines segment, through its subsidiary Viña San Pedro Tarapacá S.A. (“VSPT”), produces wines and sparkling, which are sold in the domestic and overseas markets exporting to more than 80 countries. Its main brands are Cabo de Hornos, Tierras Moradas, “1865”, Castillo de Molina, Kankana del Elqui, 35 Sur, Gato, Gato Negro, Las Encinas, Urmeneta, Manquehuito, Altaïr, Sideral, Supremo, La Celia, La Consulta, Leyda: the portfolio of Viña Santa Helena S.A. which includes “Cuatro Estaciones” formed by Vernus, Notas de Guarda and D.O.N. (De Origen Noble), which add to Selección del Directorio, Santa Helena Reserva, Parras Viejas, Siglo de Oro and Gran Vino. The brands´s portfolio acquired via merger of Viña Tarapacá ex Zavala S.A., includes: Gran Tarapacá, Tarapacá Reserva, León de Tarapacá, Tarapacá Plus, Tara Pakay, Etiqueta Negra, Gran Reserva, Zavala, Misiones de Rengo, Viña Mar, Casa Rivas and Tamarí, among others. In the business of sweet snacks in Chile, different products are produced under the brands Calaf, including the Duetto brand and others under which some cookies are made. In addition, the Company has other specific brands for each product line. The joint venture in Foods Compañía de Alimentos CCU S.A. ("Foods") also owns the Natur brand and participates in the Nutrabien brand. The detail of the described licenses appears below: Main brands under license Licenses Validity Date Watt's rigid packaging, except carton Indefinitely Pisco Bauzá Indefinitely Budweiser in Argentina December 2025 Heineken in Chile and Argentina (1) 10 years renewables Heineken in Paraguay (2) November 2022 Heineken in Uruguay (1) April 2023 Pepsi, Seven Up and Mirinda December 2043 Té Lipton March 2043 Crush, Canada Dry (Ginger Ale, Agua Tónica and Limón Soda) (3) December 2018 Budweiser in Chile December 2015 Austral (4) July 2016 Gatorade (5) December 2018 Amstel in Argentina (6) July 2022 Nestlé Pure Life (7) December 2017 Sol in Chile(1) 10 years renewables Sol in Argentina (1) 10 years renewables Red Bull in Argentina December 2017 Coors in Chile (8) December 2025 Coors in Argentina (9) December 2019 (1) License for 10 years, renewable every year, for a period of 10 years automatically, under identical conditions (Rolling Contract), unless one of the parties provides a notice of non-renewal. (2) License 10 years, renewable automatically, under identical conditions, for a period of 5 years, unless one of the parties provides a notice of non-renewal. (3) License renewable for periods of 5 years, subject to the compliance of the contract conditions. (4) Renewable License for period of 2 or 3 years, subject to compliance with contractual conditions. (4) Renewable for periods of two years, subject to the compliance of the contract conditions. (5) Renewable for an additional period equal to the duration of the Shareholders Agreement of Bebidas CCU-PepsiCo Spa, subject to the compliance of the contract conditions. (6) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. ( 7) Renewable for periods of 5 years, subject to the compliance of the contract conditions. (8) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 5 years, subject to the compliance of the contract conditions. (9) Renewable for periods of 5 years, subject to the compliance of the contract conditions. The Company’s address and main office is located in Santiago, Chile, at Avenida Vitacura Nº 2670, Las Condes district and its tax identification number (Rut) is 90,413,000-1. F- 11 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 As of December 31 , 2014 the Company had a total of 7,842 employees according to the following detail: Number of employes Parent company Consolidated Main Executives 73 370 Professionals and technicians 228 2,000 Workers 38 5,472 Total Compañía Cervecerías Unidas S.A. is under the control of Inversiones y Rentas S.A. (IRSA), which is the direct and indirect owner of 60% of the Company shares. IRSA is currently a joint venture between Quiñenco S.A. and Heineken Chile Limitada, a company controlled by Heineken Americas B.V, each with a 50% equity participation. The consolidated financial statements include the following direct and indirect significant subsidiaries where the percentage of participation represents the economic interests at the consolidated level: Subsidiary Tax ID Country of origin Functional currency Share percentage direct and indirect As of December 31, 2014 As of December 31, 2013 Direct Indirect Total Total Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean pesos 99.7500 0.2499 99.9999 99.9999 Embotelladora Chilenas Unidas S.A. 99,501,760-1 Chile Chilean pesos 96.8309 3.1124 99.9433 99.9415 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentina Argentine pesos - 99.9923 99.9923 99.9907 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean pesos - 64.6980 64.6980 64.6974 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean pesos 46.0000 34.0000 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean pesos 98.0000 2.0000 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean pesos 99.9999 0.0001 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean pesos 99.0000 0.9997 99.9997 99.9997 CRECCU S.A. 76,041,227-9 Chile Chilean pesos 99.9602 0.0398 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean pesos 90.9100 9.0866 99.9966 99.9966 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean pesos 50.0000 49.9553 99.9553 99.9951 Comercial CCU S.A. 99,554,560-8 Chile Chilean pesos 50.0000 49.9866 99.9866 99.9862 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean pesos 98.8398 1.1334 99.9732 99.9724 Millahue S.A. 91,022,000-4 Chile Chilean pesos 99.9621 - 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,007,212-5 Chile Chilean pesos - 50.0716 50.0716 50.0707 CCU Inversiones II Limitada (3) 76,349,531-0 Chile Chilean pesos 80.0000 19.9946 99.9946 99.9946 Compañía Cervecera Kunstmann S.A. (4) 96,981,310-6 Chile Chilean pesos 50.0007 - 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean pesos 99.0000 0.9884 99.9884 99.9997 F- 12 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 In addition to the table presented above, below are the percentages of participation with voting rights, in each of the subsidiaries as of December 31, 2014 and December 31, 2013, respectively. Each shareholder has one vote per share which he owns or represents. The percentage of participation with voting rights represents the sum of the direct participation and indirect participation via subsidiary. Subsidiary Tax ID Country of origin Functional currency Share percentage with voting rights As of December 31, 2014 As of December 31, 2013 % % Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean pesos 100.0000 100.0000 Embotelladora Chilenas Unidas S.A. 99,501,760-1 Chile Chilean pesos 99.9444 99.9426 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentina Argentine pesos 100.0000 100.0000 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean pesos 64.6980 64.7153 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean pesos 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean pesos 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean pesos 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean pesos 100.0000 100.0000 CRECCU S.A. 76,041,227-9 Chile Chilean pesos 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean pesos 100.0000 100.0000 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean pesos 100.0000 100.0000 Comercial CCU S.A. 99,554,560-8 Chile Chilean pesos 100.0000 100.0000 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean pesos 99.9737 99.9728 Millahue S.A. 91,022,000-4 Chile Chilean pesos 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,007,212-5 Chile Chilean pesos 50.1000 50.1000 CCU Inversiones II Limitada (3) 76,349,531-0 Chile Chilean pesos 100.0000 100.0000 Compañía Cervecera Kunstmann S.A. (4) 96,981,310-6 Chile Chilean pesos 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean pesos 100.0000 100.0000 As explained in Note 8 , on September 2012, the Company acquired 100% of shares of Marzurel S.A., Milotur S.A. and Coralina S.A., which are Uruguayan companies and develop the mineral waters and soft drinks business in that country and in December 2013, the Company acquired 50.005% and 49.96% of shares of Paraguayan companies Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A., respectively. On May 2014, the Company acquired 34% of shares of Bolivian company Bebidas Bolivianas S.A. ( Note 19 ). The main movements in the ownership of the subsidiaries included in these consolidated financial statements are the following: (1) CCU Inversiones S.A. O n September and November, 2012, the Company, through its subsidiary CCU Inversiones S.A., acquired an additional 10.4430% interest in Viña San Pedro Tarapacá S.A. for ThCh$ 12,521,899 increasing its ownership interest to 60.4488%. Subsequently, during 2013, acquired an additional 4.2664% interest for ThCh$ 5,627,425 increasing its ownership interest to 64.7153%. As the Company has control of this subsidiary, the difference of ThCH$ 7,254,957 and ThCh$ 2,527,217 generated between purchase price and the equity method value was recorded under the item Other reserves in Equity in 2012 and 2013, respectively. (2) Aguas CCU-Nestlé S.A. As explained in Note 8 , on December 24, 2012, the Company, through the subsidiary Aguas CCU-Nestlé S.A., acquired 51% of shares of Manantial S.A. for ThCh$ 9,416,524. Manantial S.A. is a Chilean company that specializes in purified water in bottles for home and office, use through dispensers referred to internationally as HOD (Home and Office Delivery). Subsequently, on June 7, 2013, the Company paid the outstanding balance of ThCh$ 1,781,909. F- 13 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 (3) CCU Inversiones II Limitada As explained in Note 19 , the Company acquired 50% of shares of Central Cervecera de Colombia S.A.S. (4) Compañía Cervecera Kunstmann S.A. On September 27, 2012, the Company, through the subsidiary Cervecera Kunstmann S.A., acquired 49% of rights of Los Huemules S.R.L. for ThCh$ 271,843. Los Huemules S.R.L. is an Argentinian company that specializes in gastronomic services. Below we briefly describe the companies that qualify as joint operations: (a) Promarca S.A. Promarca S.A. is a closed stock company with its main activity being the acquisition, development and administration of trademarks and their corresponding licenses to their operators. At December 31 , 2014, Promarca S.A. recorded a profit of ThCh$ 4,646,620 (ThCh$ 4,540,335 in 2013 and ThCh$ 3,976,943 in 2012), which in accordance with the Company´s policies is 100% distributable. (b) Compañía Pisquera Bauzá S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a license agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In addition, this transaction included the acquisition by CPCh of 49% of Compañía Pisquera Bauzá S.A. (CPB), owner of the brand Bauzá in Chile. The family Bauzá owns 51% of that company and all of its productive assets, thereby continuing the link to the production of pisco Bauzá maintaining its quality, origin and premium character. The total cost of this transaction as of December 31, 2011, was ThCh$ 4,721,741 and the total disbursement was ThCh$ 2,456,489. On December 2, 2013 the Company proceeded to pay outstanding balance of ThCh$ 1,529,715. At December 31, 2014, CPB recorded a profit of ThCh$ 109,207 (ThCh$ 133,635 in 2013 and ThCh$ 85,140 in 2012), which in accordance with the Company´s policies is 100% distributable. (c) Bebidas CCU-Pepsico SpA On October 23, 2013, formed a new company called Bebidas CCU-PepsiCo SpA (BCP), which is defining as an arrangement operation, where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 50% of participation. The capital of this entity amounts to ThCh$ 1,000. The purpose of this company is the manufacture, production, processing, transformation, transport, import, export, purchase, sale and in general comercialization of all type of concentrates. Its operations commenced January 1, 2014. At December 31, 2014, BCP recorded a profit of ThCh$ 789,648, which in accordance with the Company´s policies is 100% distributable. The companies mentioned above (letter a), b) and c)) meet the conditions stipulated in IFRS 11 to be considered "joint operations", as the primary assets in both entities are trademarks, the contractual arrangements establishes that the parties to the joint arrangement share all interests in the assets relating to the arrangement in a specified proportion and their income is 100% royalty charged to the joint operators from the sale of products using these trademarks. F- 14 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Note 2 Summary of significant accounting policies Significant accounting policies adopted for the preparation of these consolidated financial statements are described below: Basis of preparation The accompanying consolidated financial statements have been prepared in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standard Board (IASB), which have been applied uniformly to the periods presented. The consolidated financial statements cover the following periods: Statement of Financial Position as of December 31 , 2014 and December 31, 2013, Statement of changes in Equity, Statement of Income, Statement of Comprehensive Income and Statement of Cash Flow for the years ended December 31, 2014, 2013 and 2012. The amounts shown in the attached financial statements are expressed in thousands of Chilean pesos, which is the Company’s functional currency. All amounts have been rounded to thousand pesos, except when otherwise indicated. The consolidated financial statements have been prepared on the historical basis, as modified by the revaluation of financial assets and financial liabilities (including derivative instruments) at fair value through profit and loss. The preparation of the consolidated financial statements in accordance with IFRS requires the use of certain critical accounting estimates. It also requires that management uses its professional judgment in the process of applying the Company’s accounting policies. See Note 3 for disclosure of significant accounting estimates and judgments. At the date of issuance of these consolidated financial statements the following Amendments, Improvements and Interpretations to existing IFRS standards have been published during the financial year 2014 and the Company has adopted and implemented as appropriate. These were made mandatory from the following dates: Next Standards Improvements and Amendments Mandatory for years beginning in: Amendments to IAS 32 Offsetting financial Assets and Financial Liabilities January 1, 2014 Amendments to IFRS 10, IFRS 12 and IAS 27 Investment entities January 1, 2014 Amendments to IAS 36 Recoverable amount Disclosures for non-financial assets January 1, 2014 IFRIC 21 Levies January 1, 2014 Amendments to IAS 39 Novation of derivatives and continuation of hedge accounting January 1, 2014 Amendments to IAS 19 Defined benefit plans: employee contributions January 1, 2014 Improvement IFRS 2 Definition of vesting condition July 1, 2014 Improvement IFRS 3 Accounting for contingent consideration in a business combination July 1, 2014 Improvement IFRS 8 Aggregation of operating segments - Reconciliation of the total of the reportable segments' assets to the entity's assets July 1, 2014 Improvement IFRS 13 Fair value measurement July 1, 2014 Improvement IAS 16 Revaluation method - proportionate restatement of accumulated depreciation July 1, 2014 Improvement IAS 24 Related party disclosures July 1, 2014 Improvement IAS 38 Revaluation method - proportionate restatement of accumulated amortization July 1, 2014 Improvement IFRS 1 Meaning of "effective IFRSs" July 1, 2014 Improvement IFRS 3 Scope exceptions for joint ventures July 1, 2014 Improvement IFRS 13 Scope of paragraph 52 July 1, 2014 Improvement IAS 40 Clarifying the interrelationship between IFRS 3 and IAS 40 when classifying property as investment property or owner - occupied property July 1, 2014 The adoption of these standards had no significant impact on the consolidated financial statements. F- 15 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 At the date of issuance of these consolidated financial statements the following IFRS Amendments, Improvements and Interpretations to the existing standards have been published, which are not yet effective and the Company has not adopted earlier application: Next Standards Improvements and Amendments Mandatory for years beginning in: Amendments to IFRS 11 Accounting for acquisitions of interests in joint operations January 1,2016 Amendments to IAS 16 and IAS 38 Clarification of acceptable methods of depreciation and amortisation January 1, 2016 Amendments to IAS 16 and IAS 41 Agriculture: bearer plants January 1, 2016 Amendments to IAS 27 Equity method in separate financial statements January 1, 2016 Amendments to IFRS 10 and IAS 28 Sale or contribution of assets between an investor and its associate or joint venture January 1, 2016 Improvement IFRS 7 Servicing contracts - applicability of the amendments to IFRS 7 to condensed interim financial statements January 1, 2016 Improvement IFRS 19 Discount rate: regional market issue Januay 1, 2016 Improvement IAS 34 Disclosure of information elsewhere in the interim financial report January 1, 2016 IFRS 14 Regulatory deferral accounts January 1, 2016 Improvement IFRS 5 Changes in methods of disposal January 1, 2016 Amendments to IFRS 10, IFRS 12 and IAS 28 Investment Entities: Applying the Consolidated Exception January 1, 2016 Amendments IAS 1 Disclosure Initiative January 1, 2016 IFRS 15 Revenue from Contracts with Customers January 1, 2017 IFRS 9 Financial Instruments January 1, 2018 The Company estimates that the adoption of the Standards, Amendments and Interpretations as described above will not have a material impact on the consolidated financial statements upon initial application. Basis of consolidation Subsidiaries Subsidiaries are the entities over which the Company is empowered to direct financial and operational policies, which is generally the result of ownership of over half the voting rights. Subsidiaries are consolidated as from the date on which control was obtained by the Company, and they are excluded from consolidation as of the date the Company loses such control. The acquisition method is used for the accounting of acquisition of subsidiaries. The acquisition cost is the fair value of the assets delivered, of the equity instruments issued and of the liabilities incurred or assumed as of the exchange date. The identifiable assets acquired, as well as the identifiable liabilities and contingencies assumed in a business combination are initially valued at their fair value on the acquisition date, independently from the scope of minority interests. Goodwill is initially measured as the excess of the aggregate of the consideration transferred and the fair value of non-controlling interest over the net identifiable assets acquired and liabilities assumed. If this consideration is lower than the fair value of the net assets of the subsidiary acquired, the difference is recognized as income. Joint operations As explained in Note 1 , in those joint arrangements that qualify as joint operations, the Company recognises the assets, liabilities, gains (losses) from operational activities respect of its interest in the joint operations in accordance with IFRS 11. Intercompany transaction Intercompany transactions, balances and unrealized gains from transactions between the Group’s entities are eliminated during consolidation. Unrealized losses are also eliminated, unless the transaction provides evidence of an impairment of the asset transferred. Whenever necessary, the subsidiaries’ accounting policies are amended to ensure uniformity with the policies adopted by the Company. F- 16 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Non-controlling Interest The non-controlling interest is presented in the Equity section of the Statement of Financial Position. The net income attributable to equity holder of the parent and the non-controlling interest are each disclosed separately in the Consolidated Statement of Income after net income. Investments accounted for by the equity method Joint ventures and associates The Company maintains investments in joint arrangements that qualify as joint ventures, which correspond to a contractual agreement by which two or more parties carry out an economic activity that is subject to joint control, and normally involves the establishment of a separate entity in which each party has a share based on a shareholders’ agreement. In addition the Company maintains investments in associates which are defined as those entities that investor has significant influence and is not a subsidiary or is a joint venture. The Company accounts for its participation in joint arrangement that qualify as joint ventures and associates using the equity method. The financial statements of the joint ventures are prepared for the same year, under accounting policies consistent with those of the Company. Adjustments are made to conform any difference in accounting policies that may exist to the Company´s accounting policies. Whenever the Company contributes or sells assets to the companies under joint control or associate, any part of the income or loss originated by the transaction is recognized based on how the asset is realized. Whenever the Company purchases assets of such companies, it does not recognize its share in the income or loss of the joint venture as regards to such transaction until the asset is sold or realized by the joint venture. Financial information as per o perating segments The Company has defined three Operating segments which essentially defined with respect to its revenues in the geographic areas of commercial activity: 1.- Chile, 2.- Río de la Plata and 3.- Wine. Until December 31, 2013, the The Company reported three reportable segments within which identified six Operating segments and has restated the corresponding segment information from previous periods, according to IFRS 8. These Operating segments mentioned are consistent with the way the Company is managed and how results will be reported by CCU. These segments reflect separate operating results which are regularly reviewed by each segment chief operating decision maker in order to make decisions about the resources to be allocated to the segment and assess its performance (See Note 7) . The segments performance is measured according to several indicators, of which OR (Operating Result), ORBDA (Operating Result Before Depreciation and Amortization), ORBDA margin (ORBDA’s % of total revenues for the O perating segment), the volumes and Net sales. Sales between segments are conducted using terms and conditions at current market rates. The company defined the Operating Result as the Income (loss) before Other gains (losses), Net financial cost, Equity and income from joint ventures and associates, Foreign currency exchange differences, Results as per adjustment units and Income tax, and the ROADA, for the Company purposes, is defined as Operating Result before Depreciation and Amortization. Corporate revenues and expenses are presented separately within the Other segment. F- 17 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Foreign currency and unidad de fomento (Adjustment unit) Presentation and functional currency The Company uses the Chilean peso ($ or CLP) as its functional currency and for the presentation of its financial statements. The functional currency has been determined considering the economic environment in which the Company carries out its operations and the currency in which the main cash flows are generated. The functional currency of the Argentine, Uruguayan and Paraguayan subsidiaries is the Argentine peso, Uruguayan peso and Paraguayan guarani, respectively. Transactions and balances Transactions in foreign currencies and adjustment units (“Unidad de Fomento” or “UF”) are initially recorded at the exchange rate of the corresponding currency or adjustment unit as of the date on which the transaction occurs. The Unidad de Fomento (UF) is a Chilean inflation-indexed peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month’s inflation rate. At the close of each Consolidated Statement of Financial Position, the monetary assets and liabilities denominated in foreign currencies and adjustment units are translated into Chilean pesos at the exchange rate of the corresponding currency or adjustment unit. The exchange difference arising, both from the liquidation of foreign currency transactions, as well as from the valuation of foreign currency monetary assets and liabilities, is included in statement of income, in Foreign currency exchange differences, while the difference arising from the changes in adjustment units are recorded in the statement of income as Result as per adjustment units. For consolidation purposes, the assets and liabilities of the subsidiaries whose functional currency is different from the Chilean peso are translated into Chilean pesos by using the exchange rates valid as of the date of the consolidated financial statements, and the exchange differences originated by the translation of the assets and liabilities are recorded in Equity Reserve, under the Currency Translation Reserves item. The income and expense are translated at the monthly average exchange rate for the corresponding terms as differences since there have not been significant fluctuations in the exchange rates during each month. The exchange rates of the primary foreign currencies and adjustment units used in the preparation of the consolidated financial statements as of December 2014, 2013 and 2012 are as follows: Chilean Pesos as per unit of foreign currency or adjustable unit As of December 31, 2014 As of December 31, 2013 As of December 31, 2012 Ch$ Ch$ Ch$ Foreign currencies US Dollar USD 606.75 524.61 479.96 Euro EUR 738.05 724.30 634.45 Argentine Peso ARG 70.96 80.45 97.59 Uruguayan Peso UYU 24.90 24.49 25.12 Canadian Dollar CAD 522.88 492.68 482.27 Sterling Pound GBP 944.21 866.41 775.76 Paraguayan guarani PYG 0.13 0.11 0.11 Bolivians BS 88.45 76.47 525.52 Adjustment Units Unidad de fomento UF 24,627.10 23,309.56 22,840.75 * The Unidad de Fomento (UF) is a Chilean inflation-indexed, peso-denominated monetary unit. The UF rate is set daily in advance based on changes in the previous month´s inflation rate. F- 18 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Cash and cash equivalents Cash and cash equivalents includes cash available, bank balances, time deposits at financial entities, investments in mutual funds and financial instruments acquired under re-sale agreements, as well as short-term investments with a high liquidity, normally with an original maturity of up to three months. Financial instruments Financial assets The Company recognizes a financial asset in its Consolidated Statement of Financial Position according to the following: As of the date of the initial recognition, Management classifies its financial assets (i) at fair value through profit and loss and (ii) collectible credits and accounts, depending on the purpose for which the financial assets were acquired. For those instruments not classified at fair value through income, any cost attributable to the transaction is recognized as part of the asset value. The fair value of the instruments that are actively quoted in formal markets is determined by the quoted price as of the financial statement closing date. For those investments without an active market, the fair value is determined using valuation technique including (i) the use of recent market transactions, (ii) references to the current market value of another financial instrument of similar characteristics, (iii) discounted cash flow, and (iv) other valuation models. After the initial recognition the Company values the financial assets as described below: Financial assets at fair value through profit and loss These assets are valued at fair value and the income or losses originated by the fair value variation are recognized in the Consolidated Statement of Income. The assets at fair value through profit and loss include financial assets classified as held for trading by the Company. Financial assets are classified as held for trading when acquired with the purpose of selling them within a short term. Derivative instruments are classified as held for trading unless they are classified as hedge instruments. Accounts receivable Trade receivable credits or accounts are recognized according to their invoice value. Estimated losses from bad debts are determined by applying differentiated percentages, taking into account maturity factors, until reaching 100% of the balance in most of the debts older than 180 days, with the exception of those cases that in accordance with current policies, losses are estimated due to partial deterioration based on a case by case analysis. Current trade receivable credits and accounts are initially recognized at their nominal value and are not discounted because they do not differ significantly from their fair value. The Company has determined that the calculation of the amortized cost is not materially different from the invoiced amount because the transactions do not have significant associated costs. Financial liabilities The Company recognizes a financial liability in its Consolidated Statement of Financial Position according to the following: Debts and financial liabilities that accrue interests Loans and financial obligations accruing interest are initially recognized at the fair value of the resources obtained, less costs incurred directly attributable to the transaction. After initial recognition, loans and obligations accruing interest are valued at their amortized cost. The difference between the net amount received and the value to be paid is recognized in the Consolidated Statement of Income during the term of the loan, using the effective interest rate method. Interest paid and accrued related to debts and obligations used in a financing operations appear under financial cost. F- 19 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Loans and obligations accruing interest with a maturity within twelve month period are classified as current liabilities, unless the Company has the unconditional right to defer the payment of the obligation for at least a twelve month period after the financial statement closing date. Trade accounts payable and other payables Accounts payable and other accounts payable are initially recognized at their nominal value because they do not differ significantly from fair value. The Company has determined that no significant differences exist between the carrying value and amortized cost using the effective interest method. Derivative Instruments All derivative financial instruments are initially recognized as of the date of the agreement and subsequently revalued at their fair value as of the date of the financial statements. Gains and losses resulting from fair value measurement are recorded in the Statement of Income as gains or losses due to fair value of financial instruments, unless the derivative instrument qualifies is designated, and is effective as a hedging instrument. In order to classify a derivative as a hedging instrument for accounting purposes, the Company documents (i) as of the transaction date or at designation time, the relationship or correlation between the hedging instrument and the hedged item, as well as the risk management purposes and strategies, (ii) the assessment, both at designation date as well as on a continuing basis, whether the instrument used is effective to offset changes in fair value or in the cash flows of the hedged item. A hedge is considered effective when changes in the fair value or in the cash flows of the underlying directly attributable to the risk hedged are offset with the changes in fair value, or in the cash flows of the hedging instrument with effectiveness between 80% to 125%. Derivative instruments classified as hedges are accounted for as cash flow hedges. The total fair value of hedging derivatives are classified as assets or financial liabilities in Other non-current if the maturity of the hedged item is more than 12 months and as other assets or current liabilities if the remaining maturity of the hedged item is less than 12 months. The effect on results of these instruments can be viewed in Other gains (losses) of the Consolidated Statements of Income. The effective portion of the change in the fair value of derivative instruments that are designated and qualified as cash flow hedges are initially recognized in Cash Flow Hedge Reserve in a separate component of Equity. The income or loss related to the ineffective portion is immediately recognized in the Statement of Income. The amounts accumulated in Equity are reclassified in Income during the same period in which the corresponding hedged item is reflected in the Statement of Income. When a cash flow hedge ceases to comply with the hedge accounting criteria, any accumulated income or loss existing in Equity remains in Equity and is recognized when the expected transaction is finally recognized in the Statement of Income. When it is estimated that an expected transaction will not occur, the accumulated gain or loss recorded in Equity is immediately recognized in the Statement of Income. Deposits for returns of bottles and containers Deposits for returns of bottles and containers corresponds to the liabilities registered by the guarantees of money received from customers for bottles and containers placed at their disposal and represents the value that will be returned to the customer when it returns the bottles to the Company in good condition along with the original document. This value is determined by the estimation of the bottles and containers in circulation that are expected to be returned to the Company in the course of time based on the historic experience, physical counts held by clients and independent studies over the quantities that are in the hands of end consumers, valued at the average weighted guarantees for each type of bottles and containers. The Company does not intend to make significant repayment of these deposits within the next 12 months. However, from December 31, 2012, such amounts are classified within current liabilities, under the line Other financial liabilities, since the Company does not have the legal ability to defer this payment for a period exceeding 12 months. This liability is not discounted, since it is considered a payable on sight, with the original document and the return of the respective bottles and containers and it does not have adjustability or interest clauses of any kind in its origin. F-20 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Financial asset impairment At each financial statement date the Company assesses if a financial asset or financial group of assets is impaired. The Company assesses impairment of accounts receivable collectively by grouping the financial assets according to similar risk characteristics, which indicate the debtor’s capacity to comply with their obligations under the agreed upon conditions. When there is objective evidence that a loss due to impairment has been incurred in the accounts receivable, the loss amount is recognized in the Consolidated Statement of Income, as Administrative expenses. In the event that during subsequent periods the impairment loss amount decreases and such decrease may be objectively related to an event occurring after impairment recognition, the impairment loss previously recognized is reversed. Any subsequent impairment reversal is recognized in Income provided that the book value of the asset does not exceed its value as of the date the impairment was recognized. Inventories Inventories are stated at the lower of cost acquisition or production cost and net realizable value. The production cost of finished products and of products under processing includes raw material, direct labor, indirect manufacturing expenses based on a normal operational capacity and other costs incurred to place the products at the locations and in the conditions necessary for sale, net of discounts attributable to inventories. The net realizable value is the estimated sale price in the normal course of business, less marketing and distribution expenses. When market conditions cause the production cost to be higher than its net realizable value, an allowance for assets deterioration is registered for the difference in value. This allowance for inventory deterioration also includes amounts related to obsolete items due to low turnover, technical obsolescence and products withdrawn from the market. The inventories and cost of products sold, is determined using the Weighted Average Cost (WAC). The Company estimates that most of the inventories have a high turnover. The materials and raw materials purchased from third parties are valued at their acquisition cost; once used, they are incorporated in finished products using the WAC methodology. Costs associated with agricultural activities (winery) are deferred up to the harvest date, at which time they become part of inventory cost for subsequent processes. Other non-financial assets Other non-financial assets mainly include disbursements related to commercial advertising preparation that is in process but has not yet been shown, advances to property, plant and equipment to suppliers and current and non-current advertising agreements. Property, plant and equipment Property, plant and equipment are recorded at their historic cost, less accumulated depreciation and impairment losses. The cost includes both the disbursements directly attributable to the asset acquisition or construction, as well as the financing interest directly related to certain qualified assets, which are capitalized during the construction or acquisition period, as long as these assets qualify for these purposes considering the period necessary to complete and prepare the assets to be operative. Disbursements after the purchase or acquisition are only capitalized when it is likely that the future economic benefits associated to the investment flow towards the Company, and costs may be reasonably measured. Subsequent disbursements related to repairs and maintenance are recorded as expense when incurred. F- 21 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Property, plant and equipment depreciation, including the assets under financial lease, is calculated on a straight line basis over the estimated useful life of the fixed assets, taking into account their estimated residual value. When an asset is formed by significant components with different useful lives, each part is separately depreciated. Property, plant and equipment useful lives and residual values estimates are reviewed and adjusted at each financial statement closing date, if necessary. Property, plant and equipment estimated useful lives are as follows: Type of Assets Number of years Land Indefinite Buildings and Constructions 20 to 60 Machinery and equipment 10 to 25 Furniture and accessories 5 to 10 Other equipment (coolers and mayolicas) 5 to 8 Glass and plastic containers 3 to 12 Gain and losses resulting from the sale of properties, plants and equipment are calculated comparing their book values against the related sales proceeds and are included in the Consolidated Statement of Income. When the book value of an item of Property, plant and equipment exceeds its recoverable amount, it is immediately reduced to its recoverable amount (See Note 2.16). Leases Lease agreements are classified as financial leases when the agreement transfers to the Company substantially all the risks and rewards inherent to the asset ownership, according to International Accounting Standard No. 17 “Leases”. For those agreements that qualify as financial leases, at the initial date an asset and a liability are recognized at a value equivalent to the lower of the fair value of the asset and the present value of future lease payments. Subsequently, lease payments are allocated between the financial expense and the obligation reduction, so that a constant interest rate on the obligation balance is obtained. Lease agreements that do not qualify as financial leases are classified as operating leases. Lease payments of operating leases are charged to income on a straight line basis over the life of the lease. Investment property Investment property consists of land and building held by the Company with the purpose of generating appreciation and are not used in the normal course of business, and are recorded at historic cost less impairment loss, if any. Investment property depreciation is calculated on a straight line basis over the estimated useful life of such property, taking into account the estimated residual value of such property. Biological assets Biological assets held by Viña San Pedro Tarapacá S.A. (VSPT or the Company) and its subsidiaries consist of vines under formation and under production. The harvested grapes are used for the later production of wines. Vines under production are valued at the historic cost, less depreciation and any impairment loss. Agricultural production (grapes) resulting from the vines under production is valued at its cost value when harvested. Depreciation of under production vines is recorded on a straight-line basis based on the 30-years average estimated production useful life, which is periodically assessed. Vines under formation are not depreciated until they start production. Costs incurred in acquiring and planting new vines are capitalized. F- 22 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 The Company uses the amortized historical cost to value its biological assets, on the basis that management considers that it represents a reasonable approximation of fair value. Intangible assets other than goodwill Commercial Trademarks The Company’s commercial trademarks correspond to intangible assets with an indefinite useful life that are presented at their historic cost, less any impairment loss. The Company believes that through marketing investments trademarks maintain their value, consequently they are considered as having an indefinite useful life and they are not amortizable. Such assets are subject to impairment tests on a yearly basis, or when factors exist indicating a likely loss of value (Note 2.16). Software Program Software Program licenses acquired are capitalized at the value of the costs incurred for their acquisition and preparation for the use of the specific programs. Such costs are amortized over their estimated useful lives (4 to 7 years). The maintenance costs of the software programs are recognized as expense in the year during which they are incurred. Research and development Research and development expenses are recognized in the period incurred. Water Rights Water Rights acquired by the Company correspond to the existing exploitation rights of water from natural sources, and they are recorded at their attributed cost as of the transition date to IFRS. Given that such rights are perpetual they are not amortizable, nevertheless they are annually subject to impairment assessment, or when factors exist that indicate a likely loss of value (See Note 2.16) . Goodwill Goodwill represents the excess of cost of a business combination over the Company’s share in the fair value of identifiable assets, liabilities and contingent liabilities as of the acquisition date, and is accounted for at its cost value less accumulated impairment losses. Goodwill related to joint venture acquisitions is included in the investment accounting value. For the purposes of impairment tests, goodwill is assigned Cash Generating Units (CGU) that are expected to benefit from the synergies of a business combination. Each unit or group of units (CGU - See Note 21) represents the lowest level inside the Company at which goodwill is monitored for internal administration purposes, which is not larger than a business segment. The cash generating units to which the goodwill is assigned are tested for impairment annually or with a higher frequency, when there are signs indicating that a cash generating unit could experience impairment or some of the significant market conditions have changed. Goodwill in the acquisition of joint ventures is assessed for impairment as part of the investment, provided that there are signs indicating that the investment may be impaired. An impairment loss is recognized for the amount that the book value of the cash generating unit exceeds its recoverable value, the recoverable value being the higher of the fair value of the cash generating unit, less costs to sell and its value in use. An impairment loss is first assigned in goodwill to reduce its book value, and then to other assets in the cash generating unit. A recognized impairment loss is not reversed in the following years. Impairment of non-financial assets other than goodwill The Company annually assesses the existence of impairment indicators on non-financial assets. When indicators exist, the Company estimates the recoverable amount of the impaired asset. In case it is not possible to estimate the recoverable amount of the impaired asset at an individual level, the Company estimates the recoverable amount of the cash generating unit to which the asset belongs. F- 23 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 For indefinite useful life intangible assets, which are not amortized, the Company performs all required test to ensure that the carrying amount does not exceed recoverable value. The recoverable amount is defined as the higher of the fair value, less cost to sell and the value in use. The value in use is determined by estimating future cash flows associated with the asset or with the cash generating unit, discounted from its current value by using interest rates before taxes, which reflect the time value of money and the specific risks of the asset. In the event the asset book value exceeds its recoverable amount, the Company records an impairment loss in the Statement of Income. For other non-financial assets different than goodwill and intangibles with indefinite useful life, the Company assesses the existence of impairment indicators when some event or change in business circumstances indicate that the book value of the asset may not be recoverable and impairment is recognised when the book value is higher than its recoverable value. The Company annually assesses if impairment indicators of non-financial assets for which impairment losses were recorded during prior years have disappeared or decreased. In the event of such situation, the recoverable amount of the specific asset is recalculated and its book value increased, if necessary. Such increase is recognized in the Statement of Income as reversal of impairment losses. The increase in the value of the previously impaired asset is recognized only when it is originated by changes in the assumptions used to calculate the recoverable amount. The asset amount increase resulting from the reversal of the impairment loss is limited to the amount that would have been recorded had impairment not occurred. Assets of a disposal group held for sale Property, plant and equipment expected to be recovered primarily through sale rather than through continuing use, for which active sale negotiations have begun and it is estimated that they will be sold within twelve months following the closing date are classified as assets of a disposal group held for sale. These assets are measured at the lower of their book value and the estimated fair value, less costs to sell. From the moment in which the assets are classified as assets of a disposal group held for sale they are no longer depreciated. Income taxes Income taxes are composed by the legal obligations and the deferred taxes recognized according to International Accounting Standard Nº 12 – Income Taxes. Income tax is recognized in the Statement of Income, except when it is related to entries directly recorded in Equity, in which case the tax effect is also recognized in Equity. Income Tax Obligation Income tax obligations are recognized in the financial statements on the basis of the best estimates of the taxable profits as of the financial statement closing date, and the income tax rate valid as of that date in the countries where the Company operates, which are Chile, Argentina, Uruguay and Paraguay. Deferred Tax Deferred taxes are those the Company expects to pay or to recover in the future, due to temporary differences between the book value of assets and liabilities (carrying amount for financial reporting purposes) and the corresponding tax basis of such assets and liabilities used to determine the profits subject to taxes. Deferred tax assets and liabilities are generally recognized for all temporary differences, and they are calculated at the rates that will be valid on the date the liabilities are paid or the assets realized. Deferred tax is recognized for temporary differences arising from investments in subsidiaries and associates, except in those cases where the Company is able to control the date on which temporary differences will be reversed, and it is likely that they will not be reverted in the foreseeable future. Deferred tax assets, including those originated by tax losses are recognized provided it is likely that in the future there are taxable profits against which deductible temporary differences may be charged. F- 24 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Deferred tax assets and liabilities are offset when there is a legal right to offset tax assets against tax liabilities, and the deferred tax is related to the same taxable entity and the same taxing authority. Employees benefits Employees Vacation The Company accrues the expense associated with staff vacation when the employee earns the benefit. Employees Bonuses The Company recognizes a liability and an expense for bonuses when it’s contractually obligated, it is estimated that, depending on the income requirement at a given date, bonuses will be paid out at the end of the year. Severance Indemnity The Company recognizes a liability for the payment of irrevocable severance indemnities, originated from the collective and individual agreements entered into with employees. Such obligation is determined based on the actuarial value of the accrued cost of the benefit, a method which considers several factors in the calculation, such as estimates of future continuance, mortality rates, future salary increases and discount rates. The determined value is shown at its present value by using the accrued benefits for years of service method. The discount rates are determined by reference to market interest rates curves. The current losses and gains are directly recorded in Income. As of December 31, 2012, the actuarial gains and losses originated by the valuation of the liabilities subject to such plans, was recorded directly in the Consolidated Statement of Income. Additionally, at the same date, the financial cost related to severance indemnity was recorded under Cost of sales or Administrative expenses. Beginning January 1, 2013 due to the amendment of IAS 19 (applied prospectively), the actuarial gains and losses are recognised directly in Other Comprehensive Income, under Equity and, according to the accounting policies of the Company, financial costs related to the severance indemnity are directly recorded under Financial cost in the Consolidated Statement of Income. Provisions Provisions are recognized when: (i) the Company has a current obligation, legal or implicit, as a result of past events, (ii) it is probable that monetary resources will be required to settle the obligation and (iii) the amounts can be reasonably established. The amounts recognized as provisions as of financial statements closing date, are Management´s best estimates, and consider the necessary disbursements to liquidate the obligation. The concepts by which the Company establishes provisions against Income correspond to civil, labour and taxation proceedings that could affect the Company (See Note 29) . Revenue recognition Revenues are recognized when it is likely that economic benefits flow to the Company and can be measured reliably. Income is measured at the fair value of the economic benefits received or to be received, and they are presented net of valued added taxes, specific taxes, returns, discounts and rebates. Sales of goods are recognized after the Company has transferred to buyer all the risks and benefits inherent in the ownership of such goods, and it does not hold the right to dispose of them; in general, this means that sales are recorded at the transfer of risks and benefits to clients, pursuant to the terms agreed in the commercial agreements. Sale of products in the domestic market The Company obtains its revenues, both in Chile and Argentina, mainly from the sales of beers, soft drinks, mineral waters, purified water, juices, wines, cider and spirits, products that are distributed through retail establishments, wholesale distributors and supermarket chains. None of which act as commercial agents of the Company. Such revenues in the domestic markets, net of the value added tax, specific taxes, returns, discounts and rebates to clients, are recognized when products are delivered, together with the transfer of all risks and benefits related to them. F- 25 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Exports In general, the Company´s delivery conditions for sale are the basis for revenue recognition related to exports. The structure of revenue recognition is based on the grouping of Incoterms, mainly in the following groups: • "FOB (Free on Board) shipping point", by which buyer organizes and pays for transportation, consequently the sales occur and revenue is recognized upon the delivery of merchandise to the transporter hired by buyer. • “CIF (Cost, Insurance & Freight) and similar", by which the Company organizes and pays for external transportation and some other expenses, although CCU ceases being responsible for the merchandise after delivering it to the maritime or air company in accordance with the relevant terms. The sales occur and revenue is recognized upon the delivery of the merchandise at the port of destination. In the event of discrepancies between the commercial agreements and delivery conditions those established in the agreements shall prevail. Commercial agreements with distributors and supermarket chains The Company enters into commercial agreements with its clients, distributors and supermarkets through which they establish: (i) volume discounts and other client variables, (ii) promotional discounts that correspond to an additional rebate on the price of the products sold by reason of commercial initiatives development (temporary promotions), (iii) services payment and rendering of counter-services (advertising and promotion agreements, use of preferential spaces and others) and (iv) shared advertising, which corresponds to the Company’s participation in advertising campaigns, promotion magazines and opening of new sales locations. Volume discounts and promotional discounts are recognized as a reduction in the sales price of the products sold. Shared advertising contributions are recognized when the advertising activities agreed upon with the distributor have been carried out, and they are recorded as marketing expenses incurred, under Other expenses by function. The commitments with distributors or importers in the exports area are recognized on the basis of existing trade agreements. Cost of sales of products The costs of sales include the production cost of the products sold and other costs incurred to place inventories in the locations and under the conditions necessary for the sale. Such costs mainly include raw material costs, packing costs, production staff labour costs, production-related assets depreciation, returnable bottles depreciation, license payments, operational costs and plant and equipment maintenance costs. Other expenses by function Other expenses by function include, mainly advertising and promotion expenses, depreciation of assets sold, selling expenses, marketing costs (sets, signs, neon signs at client’s facilities) and marketing and sales staff remuneration and compensations. Distribution expenses Distribution costs include all the necessary costs to deliver products to clients. Administration expenses Administration expenses include the support units staff remuneration and compensation, depreciation of offices, equipment, facilities and furniture used for these functions, non-current assets amortization and other general and administration expenses. F- 26 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Environment liabilities Environmental liabilities are recorded based on the current interpretation of environmental laws and regulations, or when an obligation is likely to occur and the amount of such liability can be calculated reliably. Disbursements related to environmental protection are charged to the Consolidated Statements of Income as incurred, except, investments in infrastructure designed to comply with environmental requirements, are recorded following the accounting policies for property, plant and equipment. Note 3 Estimates and application of professional judgment Financial statement preparation requires estimates and assumptions from Management affecting the amounts included in the consolidated financial statements and their related notes. The estimates made and the assumptions used by the Company are based on the historical experience, changes in the industry and the information supplied by external qualified sources. Nevertheless, final results could differ from the estimates under certain conditions. Significant estimates and accounting policies are defined as those that are important to correctly reflect the Company’s financial position and income, and/or those that require a high level of judgment by Management. The primary estimates and professional judgments relate to the following concepts: • The valuation of goodwill acquired to determine the existence of losses due to potential impairment (Note 2.15 and Note 21) . • The valuation of commercial trademarks to determine the existence of potential losses due to potential impairment (Note 2.14 and Note 20) . • The assumptions used in the current calculation of liabilities and obligations to employees (Note 2.19 and Note 31) . • Useful life of property, plant and equipment (Note 2.10 and Note 22) , biological assets (Note 2.13 and Note 25) and intangibles (Note 2.14 and Note 20) . • The assumptions used for the calculation of fair value financial instruments (Note 2.6 and Note 6) . • The occurrence likelihood and the estimates amount in an uncertain or contingent manner (Note 2.20, Note 29) . Such estimates are based on the best available information of the events analysed to date in these consolidated financial statements. However, it is possible that events that may occur in the future that result in adjustments to such estimates, which would be recorded prospectively. Note 4 Accounting changes As of December 31, 2014, there have been no significant changes in the use of accounting principles or relevant changes in any accounting estimates with regard to previous years that have affected these consolidated financial statements. Note 5 Risk Administration Risk administration In those companies without a significant non-controlling interest, the Company’s Administration and Finance Officer provides a centralized service for the group’s companies to obtain financing and administration of exchange rate, interest rate, liquidity, inflation, raw material and loan risks. Such activity operates according to a policies and procedures framework, which is regularly reviewed to comply with the purpose of administrating the risk originated by the business needs. In those companies with a significant non-controlling interest (VSPT, CPCh, Aguas CCU-Nestlé and Cervecera Kunstmann) each Administration and Finance Officer exercises such responsibility. When necessary, the Board of Directors has the final responsibility for establishing and reviewing the risk administration structure, as well as for the review of significant changes made to the risk administration policies. F- 27 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 According to the financial risk policies, the Company uses derivative instruments only for the purpose of covering exposures to the interest rate and exchange rate risks originated by the Company’s operations and its financing sources. The Company does not acquire derivative facilities with speculative or investment purposes nevertheless, some derivatives are not treated as hedges for accounting purposes because they do not qualify as such. Transactions with derivative instruments are exclusively carried out by staff under the Finance Management and Internal Audit Management regularly reviews the control environment of this function. The relationship with Credit Rating Agencies and the monitoring of financial restrictions (covenants) are also administered by Finance Management. The Company’s main risk exposure is related to the exchange rates, interest rates, inflation and raw material prices (commodities), taxes, client’s accounts receivable and liquidity. For the purpose of managing the risk originated by such exposures, several financial instruments are used. For each of the following, where applicable, sensitivity analysis developed are for illustrative purposes, since in practice the sensitized variables rarely change without affecting each other and without affecting other factors that were considered as constants. Exchange rate risk The Company is exposed to exchange rate risks originated by: a) its net exposure to foreign currency assets and liabilities, b) exports sales, c) the purchase of raw material, products and capital investments effected in foreign currencies, or indexed in such currencies, and d) the net investment of subsidiaries in Argentina, Uruguay and Paraguay. The Company’s greatest exchange rate exposure is the variation of the Chilean peso as compared to the US Dollar, Euro, Sterling Pound, Argentine Peso, Uruguayan Peso and Guarani paraguayan. As of December 31, 2014, we maintained in Chile foreign currency liabilities amounting to CLP46,780 million (CLP46,598 million in 2013), mostly denominated in U.S. dollars. Obligations with financial institutions and bonds in foreign currency (CLP19,838 million in 2014 and CLP21,618 million in 2013) represent 11% (9% in 2013) of the total of such liabilities. The remaining 89% (91% in 2013) is denominated in inflation-indexed Chilean pesos. In addition, the Company maintains foreign currency assets for CLP57,086 million (CLP47,369 million in 2013) that mainly correspond to exports in accounts receivable. Regarding the Argentine subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 7,043,648 (ThCh$ 9,412,041 in 2013). Regarding the Uruguayan subsidiaries operations, the net exposure liability in US Dollars and other currencies amounts to ThCh$ 2,016,054 (ThCh$ 466,519 in 2013). To protect the value of the net foreign currency assets and liabilities position of its Chilean operations, the Company enters into derivative agreements (currency forwards) to ease any variation in the Chilean peso as compared to other currencies. As of December 31 , 2014, the Company’s mitigate net asset exposure in foreign currencies in Chile, after the use of derivative instruments, is an asset amounting to ThCh$ 2,588,053 (liability of ThCh$ 1,068,823 in 2013). Of the Company’s total sales, both in Chile, Argentina and Uruguay, 8% (8% in 2013 and 9% in 2012) corresponds to export sales made in foreign currencies, mainly US Dollars, Euro and Sterling Pound and of the total costs 55% (57% in 2013 and 2012) corresponds to raw materials and products purchased in foreign currencies, or indexed to such currencies. The Company does not hedge the eventual variations in the expected cash flows from such transactions. The Company is also exposed to movements in exchange rates relating to the conversion from Argentine pesos Paraguayan guaranis, and Uruguayan pesos to Chilean Pesos with respect to assets, liabilities, income and expenses of its subsidiaries in Argentina, Uruguay and Paraguay. The Company does not cover the risks associated with the conversion of its subsidiaries, which effects are recorded in Equity. As of December 31, 2014, the net investment in Argentine subsidiaries amounted to ThCh$ 90,604,760 (ThCh$ 84,362,639 in 2013), Uruguay amounted to ThCh$ 14,539,508 (ThCh$ 8,815,230 in 2013) and in Paraguay amounted to ThCh$ 22,609,205 (ThCh$ 11,254,656 in 2013). F- 28 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2014 Exchange rate sensitivity analysis The exchange rate differences effect recognized in the Consolidated Statement of Income for the period ended as of December 31 , 2014, related to the foreign currency denominated assets and liabilities, was a loss of ThCh$ 613,181 (ThCh$ 4,292,119 in 2013 and ThCh$ 1,002,839 in 2012). Considering the exposure as of December 31 , 2014, and assuming a 10% increase (or decrease) in the exchange rate, and maintaining constant all other variables, such as interest rates, it is estimated that the effect over the Company’s income would be income (loss) after taxes of ThCh$ 204,456 (income (loss) of ThCh$ 85,506 in 2013 and ThCh$ 234,606 in 2012). Considering that approximately 8% of the Company’ sales relates to export sales carried out in Chile (8% and 9% in 2013 and 2012 respectively), in currencies different from the Chilean Peso, and that in Chile approximately 53% (53% in 2013 and 52% in 2012) of the costs are indexed to the US Dollar, and assuming that the Chilean Peso will be appreciated or (depreciated) by 10% as compared to the set of foreign currencies, when maintaining constant the rest of the variables the hypothetical effect on the Company’s income would be income (loss) after taxes of ThCh$ 10,223,655 (income (loss) from ThCh$ 9,970,631 in 2013 and ThCh$ 8,965,359 in 2012). The Company can also be affected by the variation of the exchange rate of the countries included in Río de la Plata Operating Segment (Argentina, Uruguay and Paraguay), since the result is converted to Chilean Pesos at the average rate of each month . The result of the operations in Río de la Plata Operating Segment during the year 2014 were ThCh$ 04 (
